Exhibit 10.1
Execution Version
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 23, 2011 between
     GENESCO INC., a Tennessee corporation (the “Lead Borrower”),
     the Other Borrowers party hereto (together with the Lead Borrower, the
“Borrowers”),
     the Lenders party hereto, and
     BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and
Canadian Agent;
     in consideration of the mutual covenants herein contained and benefits to
be derived herefrom.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the
Collateral Agent and the Canadian Agent have entered into a certain Second
Amended and Restated Credit Agreement dated as of January 21, 2011 (the “Credit
Agreement”); and
     WHEREAS, the Lead Borrower has (i) informed the Administrative Agent that
it has formed two Subsidiaries under the laws of the United Kingdom to
consummate the acquisition of substantially all of the equity interests of Schuh
Group Limited, a company organized under the laws of Scotland, (ii) requested
that the Lenders consent to the making of certain Investments by the Lead
Borrower in such Subsidiaries and the Guarantee by the Lead Borrower of certain
Indebtedness of such Subsidiaries in connection with such acquisition
(collectively, the “Transactions”), and (iii) requested certain other
modifications to the Credit Agreement, including, without limitation, an
increase to the Domestic Commitments and the addition of certain Tranche A-1
Commitments; and
     WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the
Collateral Agent and the Canadian Agent have agreed to amend the Credit
Agreement to, among other things, provide for the Transactions as set forth
herein.
     NOW THEREFORE, in consideration of the mutual promises and agreements
herein contained, the parties hereto hereby agree as follows:

1.   Incorporation of Terms and Conditions of Credit Agreement. All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference. All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.

-1-



--------------------------------------------------------------------------------



 



2.   Representations and Warranties. Each Credit Party hereby represents and
warrants that after giving effect to this Amendment, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in Section 3 of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except in the case of any representation and warranty qualified by
materiality, which is true and correct in all respects) as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (except in the case of any representation and warranty qualified by
materiality, which is true and correct in all respects) as of such earlier date.

3.   Ratification of Loan Documents. The Credit Agreement, as hereby amended,
and all other Loan Documents, are hereby ratified and re-affirmed in all
respects and shall continue in full force and effect.

4.   Amendment to Credit Agreement.

  a.   Composite Credit Agreement. The Credit Agreement (other than the
Schedules and Exhibits thereto) is hereby amended in its entirety to reflect the
modifications identified in the document annexed hereto as Annex A.     b.  
Exhibit A-1. Exhibit A-1 (Form of Assignment and Acceptance (Tranche A-1)) is
hereby added to the Credit Agreement in the form attached to this Amendment as
Exhibit A-1.     c.   Exhibit B-4. Exhibit B-4 (Form of Tranche A-1 Note) is
hereby added to the Credit Agreement in the form attached to this Amendment as
Exhibit B-4.     d.   Amendment to Schedule 1.1. Schedule 1.1 (Lenders and
Commitments) to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.1 attached to this Amendment.     e.   Amendment to
Schedule 3.6. Schedule 3.6 (Disclosures) to the Credit Agreement is hereby
deleted in its entirety and replaced with Schedule 3.6 attached to this
Amendment.

5.   Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

  a.   This Amendment shall have been duly executed and delivered by the Credit
Parties and the Lenders. The Administrative Agent shall have received a fully
executed original hereof.

-2-



--------------------------------------------------------------------------------



 



  b.   All action on the part of the Credit Parties necessary for the valid
execution, delivery and performance by the Credit Parties of this Amendment
shall have been duly and effectively taken.     c.   After giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.
    d.   The Credit Parties shall have paid to the Administrative Agent the fees
set forth in that certain supplemental fee letter dated as of even date herewith
among the Credit Parties and the Administrative Agent.     e.   The Transactions
shall be consummated contemporaneously herewith and after giving effect to the
Investment by the Borrower in UK Acquisition and UK LP on the First Amendment
Effective Date, the Payment Conditions shall have been satisfied.

6.   Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

7.   Expenses. The Credit Parties shall reimburse the Administrative Agent for
all expenses incurred in connection herewith, including, without limitation,
reasonable attorneys’ fees to the extent provided in the Credit Agreement.

8.   Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.

9.   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by
each of the parties hereto as a sealed instrument as of the date first above
written.

            DOMESTIC BORROWERS:

GENESCO INC.
as Lead Borrower
      By           Name:           Title:      

           
GENESCO BRANDS, INC.
as a Domestic Borrower
      By           Name:           Title:        

            HAT WORLD CORPORATION
as a Domestic Borrower
      By           Name:           Title:        

            HAT WORLD, INC.
as a Domestic Borrower
      By           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



            FLAGG BROS. OF PUERTO RICO, INC.
as a Domestic Borrower
      By           Name:           Title:      

            KEUKA FOOTWEAR, INC.
as a Domestic Borrower
      By           Name:           Title:      

            CANADIAN BORROWER:

GCO CANADA INC.
as Canadian Borrower
      By           Name:           Title:      

-5-



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative
Agent, Collateral Agent, Canadian Agent and as
a Lender
      By:           Name:          Title:     

-6-



--------------------------------------------------------------------------------



 



[SIGNATURE BLOCKS OF OTHER REQUIRED LENDERS]

-7-



--------------------------------------------------------------------------------



 



Annex A
Second Amended and Restated Credit Agreement
[See Attached]

-8-



--------------------------------------------------------------------------------



 



Execution Version
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
January 21, 2011
among
GENESCO INC.
a Domestic Borrower and the Lead Borrower,
GENESCO BRANDS, INC., HAT WORLD CORPORATION,
HAT WORLD, INC., FLAGG BROS. OF PUERTO RICO, INC.,
KEUKA FOOTWEAR, INC.
as the Other Domestic Borrowers,
GCO CANADA INC.
as the Canadian Borrower
The LENDERS Party Hereto,
BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent
BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH)
as Canadian Agent
WELLS FARGO CAPITAL FINANCE, LLC
U.S. BANK NATIONAL ASSOCIATION
and
SUNTRUST BANK
as Co-Syndication Agents,
PNC BANK, NATIONAL ASSOCIATION
as Documentation Agent,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Sole Lead Arranger
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO CAPITAL FINANCE, LLC
U.S. BANK NATIONAL ASSOCIATION
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    2  
 
       
1.1 Defined Terms
    2  
1.2 Terms Generally; Interpretation
    4548  
1.3 Accounting Terms
    4649  
1.4 Rounding
    4750  
1.5 Times of Day
    4750  
1.6 Letter of Credit Amounts
    4750  
 
       
2. AMOUNT AND TERMS OF CREDIT
    4750  
 
       
2.1 Commitments of the Lenders
    4750  
2.2 Reserves; Changes to Reserves
    4953  
2.3 Making of Loans
    5054  
2.4 Overadvances
    5256  
2.5 Swingline Loans
    5256  
2.6 Letters of Credit
    5356  
2.7 Settlements Among Lenders
    5761  
2.8 Notes; Repayment of Loans
    5862  
2.9 Interest on Loans
    5963  
2.10 Default Interest
    6064  
2.11 Certain Fees
    6064  
2.12 Unused Commitment Fee
    6064  
2.13 Letter of Credit Fees
    6064  
2.14 Nature of Fees
    6165  
2.15 Termination or Reduction of Commitments
    6165  
2.16 Alternate Rate of Interest
    6266  
2.17 Conversion and Continuation of Loans
    6266  
2.18 Mandatory Prepayment; Cash Collateral; Commitment Termination
    6368  
2.19 Optional Prepayment of Loans; Reimbursement of Lenders
    6569  
2.20 Maintenance of Loan Account; Statements of Account
    6671  
2.21 Cash Receipts
    6772  
2.22 Application of Payments
    6974  
2.23 Increased Costs
    7075  
2.24 Change in Legality
    7176  
2.25 Payments; Sharing of Setoff
    7277  
2.26 Taxes
    7378  
2.27 Security Interests in Collateral
    7580  
2.28 Mitigation Obligations; Replacement of Lenders
    7580  
 
       
3. REPRESENTATIONS AND WARRANTIES
    7680  
 
       
3.1 Organization; Powers
    7680  
3.2 Authorization; Enforceability
    7681  
3.3 Governmental Approvals; No Conflicts
    7681  
3.4 Financial Condition
    7681  
3.5 Properties
    7782  
3.6 Litigation and Environmental Matters
    7782  
3.7 Compliance with Laws and Agreements
    7883  
3.8 Investment Company or Holding Company Status
    7883  
3.9 Taxes
    7883  

i



--------------------------------------------------------------------------------



 



         
3.10 ERISA/Canadian Pension Plan
    7883  
3.11 Interdependence of Credit Parties
    7983  
3.12 Disclosure
    7984  
3.13 Subsidiaries
    7984  
3.14 Insurance
    8084  
3.15 Labor Matters
    8084  
3.16 Certain Transactions
    8085  
3.17 Restrictions on the Credit Parties
    8085  
3.18 Security Documents
    8085  
3.19 Federal Reserve Regulations
    8185  
3.20 Solvency
    8186  
3.21 Franchises, Patents, Copyrights, Etc.
    8186  
3.22 Brokers
    8186  
3.23 Casualty
    8186  
3.24 Intellectual Property; Licenses, Etc.
    8186  
 
       
4. CONDITIONS
    8186  
 
       
4.1 Effective Date
    8186  
4.2 Conditions Precedent to Each Loan and Each Letter of Credit
    8489  
 
       
5. AFFIRMATIVE COVENANTS
    8589  
 
       
5.1 Financial Statements and Other Information
    8590  
5.2 Notices of Material Events
    8792  
5.3 Information Regarding Collateral
    8893  
5.4 Existence; Conduct of Business
    8893  
5.5 Payment of Obligations
    8993  
5.6 Maintenance of Properties
    8994  
5.7 Insurance
    8994  
5.8 Casualty and Condemnation
    9095  
5.9 Books and Records; Inspection and Audit Rights
    9095  
5.10 Fiscal Year
    9196  
5.11 Physical Inventories
    9196  
5.12 Compliance with Laws
    9196  
5.13 Use of Proceeds and Letters of Credit
    9296  
5.14 Additional Subsidiaries
    9297  
5.15 Further Assurances
    9297  
5.16 Compliance with Terms of Leaseholds
    9398  
5.17 Environmental Laws
    9398  
 
       
6. NEGATIVE COVENANTS
    9398  
 
       
6.1 Indebtedness
    9398  
6.2 Liens
    9499  
6.3 Fundamental Changes
    95100  
6.4 Investments, Loans, Advances, Guarantees and Acquisitions
    96100  
6.5 Asset Sales
    97102  
6.6 Restrictive Agreements
    98103  
6.7 Restricted Payments; Certain Payments of Indebtedness
    98103  
6.8 Transactions with Affiliates
    98103  
6.9 Additional Subsidiaries
    98104  
6.10 Amendment of Material Documents
    98104  
6.11 Fixed Charge Coverage Ratio
    99104  

ii



--------------------------------------------------------------------------------



 



         
6.12 Environmental Laws
    99104  
6.13 Fiscal Year
    99104  
 
       
7. EVENTS OF DEFAULT
    99104  
 
       
7.1 Events of Default
    99104  
7.2 When Continuing
    102107  
7.3 Remedies on Default
    102107  
7.4 Application of Proceeds
    102107  
 
       
8. THE AGENTS
    105111  
 
       
8.1 Administration by Administrative Agent
    105111  
8.2 The Collateral Agent
    106111  
8.3 Sharing of Excess Payments
    107112  
8.4 Agreement of Applicable Lenders
    107113  
8.5 Liability of Agents
    108113  
8.6 Notice of Default
    108114  
8.7 Lenders’ Credit Decisions
    109114  
8.8 Reimbursement and Indemnification
    109114  
8.9 Rights of Agents
    109115  
8.10 Notice of Transfer
    109115  
8.11 Successor Agent
    110115  
8.12 Reports and Financial Statements
    110115  
8.13 Administrative Agent May File Proofs of Claim
    110115  
8.14 Delinquent Lender
    111116  
8.15 Agency for Perfection
    112117  
8.16 Risk Participation
    112117  
8.17 Co-Syndication Agents and Documentation Agent
    113118  
 
       
9. MISCELLANEOUS
    113118  
 
       
9.1 Notices
    113118  
9.2 The Platform
    113119  
9.3 Waivers; Amendments
    114119  
9.4 Expenses; Indemnity; Damage Waiver
    115121  
9.5 Designation of Lead Borrower as Borrowers’ Agent
    117122  
9.6 Successors and Assigns
    117123  
9.7 Survival
    119125  
9.8 Counterparts; Integration; Effectiveness
    120125  
9.9 Severability
    120125  
9.10 Right of Setoff
    120125  
9.11 Governing Law; Jurisdiction; Consent to Service of Process
    120126  
9.12 WAIVER OF JURY TRIAL
    121126  
9.13 Headings
    121126  
9.14 Interest Rate Limitation
    121126  
9.15 Additional Waivers
    121127  
9.16 Confidentiality
    122128  
9.17 Release of Collateral and Guaranty Obligations
    123128  
9.18 Amendment and Restatement
    123129  
9.19 Commitments
    124130  
9.20 Judgment Currency
    124130  
9.21 USA Patriot Act Notice
    125130  
9.22 Foreign Asset Control Regulations
    125130  

iii



--------------------------------------------------------------------------------



 



         
9.23 Canadian Anti-Money Laundering Legislation
    125131  
9.24 No Advisory or Fiduciary Responsibility
    126131  
9.25 Limitation of Canadian Borrower Liability
    126132  
9.26 Language
    126132  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
A
  Form of Assignment and Acceptance (Tranche A)
A-1
  Form of Assignment and Acceptance (Tranche A-1)
B-1
  Form of Canadian Revolving Note
B-2
  Form of Domestic Revolving Note
B-3
  Form of Swingline Note
B-4
  Form of Tranche A-1 Note
C
  Form of Effective Date Guaranty
D
  Form of Borrowing Base Certificate
E
  Form of Compliance Certificate
F
  Closing Agenda
G
  Form of DDA Notification

v



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.1
  Lenders and Commitments
1.2
  Leased Distribution Centers and Warehouses
1.3
  Closing Date Secured Equipment Leases
2.6(j)
  Existing Letters of Credit
2.21(b)
  Credit Card Arrangements
2.21(c)
  Concentration Accounts and Investment Accounts
3.5(b)
  Properties
3.6
  Litigation and Environmental Matters
3.9
  Taxes
3.10
  ERISA
3.13
  Subsidiaries
3.14
  Insurance
3.16
  Certain Transactions
3.21
  Franchises, Patents, Copyrights, etc.
5.1(i)
  Financial Reporting Requirements
6.1
  Indebtedness
6.2
  Liens
6.4
  Investments, Loans, Advances, Guarantees and Acquisitions

vi



--------------------------------------------------------------------------------



 



     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of
January 21, 2011 (this “Agreement”) among GENESCO INC., a corporation organized
under the laws of the State of Tennessee having a place of business at Genesco
Park, 1415 Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731, as a
Domestic Borrower and the Lead Borrower (as hereinafter defined); the Other
Domestic Borrowers (as defined below); GCO CANADA INC., as the Canadian
Borrower; the LENDERS party hereto; BANK OF AMERICA, N.A., a national banking
association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110, as Administrative Agent for the Lenders and as Collateral
Agent for the Secured Parties (as each such term is hereinafter defined); BANK
OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as Canadian Agent; and
WELLS FARGO CAPITAL FINANCE, LLC, U.S. BANK NATIONAL ASSOCIATION and SUNTRUST
BANK, as Co-Syndication Agents; and PNC BANK, NATIONAL ASSOCIATION, as
Documentation Agent.
W I T N E S S E T H:
     WHEREAS, the Borrowers have requested that the Lenders make available to
the Domestic Borrowers, as co-borrowers, a revolving credit facility (including
a letter of credit sub-facility) in an initial maximum amount not to exceed
$300,000,000, the proceeds of which, in each case, shall be used by the
Borrowers for purposes permitted under, and otherwise in accordance with and
subject to the terms of, this Agreement;
     WHEREAS, the Other Borrowers are direct or indirect wholly-owned
Subsidiaries of the Lead Borrower, and together with the Lead Borrower are
related entities that collectively constitute an integrated business;
     WHEREAS, each Borrower is sufficiently dependent upon the others and the
Borrowers are related in such a way that any advance made hereunder to any
Borrower will benefit all of the Borrowers as a result of their related
operations and identity of interests;
     WHEREAS, the Domestic Borrowers have requested that the Agents and Lenders
treat them as co-borrowers hereunder, jointly and severally responsible for the
obligations of each other;
     WHEREAS, each Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the Borrowers on a
pro rata basis according to its Commitment on the terms and conditions set forth
herein, and Bank of America, N.A. is willing to act as Administrative Agent and
Collateral Agent for the Lenders on the terms and conditions set forth herein
and in the other Loan Documents;
     WHEREAS, each Canadian Lender is willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to the
Canadian Borrower according to its Canadian Commitment on the terms and
conditions set forth herein, and Bank of America, N.A. (acting through its
Canada Branch) is willing to act as Canadian Agent for the Lenders on the terms
and conditions set forth herein and in the other Loan Documents;
     WHEREAS, prior to the date of this Agreement, the Lead Borrower, on the one
hand, and Bank of America, N.A., as Administrative Agent thereunder, and the
Lenders on the other hand, previously entered into an Amended and Restated
Credit Agreement dated as of December 1, 2006 (as amended and in effect, the
“Existing Credit Agreement”), pursuant to which the Lenders provided the Lead
Borrower and certain of the Other Domestic Borrowers with certain financial
accommodations;
     WHEREAS, in accordance with SECTION 9.2 of the Existing Credit Agreement,
the Borrowers, the Lenders, and the Agents desire to amend and restate the
Existing Credit Agreement as provided herein.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in this Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, the undersigned hereby agree that the
Existing Credit Agreement shall be amended and restated in its entirety to read
as follows (it being agreed that this Agreement shall not be deemed to evidence
or result in a novation or repayment and reborrowing of the Obligations under
the Existing Credit Agreement):
     1. DEFINITIONS.
     1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “Accelerated Borrowing Base Delivery Event” means either (i) the occurrence
and continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Excess Availability at least equal to the greater of $35,000,000 or
fifteen percent (15%) of the Loan Cap. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required hereunder, until
Excess Availability has exceeded the greater of $35,000,000 or fifteen percent
(15%) of the Loan Cap for thirty (30) consecutive calendar days. The termination
of an Accelerated Borrowing Base Delivery Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Accelerated Borrowing
Base Delivery Event in the event that the conditions set forth in this
definition again arise.
     “Account Control Agreements” shall mean agency agreements with banks or
other institutions maintaining a checking or other demand deposit account,
lockbox account or investment account of any Borrower (excluding store-level
deposit accounts), including without limitation any DDA into which the proceeds
of any other DDA are regularly swept on a daily basis, establishing control (as
defined in the UCC) of such account by the Collateral Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with instructions originated by the
Collateral Agent without the further consent of any Credit Party, each of which
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent.
     “Account Debtor” shall mean any Person who is obligated under an Account.
     “Account Debtor List” has the meaning provided therefor in Section 2.21(m).
     “Account Reserves” means such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Account Reserve shall not be required)) with respect to the collectability of
any Eligible Wholesale Receivable or any Eligible Credit Card and Debit Card
Receivable, including, without limitation, Dilution Reserves. Account Reserves
shall be established and calculated in a manner and methodology consistent with
the Administrative Agent’s practices as of the Effective Date with other
similarly situated borrowers.
     “Accounts” shall mean “accounts” as defined in the UCC and in the PPSA, (or
to the extent governed by the Civil Code of Québec, defined as all “claims” for
the purposes of the Civil Code of Québec), and also all accounts, accounts
receivable, and rights to payment (whether or not earned by performance):
(i) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of; (ii) for services rendered or to be rendered;
(iii) arising out of a policy of insurance issued or to be issued; (iv) arising
out of a secondary obligation incurred or to be incurred; or (v) arising out of
the use of a debit, credit or charge card or information contained on or used
with that card.

2



--------------------------------------------------------------------------------



 



     “ACH” shall mean automated clearing house transfers.
     “Act” has the meaning provided therefor in Section 9.21.
     “Additional Commitment Lender” has the meaning provided therefor in
Section 2.1(c).
     “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.
     “Adjustment Date” means the first day of each Fiscal Quarter, commencing
with the first Fiscal Quarter occurring after the expiration of three months
following the Effective Date.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on the signature page hereto, or such
other address or account as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 15%
or more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
and (iv) any other Person 15% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person.
     “Agents” shall mean collectively, the Administrative Agent, the Canadian
Agent and the Collateral Agent.
     “Agreement” means this Credit Agreement, as modified, amended, supplemented
or restated and in effect from time to time.
     “Applicable Fiscal Period” means the period of twelve (12) Fiscal Months
ended as of the end of the last Fiscal Month.
     “Applicable Law” means as to any Person: (i) all statutes, rules,
regulations, orders, or other requirements having the force of law and (ii) all
court orders and injunctions, and/or similar rulings, in each instance ((i) and
(ii)) of or by any Governmental Authority, that are applicable to such Person or
any property of such Person.

3



--------------------------------------------------------------------------------



 



     “Applicable Lenders ” means the Required Lenders, the Required
Supermajority Lenders, all affected Lenders, or all Lenders, as the context may
require.
     “Applicable Margin ” means the rates for Prime Rate Loans, U.S. Index Rate
Loans, BA Equivalent Loans, LIBO Loans and Tranche A-1 LIBO Loans set forth
below:

                                                      Applicable            
Applicable                     Margin             Margin for     Applicable    
          for LIBO             Domestic Prime     Margin for               Loans
and     Applicable     Rate Loans, U.S.     Domestic           Average   BA    
Margin for     Index Rate Loans     Tranche A-1           Daily   Equivalent    
Tranche A-1     and Canadian     Prime Rate   Level     Availability   Loans    
LIBO Loans     Prime Rate Loans     Loans     I    
Greater than or equal to 60% of the Loan Cap
    2.25 %     3.75 %     1.25 %     2.75 % II  
Greater than or equal to 30% of the Loan Cap but less than 60% of the Loan Cap
    2.50 %     4.00 %     1.50 %     3.00 % III  
Less than 30% of the Loan Cap
    2.75 %     4.25 %     1.75 %     3.25 %

From and after the First Amendment Effective Date until the first third
Adjustment Date occurring after the expiration of three months following the
First Amendment Effective Date (but, in any event, until February 1, 2012), the
Applicable Margin shall be established at the percentages set forth in Level III
of the pricing grid set forth above. From and after such first Adjustment Date
following the First Amendment Effective Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the pricing grid set
forth above based upon the Average Daily Availability for the most recent Fiscal
Quarter ended immediately preceding such Adjustment Date; provided, however,
that notwithstanding anything to the contrary set forth herein, upon the
occurrence of an Event of Default, the Administrative Agent may, and at the
direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level III (even if the Average Daily Availability
requirements for a different Level have been met) and interest shall accrue at
the rate of interest set forth in Section 2.10; provided further if any
Borrowing Base Certificate is at any time restated or otherwise revised or if
the information set forth in any Borrowing Base Certificate otherwise proves to
be false or incorrect such that the Applicable Margin would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default or Event of Default arising as a result thereof, interest due under
this Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.
     “Appraised Value ” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is

4



--------------------------------------------------------------------------------



 



expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the Borrower Consolidated Group, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Administrative Agent.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity
that administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.6), and accepted by the Administrative Agent, in the form
of Exhibit A or A-1 or any other form approved by the Administrative Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower Consolidated Group for the Fiscal Year ended January 30, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower Consolidated Group,
including the notes thereto.
     “Availability Reserves” means such reserves (but without duplication of any
Account Reserves or Inventory Reserves or any factors included in the
determination of the Appraised Value of Eligible Inventory) as the
Administrative Agent from time to time determines in the Administrative Agent’s
Permitted Discretion (after consultation with the Lead Borrower (whose consent
to any Availability Reserve shall not be required)) as being appropriate (a) to
reflect the impediments to the Agents’ ability to realize upon the Collateral,
(b) to reflect claims and liabilities that the Administrative Agent determines
will need to be satisfied in connection with the realization upon the
Collateral, or (c) to reflect that a Default or an Event of Default then exists.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on (i) rent (A) on account of
past due rent, (B) for leased distribution center locations as to which the
Administrative Agent has not received a Collateral Access Agreement from the
applicable landlord, and (C) for locations for which the landlord has been
granted a Lien on the assets of any Person included in the Borrower Consolidated
Group or in those states in which the landlord has a statutory landlord’s Lien;
(ii) Customer Credit Liabilities; (iii)outstanding taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other taxes or claims which might have
priority over the interests of the Collateral Agent or the Canadian Agent in the
Collateral; (iv) customs duties, and other costs to release Inventory which is
being imported into the United States or Canada; (v) salaries, wages and
benefits due to employees of any Credit Party, provided that Availability
Reserves under this clause (v) will not be imposed except during the continuance
of a Cash Dominion Event; (vi) customer deposits; (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals resulting from any significant or material decrease in comparable
store sales trends, gross margins, any significant changes in Inventory mix,
store operating expense structure or markdown activity, or any other factor that
could reasonably be expected to result in a decrease to Appraised Value of
Eligible Inventory, provided that if the Administrative Agent notifies the Lead
Borrower of its intention to impose such an Availability Reserve, the Lead
Borrower may, at its expense, engage an appraiser reasonably satisfactory to the
Administrative Agent, to conduct an updated Inventory appraisal and, upon the
Administrative Agent’s receipt and satisfactory review of the results of such
appraisal, the previously imposed Availability Reserve under this clause (vii)
will be terminated (without limiting the Administrative Agent’s right to
re-establish such an Availability Reserve under this clause (vii) if
circumstances so warrant); (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the
Collateral Agent or the Canadian Agent in the Collateral; (ix) amounts due to
vendors on account of consigned goods; (x) the Agents’ estimate of Canadian
Priority Payable Reserves; (xi) Cash Management Reserves; and (xii)

5



--------------------------------------------------------------------------------



 



Bank Products Reserves. Availability Reserves shall be established and
calculated in a manner and methodology consistent with the Administrative
Agent’s practices as of the Effective Date with other similarly situated
borrowers.
     “Average Daily Availability” shall mean, in respect of any Adjustment Date,
the average daily Excess Availability for the immediately preceding Fiscal
Quarter.
     “BA Equivalent Loan” means any Canadian Loan in CD$ bearing interest at a
rate determined by reference to the BA Rate in accordance with the provisions of
Article II.
     “BA Equivalent Loan Borrowing” means any Borrowing comprised of BA
Equivalent Loans.
     “BA Rate” means, for the Interest Period applicable to a BA Equivalent
Loan, the rate of interest per annum equal to the annual rates applicable to CD$
bankers’ acceptances having an identical or comparable term as the proposed BA
Equivalent Loan displayed and identified as such on the display referred to as
the “CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at approximately 10:00 A.M. (Toronto time) on such day (or, if
such day is not a Business Day, as of 10:00 A.M. (Toronto time) on the
immediately preceding Business Day), plus five (5) basis points; provided that
if such rates do not appear on the CDOR Page at such time on such date, the rate
for such date will be the annual discount rate (rounded upward to the nearest
whole multiple of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by the
Canadian Agent is then offering to purchase CD$ bankers’ acceptances accepted by
it having such specified term (or a term as closely as possible comparable to
such specified term), plus five (5) basis points.
     “Bank of America” shall mean Bank of America, N.A., a national banking
association.
     “Bank of America-Canada Branch” means Bank of America, N.A. (acting through
its Canada branch), a banking corporation carrying on business under the Bank
Act (Canada).
     “Bank of America Concentration Account” has the meaning provided therefor
in Section 2.21(d).
     “Bank of Canada Overnight Rate” means, on any date of determination, the
rate of interest charged by the Bank of Canada on one-day Canadian dollar loans
to financial institutions, for such date.
     “Bank Product Reserves” means such reserves as the Administrative Agent
from time to time determine in its Permitted Discretion as being appropriate to
reflect the anticipated liabilities and obligations of the Credit Parties with
respect to Bank Products then provided or outstanding.
     “Bank Products” means any services or facilities provided to any Credit
Party by the Administrative Agent, the Canadian Agent, any Lender, or any of
their respective Affiliates, including, without limitation, on account of
(a) Hedging Agreements, (b) purchase cards, (c) foreign exchange facilities, and
(d) leasing, but excluding Cash Management Services.
     “Banker’s Acceptance” means a time draft or bill of exchange or other
deferred payment obligation relating to a Commercial Letter of Credit which has
been accepted by the Issuing Bank.
     “Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time, and the
regulations issued from time to time thereunder.

6



--------------------------------------------------------------------------------



 



     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Domestic Prime Rate; (b) the Federal Funds Effective Rate for
such day, plus 0.50%; and (c) the LIBO Rate for a 30 day interest period as
determined on such day, plus 1.0%.
     “BIA ” means the Bankruptcy and Insolvency Act (Canada).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower Consolidated Group” shall mean the Lead Borrower and its
Subsidiaries.
     “Borrower Materials” has the meaning specified in Section 5.1.
     “Borrowers” means, individually and collectively, the Lead Borrower, the
Other Borrowers and any other Person who subsequently becomes a Borrower
hereunder.
     “Borrowing” shall mean (a) a Canadian Borrowing or a Domestic Borrowing, as
applicable, or (b) the incurrence of a Swingline Loan.
     “Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.1(f).
     “Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.3.
     “Breakage Costs” shall have the meaning set forth in Section 2.19(b).
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, or are in fact closed in the
state where the Administrative Agent’s Office is located, provided that, when
used in connection with a LIBO Loan or a Tranche A-1 LIBO Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market and provided further
that when used in connection with any Loan by a Canadian Lender, the term
“Business Day” shall also exclude any day on which banks are authorized or
required by law to be closed in Toronto, Ontario, Canada.
     “Canadian Agent” means Bank of America-Canada Branch, for its own benefit
and the benefit of the other Canadian Secured Parties, or any successor Canadian
Agent.
     “Canadian Agent’s Office” means the Canadian Agent’s address and, as
appropriate, account as set forth on the signature page hereto, or such other
address or account as the Canadian Agent may from time to time notify the
Canadian Borrower and the Canadian Lenders.
     “Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of:
     (a) the Canadian Loan Cap
     minus
     (b) the Canadian Credit Extensions on such date.

7



--------------------------------------------------------------------------------



 



     In calculating Canadian Availability at any time and for any purpose under
this Agreement, any amount calculated or referenced in Dollars shall also refer
to the Equivalent CD$ Amount.
     “Canadian Borrower” means GCO Canada Inc., a corporation organized under
the federal laws of Canada.
     “Canadian Borrowing” means a borrowing consisting of simultaneous Canadian
Loans of the same Type and, in the case of BA Equivalent Loans or LIBO Loans,
having the same Interest Period made by each of the Canadian Lenders pursuant to
Section 2.3.
     “Canadian Borrowing Base” means, at any time of calculation, an Equivalent
CD$ Amount in Dollars equal to:
     (a) the product of (i)the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Canadian Borrower multiplied by
(iii)(A) the Cost of Eligible Inventory of the Canadian Borrower, minus
(B) Inventory Reserves related to Eligible Inventory of the Canadian Borrower;
     plus
     (b) the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the
then Eligible Wholesale Receivables of the Canadian Borrower (other than
Eligible Wholesale Receivables consisting of Lids Team Sports Receivables of the
Canadian Borrower), minus (B) Account Reserves related to such Eligible
Wholesale Receivables of the Canadian Borrower;
     plus
     (c) the lesser of (i) the product of fifty percent (50%) multiplied by
(A) the then Eligible Wholesale Receivables consisting of Lids Team Sports
Receivables of the Canadian Borrower, minus (B) Account Reserves related to such
Eligible Wholesale Receivables of the Canadian Borrower, or (ii) the Lid Team
Sports Cap;
     plus
     (d) the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Canadian Borrower, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Canadian Borrower;
     minus
     (e) without duplication, the then amount of all Availability Reserves
established with respect to matters affecting the Canadian Borrower.
     “Canadian Commitment Percentage” means the Commitment Percentages of the
Canadian Lenders.
     “Canadian Commitments” means, as to each Canadian Lender, its obligation to
(a) make Canadian Loans to the Canadian Borrower pursuant to Section 2.1 and
(b) purchase participations in Canadian Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Canadian Lender’s name on Schedule 1.1 or in the
Assignment

8



--------------------------------------------------------------------------------



 



and Acceptance pursuant to which such Canadian Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
     “Canadian Credit Extensions” as of any day, shall be equal to the sum of
(a) the principal balance of all Canadian Loans then outstanding, and (b) the
then amount of the Canadian Letter of Credit Outstandings.
     “Canadian Credit Parties” means, collectively, the Canadian Borrower and
each Material Subsidiary that is or becomes a guarantor of the Canadian
Liabilities. “Canadian Credit Party” means any one of such Persons.
     “Canadian Dollars” and “CD$” refer to lawful money of Canada.
     “Canadian Lenders” means Bank of America-Canada Branch and any other Person
having Canadian Commitments from time to time or at any time. A Person may be a
Canadian Lender only if it is a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada), has received an approval to have
a financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Credit Party for
purposes of the Income Tax Act (Canada).
     “Canadian Letter of Credit” means each Letter of Credit issued hereunder
for the account of the Canadian Borrower.
     “Canadian Letter of Credit Outstandings” shall mean, at any time, the sum
of (a) with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Canadian Letters of Credit for which the Issuing Bank has
not then been reimbursed.
     “Canadian Letter of Credit Sublimit” means an amount equal to $5,000,000.
The Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Total Commitments. A permanent reduction of the Canadian Total
Commitments shall not require a corresponding pro rata reduction in the Canadian
Letter of Credit Sublimit; provided, however, that if the Canadian Total
Commitments are reduced to an amount less than the Canadian Letter of Credit
Sublimit, then the Canadian Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Canadian Borrower’s option, less than) the Canadian
Total Commitments.
     “Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Credit Party arising under
any Loan Document or otherwise with respect to any Canadian Loan or Canadian
Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor),whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Canadian Credit Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Canadian Liabilities.
     “Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower (to the extent based on Canadian Availability) under
Article II.

9



--------------------------------------------------------------------------------



 



     “Canadian Loan Cap” means, at any time of determination, the lesser of
(a) the Canadian Total Commitments and (b) the Canadian Borrowing Base.
     “Canadian Note” means a promissory note made by the Canadian Borrower in
favor of a Canadian Lender evidencing Canadian Loans made by such Canadian
Lender, substantially in the form of Exhibit B-1.
     “Canadian Pension Plan” means any pension plan that is subject to the
Pension Benefits Act (Ontario) or similar legislation of another Canadian
province or territory and the Income Tax Act (Canada) and that is either (a)
maintained or sponsored by any Canadian Credit Party or any Canadian Subsidiary
for employees, or (b) maintained pursuant to a collective bargaining agreement,
or other arrangement under which more than one employer makes contributions and
to which any Canadian Credit Party or any Canadian Subsidiary is making or
accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.
     “Canadian Prime Rate” means, for any day, the greater of (i) the
fluctuating rate of interest per annum equal to the rate of interest in effect
for such day as publicly announced from time to time by Bank of America-Canada
Branch as its reference rate of interest for loans made in CD$ and designated as
its “prime” rate being a rate set by Bank of America-Canada Branch based upon
various factors, including Bank of America-Canada Branch’s costs and desired
return, general economic conditions and other factors and is used as a reference
point for pricing some loans, provided that in the event that the Bank of
America-Canada Branch (including any successor or assignor) does not at any time
publicly announce a prime rate, such rate shall be the “prime rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by the Canadian
Agent, (ii) the Bank of Canada Overnight Rate, plus 0.50%, and (iii) the BA Rate
for a one month Interest Period as determined on such day, plus 1.0%. Any change
in the prime rate announced by the Bank of America-Canada Branch shall take
effect at the opening of business on the day specified in the public
announcement of such change. Each interest rate based on the Canadian Prime Rate
hereunder, shall be adjusted simultaneously with any change in the Canadian
Prime Rate.
     “Canadian Prime Rate Loan” means a Canadian Loan in CD$ that bears interest
based on the Canadian Prime Rate.
     “Canadian Priority Payable Reserves” means, at any time, without
duplication, the obligations, liabilities and indebtedness at such time which
have, or could in any proceeding have, a trust, deemed trust, right of
garnishment, right of distress, charge or statutory Lien imposed to provide for
payment or Liens ranking or capable of ranking senior to or pari passu with
Liens securing the Canadian Liabilities on any of the Collateral under federal,
provincial, state, county, territorial, municipal, or local law including, to
the extent that there is such a trust, statutory Liens or Liens in respect of
the specified item that has or is capable of having such rank, claims for
unremitted and accelerated rents, utilities, taxes (including sales taxes, value
added taxes, amounts deducted or withheld or not paid and remitted when due
under the Income Tax Act (Canada), excise taxes, goods and services taxes
(“GST”) and harmonized sales taxes (“HST”) payable pursuant to Part IX of the
Excise Tax Act (Canada) or similar taxes under provincial or territorial law),
the claims of a clerk, servant, travelling salesperson, labourer or worker
(whether full-time or part-time) who is owed wages (including any amounts
protected by the Wage Earner Protection Program Act (Canada)), salaries,
commissions, disbursements, compensation or other amounts (such as union dues
payable on behalf of employees) by the Credit Parties (but only to the extent
that the claims of such parties may rank or be capable of ranking senior to or
pari passu with Liens securing the Obligations on any of the Collateral),
vacation pay, severance pay, employee source deductions, workers’ compensation
obligations, government royalties or pension fund obligations (including claims
in respect of, and all amounts currently or past due and not contributed,
remitted or paid to, or pursuant to, any Canadian Pension Plan, the Pension
Benefits Act (Ontario) or any similar law) (but only to the extent ranking or
capable of ranking senior to or pari

10



--------------------------------------------------------------------------------



 



passu with Liens securing the Obligations on any of the Collateral),together
with the aggregate value, determined in accordance with GAAP, of all Eligible
Inventory which may be or may become subject to a right of a supplier to recover
possession thereof or to exercise rights of revendication with respect thereto
under any federal, provincial, state, county, municipal, territorial or local
law, where such supplier’s right may have priority over Liens securing the
Obligations including Eligible Inventory subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the BIA or the Civil Code of Québec.
     “Canadian Secured Party” or “Canadian Secured Parties” has the meaning
assigned to such term in the General Security Agreement dated as of the
Effective Date among the Canadian Credit Parties and the Collateral Agent.
     “Canadian Security Documents” means (a) the General Security Agreement
dated as of the Effective Date among the respective Canadian Credit Parties and
the Collateral Agent for the benefit of the Canadian Secured Parties, (b) the
deed of hypothec charging the universality of moveable property granted by the
Canadian Credit Parties in favor of the Collateral Agent, and (c)and each other
security agreement or other instrument or document executed and delivered by any
Canadian Credit Party to the Collateral Agent pursuant to this Agreement or any
other Loan Document granting a Lien on assets of any Canadian Credit Party for
the benefit of the Canadian Secured Parties, as security for the Canadian
Liabilities.
     “Canadian Subsidiary” means any Subsidiary that is organized under the laws
of Canada or any province or territory thereof.
     “Canadian Total Commitments” means the aggregate of the Canadian
Commitments of all Canadian Lenders. On the Effective Date, the Canadian Total
Commitments are $8,000,000.
     “Capital Expenditures” of any Person means, for any period, to the extent
treated as a capital expenditure in accordance with GAAP, any expenditure for
fixed assets (both tangible and intangible), including assets being constructed
(whether or not completed), leasehold improvements, installment purchases of
machinery and equipment, acquisitions of real estate and other similar
expenditures including without duplication, expenditures in or from any
construction-in-progress account of any of the Credit Parties, provided that
“Capital Expenditures” shall not include any portion of the purchase price of a
Permitted Acquisition which is allocated to property, plant or equipment
acquired as part of such Permitted Acquisition.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Collateral Account” shall mean an interest-bearing account
established by the Domestic Borrowers with the Collateral Agent under the sole
and exclusive dominion and control of the Collateral Agent designated as the
“Genesco Inc. Cash Collateral Account”, and, in the case of the Canadian
Borrower, an interest-bearing account established by the Canadian Borrower with
the Canadian Agent at Bank of America-Canada branch under the sole and exclusive
dominion and control of the Canadian Agent designated as the “GCO Canada Cash
Collateral Account”.
     “Cash Collateralize” means, as of any date, the deposit by the Borrowers in
the Cash Collateral Account of an amount in cash equal to 102% of the Letter of
Credit Outstandings plus any accrued and unpaid interest thereon.

11



--------------------------------------------------------------------------------



 



     “Cash Dominion Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrowers to maintain Excess
Availability in an amount equal to the greater of (A) fifteen percent (15%) of
the Loan Cap, or (B) $35,000,000. For purposes of this Agreement, the occurrence
of a Cash Dominion Event shall be deemed continuing (i) so long as such Event of
Default has not been waived, and/or (ii) if the Cash Dominion Event arises as a
result of the Borrowers’ failure to achieve Excess Availability as required
hereunder, until Excess Availability has exceeded the greater of $45,000,000 or
15% of the Loan Cap for forty-five (45) consecutive days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing for a
twelve month period (even if an Event of Default is no longer continuing and/or
Excess Availability exceeds the greater of $45,000,000 or 15% of the Loan Cap
for forty-five (45) consecutive days) after a Cash Dominion Event has occurred
and been discontinued on two (2) occasions in any twelve month period. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition again arise.
     “Cash Management Reserves” means such reserves as the Administrative Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Credit
Parties with respect to Cash Management Services then provided or outstanding.
     “Cash Management Services” means any one or more of the following types of
services or facilities provided to any Credit Party by the Administrative Agent,
the Canadian Agent or any Lender or any of their respective Affiliates: (a) ACH
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) credit card processing services, and
(d) credit or debit cards.
     “Cash Receipts” has the meaning provided therefor in Section 2.21(d).
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
     “Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person or
group (as such terms are used in the Securities and Exchange Act of 1934, as
amended), is or becomes the beneficial owner (within the meaning of Rule 13d-3
and 13d-5 of the Securities and Exchange Act of 1934, as amended) directly or
indirectly of fifty percent (50%) or more of the total voting power of the
Voting Stock of the Lead Borrower on a fully diluted basis, whether as a result
of the issuance, sale or distribution of securities of the Lead Borrower, any
merger or consolidation to which the Lead Borrower is a party, or otherwise, (c)
except as otherwise permitted pursuant to this Agreement, the failure of the
Lead Borrower to own, directly or indirectly, at least eighty percent (80%) of
the Voting Stock or ownership interest, as applicable, of all of the Borrower
Consolidated Group (other than with respect to Genesco Partners Joint Venture,
for which such percentage shall be sixty-five percent (65%) and SIOPA Sports of
America, LLC and SIOPA Clubhouse Stores, LLC and their successors or assigns,
for which such percentage shall be 50%), or (d) there occurs a “Change in
Control” (or any comparable term) under and as determined in any document
governing Material Indebtedness of any Credit Party.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement (or, in the case of any Person which becomes a Lender
or Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement (or, in

12



--------------------------------------------------------------------------------



 



the case of any Person which becomes a Lender or Participant thereafter, the
date on which such Person becomes a Lender or Participant) or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.23, by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant); provided however, for purposes of this Agreement, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith are deemed to have gone into effect and been
adopted after the Effective Date.
     “Charges” has the meaning provided therefor in Section 9.14.
     “Chattel Paper” has the meaning ascribed to such term in the UCC or in the
PPSA, as applicable.
     “Closing Date” means December 1, 2006.
     “Co-Syndication Agents” means Wells Fargo Capital Finance, LLC, U.S. Bank
National Association and SunTrust Bank.
     “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended from time to time.
     “Collateral” means any and all “Collateral” as defined in any applicable
Security Document.
     “Collateral Access Agreement” means an agreement reasonably satisfactory in
form and substance to the Collateral Agent executed by (a) a bailee or other
Person in possession of Collateral, and (b) any landlord of Real Estate leased
by any Credit Party, pursuant to which such Person (i) acknowledges the
Collateral Agent’s or Canadian Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (iii) provides the Collateral Agent or the Canadian
Agent, as applicable, with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, (iv) as to any landlord, provides
the Collateral Agent or the Canadian Agent, as applicable, with a reasonable
time to sell and dispose of the Collateral from such Real Estate, and (v) makes
such other agreements with the Collateral Agent and the Canadian Agent as the
Agents may reasonably require. Any Collateral Access Agreement executed and
delivered to, and accepted by, the Collateral Agent will be deemed to satisfy
the requirements set forth in this definition. The Collateral Access Agreements
obtained in connection with the Existing Credit Agreement will be deemed to be
effective Collateral Access Agreements for the purposes contained herein.
     “Collateral Agent” means Bank of America, in its capacity as collateral
agent under the Security Documents.
     “Collateral Control Agreement” means a tri-party agreement in form and
substance satisfactory to the Collateral Agent, in its Permitted Discretion,
among the Collateral Agent, a Borrower and a customs broker, freight forwarder
or other carrier, in which the customs broker, freight forwarder or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent following the occurrence and
during the continuance of an Event of Default, to hold and dispose of the
subject Inventory solely as directed by the Collateral Agent.

13



--------------------------------------------------------------------------------



 



     “Combined Borrowing Base” means the sum of (i) the Domestic Borrowing Base
and, as long as Canadian, (ii) as long as Canadian Commitments remain
outstanding, the Canadian Borrowing Base, and (iii) as long as Tranche A-1
Commitments remain outstanding, the Canadian Tranche A-1 Borrowing Base.
     “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a member of the Borrower
Consolidated Group in the ordinary course of business of such Borrower.
      “Commitment” shall mean, with respect to each Lender, the Canadian
Commitment, the Domestic Commitment and the Domestic Tranche A-1 Commitment of
such Lender hereunder.
     “Commitment Fee” has the meaning provided therefor in Section 2.12(a).
     “Commitment Fee Rate” means (a) if the average daily Credit Extensions for
the preceding Fiscal Quarter are greater than or equal to 50% of the Total
Commitments, 0.375% per annum, or (ii) if the average daily Credit Extensions
for the preceding Fiscal Quarter are less than 50% of the Total Commitments,
0.50% per annum.
     “Commitment Increase” has the meaning provided therefor in Section 2.1(c).
     “Commitment Increase Date” has the meaning provided therefor in
Section 2.1(d).
     “Commitment Percentage” shall mean, with respect to (a) any Domestic Lender
(other than a Tranche A-1 Lender) at any time, the percentage (carried out to
the ninth decimal place) of the Domestic Total Commitments represented by such
Domestic Lender’s Domestic Commitment at such time, (b) any Tranche A-1 Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Tranche A-1 Commitments represented by such Tranche A-1 Lender’s Tranche A-1
Commitment at such time, (c) any Canadian Lender at any time, the percentage
(carried out to the ninth decimal place) of the Canadian Total Commitments
represented by such Canadian Lender’s Canadian Commitment at such time, and
(cd) any Lender at any time, the percentage (carried out to the ninth decimal
place) of the Total Commitments represented by such Lender’s Commitment at such
time. If the Domestic Commitments, Tranche A-1 Commitments and/or Canadian
Commitments of each Lender to make Loans and the obligation of the Issuing Bank
to issue Letters of Credit have been terminated pursuant to Section 2.15 or
Section 7.1 or if the Total Commitments have expired, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
or as may subsequently be set forth in the Register from time to time, and as
such Commitments may be reduced from time to time pursuant to Section 2.15
hereof or increased from time to time pursuant to Section 2.1(c) hereof.
     “Concentration Accounts” means collectively, the Bank of America
Concentration Account and any concentration account established by the Canadian
Borrower at Bank of America-Canada Branch, together with any and all other
concentration accounts opened by any of the Credit Parties and consented to, in
writing, by the Administrative Agent.
     “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, refers to the application or preparation (as
applicable) of such term, test, statement or report based upon the
consolidation, in accordance with GAAP, of the financial condition or operating
results of such Person and its Subsidiaries.

14



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” of any Person means, for any Applicable Fiscal
Period, the following for such Person for such period: (i) Consolidated Net
Income, plus (ii) depreciation, amortization and all other non-cash charges that
were deducted in the calculation of Consolidated Net Income for such period,
plus (iii) provisions for income taxes that were deducted in the calculation of
Consolidated Net Income for such period, plus (iv) Consolidated Interest Expense
for such period, plus (v) extraordinary non-cash losses for such period to the
extent such losses have not been and are not expected to become cash losses in a
later fiscal period, minus (viplus (vi) payments on account of the Schuh Earnout
that were deducted in the calculation of Consolidated Net Income for such
period, plus (vii) payments on account of the Schuh Seller Notes that were
deducted in the calculation of Consolidated Net Income for such period, minus
(viii) federal, state, local and, to the extent not included in the calculation
of taxes under clause (iii) above, foreign, income tax credits, minus
(viiix) all non-cash items (including, without limitation, all extraordinary
non-cash gains) increasing Consolidated Net Income.
     “Consolidated Interest Expense” means, for any Person for any period, total
interest and all amortization of debt discount and expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Person on a Consolidated basis with respect to all outstanding Indebtedness of
such Person calculated in accordance with GAAP.
     “Consolidated Net Income” means, for any Person for any period, the net
income (or loss) of such Person on a Consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP, provided that
there shall be excluded (i) the income (or loss) of any Person that is not a
Subsidiary in which any other Person (other than the Lead Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Lead Borrower or any of
its Subsidiaries by such Person during such period, and (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Lead Borrower or any of its Subsidiaries or is merged into or consolidated with
the Lead Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Lead Borrower or any of its Subsidiaries.
     “Consolidated Net Worth” means, with respect to any Person, the difference
between its Consolidated total assets and its Consolidated total liabilities,
all as determined in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Account Banks” shall mean the banks or other depository
institutions with whom the Borrowers have entered into Account Control
Agreements.
     “Controlled Accounts” shall mean each deposit account, lockbox account or
investment account of the Borrowers that is the subject of an Account Control
Agreement.
     “Cost” means the cost of Inventory, based upon the Borrowers’ method of
accounting as in effect on the Effective Date, as such calculated cost is
reflected in the Borrowers’ stock ledger or perpetual inventory records (and
without giving effect to any inventory reserves maintained in the Borrowers’
general ledger).
     “Covenant Compliance Event” means that Excess Availability at any time is
less than the greater of $27,500,000 or 12.5% of the Loan Cap. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
until Excess Availability has exceeded the greater of $27,500,000 or 12.5% of
the Loan Cap for forty-five (45) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of a Covenant

15



--------------------------------------------------------------------------------



 



Compliance Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Covenant Compliance Event in the event that the
conditions set forth in this definition again arise.
     “Credit Card Notifications” has the meaning provided therefor in
Section 2.21(a).
     “Credit Extensions” shall mean, collectively, the Canadian Credit
Extensions and the Domestic Credit Extensions.
     “Credit Parties” shall mean, collectively, the Canadian Credit Parties and
the Domestic Credit Parties (each, individually, a “Credit Party”).
     “Customer Credit Liabilities” means, at any time, the aggregate face value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate to pay all or a portion of the purchase price for any Inventory,
including, without limitation, discount cards, and (b) outstanding merchandise
credits of the Borrowers.
     “DDA” means any checking or other demand deposit account maintained by any
Borrower. All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.
     “DDA List” has the meaning provided therefor in Section 2.21(a).
     “DDA Notification” has the meaning provided therefor in Section 2.21(a).
     “ Debtor Relief Law” shall mean, collectively, (i) the Bankruptcy Code,
(ii) the BIA, the Companies’ Creditors Arrangement Act (Canada) and the
Winding-up and Restructuring Act (Canada), and (iii) all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States, Canada, or other applicable jurisdictions from time to time in
effect affecting the rights of creditors generally, in each case as amended from
time to time.
     “Default” means any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
     “Delinquent Lender” has the meaning given that term in Section 8.14.
     “Delinquent Lender’s Future Commitment” has the meaning given that term in
Section 8.14.
     “Deteriorating Lender” means any Delinquent Lender or any Lender as to
which (a) the Issuing Bank or the Swingline Lender has a good faith belief that
such Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.
     “Determination Date” shall mean the date upon which each of the following
has occurred:
     (a) The Canadian Commitments, Tranche A-1 Commitments and/or the Domestic
Commitments have been terminated by the Required Lenders (or are deemed
terminated) upon the occurrence of an Event of Default; and

16



--------------------------------------------------------------------------------



 



     (b) The Obligations and/or the Canadian Liabilities have been declared to
be due and payable (or have become automatically due and payable) and have not
been paid in accordance with the terms of this Agreement.
     “Dilution Reserve” means, for any period, the excess of (a) that percentage
reasonably determined by the Administrative Agent by dividing (i) the amount of
charge-offs and other account adjustments of Eligible Wholesale Receivables and
returns of goods purchased from the Borrowers during such period which had, at
the time of sale, resulted in the creation of an Eligible Wholesale Receivable,
by (ii) the amount of sales (exclusive of sales and other similar taxes) of the
Borrowers during such period over (b) five percent (5%) (but in no event shall
the Dilution Reserve be less than zero).
     “Disqualified Stock” means any capital stock or other equity interest that,
by its terms (or by the terms of any security into which it is convertible, or
for which it is exchangeable, in each case at the option of the holder thereof),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
91 days after the date on which the Loans mature. Notwithstanding the preceding
sentence, any equity interest that would constitute Disqualified Stock solely
because the holders thereof have the right to require a Credit Party to
repurchase such equity interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Borrowers and their Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.
     “Documentation Agent” means PNC Bank, National Association.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Availability” means, as of any date of determination thereof, the
result, if a positive number, of:
     (a) the Domestic Loan Cap
     minus
     (b) the Domestic Credit Extensions on such date.
     “Domestic Borrowers” means the Lead Borrower and the Other Domestic
Borrowers.
     “Domestic Borrowing” means a borrowing consisting of simultaneous Domestic
Loans or Tranche A-1 Loans of the same Type and, in the case of LIBO Rate Loans
or Tranche A-1 LIBO Loans, having the same Interest Period made by each of the
Domestic Lenders pursuant to Section 2.3.
     “Domestic Borrowing Base” means, at any time of calculation, an amount
equal to:
     (a) the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory of the Domestic Borrowers multiplied by
(iii)(A) the Cost of Eligible Inventory of the Domestic Borrowers, minus
(B) Inventory Reserves related to Eligible Inventory of the Domestic Borrowers;
     plus

17



--------------------------------------------------------------------------------



 



     (b) the product of (i) eighty-five percent (85%) multiplied by (ii)(A) the
then Eligible Wholesale Receivables of the Domestic Borrowers (other than
Eligible Wholesale Receivables consisting of Lids Team Sports Receivables of the
Domestic Borrowers), minus (B) Account Reserves related to such Eligible
Wholesale Receivables of the Domestic Borrowers;
     plus
     (c) the lesser of (i) the product of fifty percent (50%) multiplied by
(A) the then Eligible Wholesale Receivables consisting of Lids Team Sports
Receivables of the Domestic Borrowers, minus (B) Account Reserves related to
such Eligible Wholesale Receivables of the Domestic Borrowers, or (ii) the Lid
Team Sports Cap;
     plus
     (d) the product of (i) ninety percent (90%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Domestic Borrowers, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Domestic Borrowers;
     minus
     (e) without duplication, the then amount of all Availability Reserves
established with respect to matters affecting the Domestic Borrowers.
     “Domestic Commitment Percentage” means the Commitment Percentages (other
than the Tranche A-1 Commitment Percentages) of the Domestic Lenders.
     “Domestic Commitments” means, as to each Domestic Lender, its obligation to
(a) make Domestic Loans to the Domestic Borrowers pursuant to Section 2.1 and
(b) purchase participations in Domestic Letter of Credit Outstandings, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Domestic Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Domestic Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Domestic Credit Extensions” as of any day, shall be equal to the sum of
(a) the principal balance of all Domestic Loans then outstanding, and (b) the
then amount of the Domestic Letter of Credit Outstandings.
     “Domestic Credit Parties” means, collectively, the Domestic Borrowers and
each Material Domestic Subsidiary that is or becomes a guarantor of the
Obligations. “Domestic Credit Party” means any one of such Persons.
     “Domestic Lenders” means the Lenders (including Tranche A-1 Lenders) having
Domestic Commitments and/or Tranche A-1 Commitments from time to time or at any
time.
     “Domestic Letter of Credit” means each Letter of Credit issued hereunder
for the account of a Domestic Borrower.
     “Domestic Letter of Credit Outstandings” shall mean, at any time, the sum
of (a) with respect to Domestic Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Domestic Letters of Credit for which the Issuing Bank has
not then been reimbursed.

18



--------------------------------------------------------------------------------



 



     “Domestic Letter of Credit Sublimit” means an amount equal to $70,000,000.
The Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Domestic Total Commitments. A permanent reduction of the Domestic Total
Commitments shall not require a corresponding pro rata reduction in the Domestic
Letter of Credit Sublimit; provided, however, that if the Domestic Total
Commitments are reduced to an amount less than the Domestic Letter of Credit
Sublimit, then the Domestic Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at the Lead Borrower’s option, less than) the Domestic
Total Commitments.
     “Domestic Loan” means an extension of credit (other than a Tranche A-1
Loan) by a Domestic Lender to the Domestic Borrowers (to the extent based on
Domestic Availability) under Article II.
     “Domestic Loan Cap” means, at any time of determination, the lesser of
(a) the Domestic Total Commitments, minus the then outstanding principal balance
of the Canadian Credit Extensions, and (b) the Domestic Borrowing Base.
     “Domestic Note” means a promissory note made by the Domestic Borrowers in
favor of a Domestic Lender evidencing Domestic Loans made by such Domestic
Lender, substantially in the form of Exhibit B-2.
     “Domestic Obligations” means all Obligations other than Canadian
Liabilities.
     “Domestic Prime Rate” shall mean, for any day, the annual rate of interest
then most recently announced by Bank of America at its head office in Charlotte,
North Carolina as its “prime rate”. The Domestic Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Any change in the Domestic Prime Rate due to a change in Bank of
America’s prime rate shall be effective on the effective date of such change in
Bank of America’s prime rate.
     “Domestic Prime Rate Loan” shall mean any Loan (other than a Tranche A-1
Loan) bearing interest at a rate determined by reference to the Base Rate in
accordance with the provisions of Section 2.3.
     “Domestic Secured Party” or “Domestic Secured Parties” has the meaning
assigned to such term in the Security Agreement.
     “Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
     “Domestic Total Commitments” means the aggregate of the Domestic
Commitments of all Domestic Lenders. On the First Amendment Effective Date, the
Domestic Total Commitments are $300,000,000. 375,000,000.
     “Domestic Tranche A-1 Prime Rate Loan” shall mean any Tranche A-1 Loan
bearing interest at a rate determined by reference to the Base Rate in
accordance with the provisions of Section 2.3.
     “Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived by the Agents).
     “Effective Date Guaranty” means the Guaranty executed by the Domestic
Borrowers in favor of the Canadian Secured Parties substantially in the form of
Exhibit C hereto.
     “Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to

19



--------------------------------------------------------------------------------



 



whom a Lender assigns its rights and obligations under this Agreement as part of
an assignment and transfer of such Lender’s rights in and to a material portion
of such Lender’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by the Administrative Agent, such
approval not to be unreasonably withheld or delayed; provided that
notwithstanding the foregoing, (i) “Eligible Assignee” shall not include a
Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries, and
(ii) an Eligible Assignee who is assigned a Canadian Commitment shall meet the
criteria set forth in the definition of “Canadian Lender”.
     “Eligible Credit Card and Debit Card Receivables” means Accounts due to a
Borrower on a non-recourse basis from Visa, MasterCard, American Express
Company, Discover, and other major credit card or debit card processors, in each
case acceptable to the Administrative Agent in its Permitted Discretion, as
arise in the ordinary course of business, that have been earned by performance
and are deemed by the Administrative Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Domestic Borrowing Base,
Tranche A-1 Borrowing Base or the Canadian Borrowing Base, as applicable.
Without limiting the foregoing, unless the Administrative Agent otherwise
agrees, none of the following shall be deemed to be Eligible Credit Card and
Debit Card Receivables:
     (a) Accounts that have been outstanding for more than five (5) Business
Days from the date of sale;
     (b) Accounts with respect to which a Borrower does not have good and valid
title, free and clear of any Lien (other than Liens granted to the Collateral
Agent for its own benefit and the ratable benefit of the other applicable
Secured Parties and Permitted Encumbrances for which the Administrative Agent
may, in its Permitted Discretion, establish adequate Reserves pursuant to
Section 2.2);
     (c) Accounts that are not subject to a first priority security interest in
favor of the Collateral Agent for its own benefit and the ratable benefit of the
other applicable Secured Parties (it being the intent that chargebacks in the
ordinary course by the credit card and debit card processors, and Permitted
Encumbrances for which the Administrative Agent may, in its Permitted
Discretion, establish adequate Reserves pursuant to Section 2.2, shall not be
deemed violative of this clause);
     (d) Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted (but only to
the extent of such claim, counterclaim, offset or chargeback);
     (e) Accounts which are acquired in a Permitted Acquisition unless and until
the Administrative Agent has completed a commercial finance examination of such
Accounts, establishes an advance rate and reserves (if applicable) therefor, and
otherwise agrees that such Accounts shall be deemed Eligible Credit Card and
Debit Card Receivables; or
     (f) Accounts which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.
     “Eligible Hat World Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is to
be sold through the Hat World operations of the Borrowers and which would
otherwise constitute Eligible Inventory.
     “Eligible Inventory” shall mean, as of the date of determination thereof
(without duplication), (a) Eligible Hat World Inventory, (b) Eligible Johnston &
Murphy Inventory, (c) Eligible Journeys Inventory, (d) Eligible Keuka Inventory,
(e) Eligible Wholesale Inventory, (f) Eligible Underground Station Inventory,
and (e) other items of Inventory of the Borrowers that are finished goods,
merchantable and

20



--------------------------------------------------------------------------------



 



readily saleable to the public in the ordinary course deemed by the
Administrative Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Domestic Borrowing Base, Tranche A-1 Borrowing Base or
the Canadian Borrowing Base, as applicable. Without limiting the foregoing,
unless otherwise approved in writing by the Administrative Agent, none of the
following shall be deemed to be Eligible Inventory:
     (a) Inventory that is not owned solely by a Borrower, or is leased or on
consignment, or such Borrower does not have good and valid title thereto;
     (b) Inventory that is not located at a warehouse facility or store that is
owned or leased by a Borrower (it being understood that any Inventory that is in
transit between a warehouse facility and a store or between stores that are
owned or leased by one or more Borrowers will not be rendered “ineligible” by
the application of this clause (b));
     (c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, or (ii) goods returned to the vendor;
     (d) Inventory that is not located in the United States of America
(including Puerto Rico, but excluding other territories and possessions of the
United States of America) or Canada;
     (e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for the benefit of the applicable
Secured Parties (it being the intent that Permitted Encumbrances for which the
Administrative Agent, in its Permitted Discretion, has established adequate
Reserves pursuant to Section 2.2 shall not be deemed violative of this clause);
     (f) Inventory which consists of samples, labels, bags, packaging and other
similar non-merchandise categories;
     (g) Inventory as to which insurance in compliance with the provisions of
Section 5.7 hereof is not in effect;
     (h) Inventory which has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;
     (i) Inventory which is acquired in a Permitted Acquisition or which is
owned by a Borrower created after the Effective Date (except to the extent that
such Inventory has been acquired by such Borrower from another Borrower and
otherwise constitutes Eligible Inventory) unless and until the Administrative
Agent has completed an appraisal of such Inventory and establishes an Inventory
Advance Rate and Inventory Reserves (if applicable) therefor;
     (j) Inventory that is located (i) in a distribution center or warehouse
leased by a Borrower described on Schedule 1.2 hereto unless in each case, the
applicable lessor has delivered to the Collateral Agent or the Canadian Agent a
Collateral Access Agreement; or (ii) in any other leased distribution center or
warehouse in which Inventory having a Cost of at least $5,000,000 is maintained,
unless in each case, the applicable lessor has delivered to the Collateral Agent
or the Canadian Agent a Collateral Access Agreement within 90 days after the
Effective Date (unless the Administrative Agent establishes an Availability
Reserve for rent in such amounts as it deems appropriate from time to time in
its Permitted Discretion);

21



--------------------------------------------------------------------------------



 



     (k) Inventory that is (i) located at location #1493 of the Borrowers or
(ii) owned by any joint venture of the Borrowers; or
     (l) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received written notice to limit, restrict or
terminate (in whole or in part) the right of the Borrowers or any of their
Subsidiaries to Dispose of any Inventory which is the subject of such agreement;
provided that if any such licensing, patent, royalty, trademark, trade name or
copyright agreement permits the Borrowers (or the Borrowers are otherwise
permitted) to Dispose of the Inventory which is the subject thereof after
receipt of such written notice (the “Sell-off Period”), then, so long as the
Collateral Agent would not be precluded from Disposing of such Inventory in a
Liquidation, such Inventory shall continue to constitute Eligible Inventory
during the Sell-off Period (as long it would not otherwise be excluded under
this definition), but the Inventory Advance Rate for such Inventory shall reduce
by 2.5% each week until such Inventory is Disposed of.
     “Eligible Johnston & Murphy Inventory” shall mean, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory which is sold through the Johnston & Murphy operations of the
Borrowers and which would otherwise constitute Eligible Inventory.
     “Eligible Journeys Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is
sold through the Journeys operations of the Borrowers and which would otherwise
constitute Eligible Inventory.
     “Eligible Keuka Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory which is to
be sold by Keuka Footwear, Inc. and which would otherwise constitute Eligible
Inventory.
     “Eligible Underground Station Inventory” shall mean, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory which is to be sold through the Underground Station operations of the
Borrowers and which would otherwise constitute Eligible Inventory.
     “Eligible Wholesale Inventory” shall mean, without duplication of other
Eligible Inventory, Inventory which is sold at wholesale through the licensed
brands operations, the Team Sports wholesale operations, and/or the Johnston &
Murphy wholesale operations of the Borrowers and which would otherwise
constitute Eligible Inventory.
     “Eligible Wholesale Receivables” shall mean each Account acceptable to the
Administrative Agent in its Permitted Discretion, as arises in the ordinary
course of business from the sale of finished goods inventory or rendering of
services by the Borrowers to wholesale customers, that have been earned by
performance and are deemed by the Administrative Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Domestic
Borrowing Base, Tranche A-1 Borrowing Base or the Canadian Borrowing Base, as
applicable. Without limiting the foregoing, unless the Administrative Agent
otherwise agrees, no Account shall be deemed to be an Eligible Wholesale
Receivable if:
     (a) it is not subject to a valid perfected first priority security interest
in favor of the Collateral Agent for the benefit of the applicable Secured
Parties, subject to no other Lien other than Permitted Encumbrances for which
the Administrative Agent, in its Permitted Discretion, has established adequate
Reserves pursuant to Section 2.2;

22



--------------------------------------------------------------------------------



 



     (b) it is not evidenced by an invoice, statement or other documentary
evidence reasonably satisfactory to the Administrative Agent;
     (c) it arises out of services rendered or sales to, or out of any other
transaction between, among or with, one or more Affiliates or employees of
Borrowers;
     (d) it remains unpaid for longer than the earlier of (i) sixty-one
(61) calendar days after the original due date, or (ii) ninety-one (91) calendar
days after the date of sale;
     (e) it is owed by an Account Debtor and/or its Affiliates with respect to
which more than 50% of the aggregate balance of all Accounts owing from such
Account Debtor and/or its Affiliates remain unpaid for longer than the earlier
of (i) sixty-one (61) calendar days after the original due date, or
(ii) ninety-one (91) calendar days after the date of sale;
     (f) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, 50% or more of all such Accounts are deemed not to be
Eligible Wholesale Receivables by the Administrative Agent in its Permitted
Discretion (which percentage may, in the Administrative Agent’s Permitted
Discretion, be increased or decreased);
     (g) all Accounts owed by the corresponding Account Debtor and/or its
Affiliates together exceed twenty percent (20%) (such percentage or any higher
percentage now or hereafter established by the Administrative Agent in its
Permitted Discretion for any particular Account Debtor, a “Concentration Limit”)
of the net collectible dollar value of all Accounts at any one time (but the
portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Wholesale Receivables, in the Administrative Agent’s Permitted
Discretion);
     (h) any covenant, agreement, representation or warranty contained in any
Loan Document with respect to such Account has been breached and remains
uncured;
     (i) the Account Debtor for such Account has commenced a voluntary case
under any Debtor Relief Law or has made an assignment for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in respect of such Account Debtor in an involuntary case under any
Debtor Relief Law, or any other petition or application for relief under any
Debtor Relief Law has been filed against such Account Debtor, or such Account
Debtor has failed, suspended business or ceased to be solvent, called a meeting
of its creditors, or has consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs;
     (j) it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or Canada or that have
their principal place of business or chief executive offices outside the
continental United States or Canada;
     (k) it represents the sale of goods to an Account Debtor on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or other repurchase or return basis or is evidenced by Chattel Paper or an
Instrument of any kind not delivered to the Collateral Agent or the Canadian
Agent or has been reduced to judgment;
     (l) the applicable Account Debtor for such Account is any Governmental
Authority (except with respect to Lids Team Sports Receivables, the term
“Governmental Authority” shall refer solely to the United States of America),
unless (i) if an Account due from the United States of America, rights to
payment of such Account have been assigned to Agent, for the benefit of itself
and Lenders, pursuant to the

23



--------------------------------------------------------------------------------



 



Assignment of Claims Act of 1940, as amended (31 U.S.C. Section 3727, et seq.
and 41 U.S.C. Section 15, et seq.),or otherwise, or (ii) if an Account due from
the federal government of Canada or a political subdivision thereof, or any
province or territory, or any municipality or department or agency or
instrumentality thereof, then the provisions of the Financial Administration Act
(Canada) or any applicable provincial, territorial or municipal law of similar
purpose and effect restricting the assignment thereof have been complied with,
and, in each case, all applicable statutes or regulations respecting the
assignment of government Accounts have been complied with;
     (m) it is subject to an offset, credit (including any resource or other
income credit or offset), deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute or counterclaim, or is contingent in any
respect or for any reason (but only to the extent of such offset, credit,
deduction, defense, discount, chargeback, freight claim, allowance, adjustment,
dispute or counterclaim or contingency);
     (n) there is an agreement with an Account Debtor for any deduction from
such Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Wholesale Receivable;
     (o) any return, rejection or repossession of goods or services related to
it has occurred;
     (p) it is not payable to a Borrower;
     (q) the applicable Borrower has agreed to accept or has accepted any
non-cash payment for such Account;
     (r) it constitutes a re-billing of an amount previously billed or double
billing (i.e., counted twice);
     (s) it constitutes a billing for a sample for which there is no written
invoice or similar agreement evidencing the Account Debtor’s agreement to pay
such Account;
     (t) with respect to any Account arising from the sale of goods, the goods
have not been shipped to the Account Debtor or its designee;
     (u) with respect to any Account arising from the performance of services,
the services have not been actually performed or the services were undertaken in
violation of any law;
     (v) the applicable Account Debtor for such Account is located in the States
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state),unless the requisite
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement;
     (w) it is an Account subject to a debit memo issued by any Borrower;

24



--------------------------------------------------------------------------------



 



     (x) such Account does not arise from the actual and bona fide sale and
delivery of goods by a Borrower or rendition of services by a Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;
     (y) it is an Account subject to a surety bond, guaranty, indemnity or other
similar arrangement;
     (z) it is an Account owed by an Account Debtor that is subject to legal
process by a Borrower or against which a Borrower has asserted a mechanics’ or
other similar lien or that is subject to collection by a Borrower;
     (aa) it is an Account (i) owing from any Person that is also a supplier to
or creditor of a Borrower or (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Borrower
to discounts on future purchase therefrom;
     (bb) it is an Account evidenced by a promissory note or other instrument;
or
     (cc) it fails to meet such other specifications and requirements which may
from time to time be established by the Administrative Agent on a prospective
basis or is not otherwise satisfactory to the Administrative Agent, as
determined in the Administrative Agent’s Permitted Discretion.
     “Environmental Laws ” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, or handling, treatment, storage, disposal, Release or
threatened Release of any Hazardous Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
     “Equivalent CD$ Amount ” means, on any date, the rate at which Canadian
Dollars may be exchanged into Dollars, determined by reference to the Bank of
Canada noon rate as published on the Reuters Screen BOFC on the immediately
preceding Business Day. In the event that such rate does not appear on such
Reuters page, “Equivalent CD$ Amount” shall mean, on any date, the amount of
Dollars into which an amount of Canadian Dollars may be converted or the amount
of Canadian Dollars into which an amount of Dollars may be converted, in either
case, at, in the case of the Canadian Borrower, the Canadian Agent’s spot buying
rate in Toronto as at approximately 12:00 noon (Toronto time) on such date and,
in the case of a Domestic Borrower, the Administrative Agent’s spot buying rate
in New York as at approximately 12:00 noon (New York City time) on the
immediately preceding Business Day.
     “ERISA ” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

25



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan (which is subject to Section 4063
of ERISA) or Multiemployer Plan; or (g) the receipt by a Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Event of Default” has the meaning assigned to such term in Section 7.1. An
“Event of Default” shall be deemed to have occurred and to be continuing in
accordance with the provisions of Section 7.2 hereof.
     “Excess Availability” means, as of any date of determination, the excess,
if any, of (a) the Loan Cap, over (b) the Total Outstandings.
     “Excluded DDA ” means all DDAs maintained by any Credit Party in the
ordinary course of business and actually used solely (i) for payroll and payroll
taxes and other trust funds, (ii) for sales taxes or other taxes, (iii) to fund
a reserve account pursuant to a processing agreement entered into in the
ordinary course of business with a credit card or debit card processor or check
processor, or (iv) after the occurrence and during the continuation of a Cash
Dominion Event, to fund chargebacks, fees, fines, penalties and other charges
due and owing to credit card or debit card processors or check processors
arising in the ordinary course of business with respect to the processing of
credit card or debit card charges or checks.
     “Excluded Taxes ” means, with respect to any Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, franchise or similar taxes
imposed on (or measured by) its gross or net income as a result of a present of
former connection between such Agent, such Lender or the Issuing Bank and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent, such Lender or the Issuing Bank
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located (c) in the case of a
Foreign Lender (other than a Canadian Lender) any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.26,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 2.26, and (d) in the case of a Canadian Lender (other
than the original Canadian Lenders hereunder), any withholding tax that is
imposed on amounts payable to such Canadian Lender at the time such Canadian
Lender becomes a party to this Agreement (or designates a new Lending Office) or
is attributable to such Canadian Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.26, except to the extent
that such Canadian Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive

26



--------------------------------------------------------------------------------



 



additional amounts from the Canadian Borrower with respect to such withholding
tax pursuant to Section 2.26.
     “Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of December 1, 2006, as amended, by and among the Lead
Borrower and certain of the Other Domestic Borrowers, on the one hand, and Bank
of America, N.A and other lenders identified therein, on the other hand.
     “Existing Financing Agreements” shall mean the “Loan Documents”, as defined
in the Existing Credit Agreement.
     “Existing Letters of Credit” means each of the letters of credit listed on
Schedule 2.6(j) hereto.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, indemnity payments and any
purchase price adjustments.
     “Facility Guaranty” means any Guaranty made by the Guarantors in favor of
the applicable Secured Parties, in form reasonably satisfactory to the
Administrative Agent.
     “Federal Funds Effective Rate” means, for any day, the per annum rate equal
to the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%)
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
     “Fee Letter” means the letter between the Borrowers and the Administrative
Agent dated as of November 1, 2010, as such letter may from time to time be
amended.
     “Financial Officer” means, with respect to any Borrower, the chief
financial officer, controller, assistant controller, treasurer, or assistant
treasurer of such Borrower. Any document delivered hereunder that is signed by a
Financial Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Financial Officer shall be conclusively presumed
to have acted on behalf of such Borrower.
     “First Amendment Effective Date” means June 23, 2011.
     “Fiscal Month” means any four or five week fiscal period of any Fiscal Year
in accordance with the fiscal accounting calendar of the Credit Parties.
     “Fiscal Quarter” means any thirteen week fiscal period of any Fiscal Year
in accordance with the fiscal accounting calendar of the Credit Parties.
     “Fiscal Year” means any period of four consecutive Fiscal Quarters ending
on the Saturday closest to January 31 of any calendar year.
     “Fixed Charge Coverage Ratio”means, as of the last day of any Fiscal Month,
for the Lead Borrower on a Consolidated basis for the Applicable Fiscal Period
then ended, the ratio of (a) an amount equal to Consolidated EBITDA less Capital
Expenditures and Taxes paid in cash, in each case for such

27



--------------------------------------------------------------------------------



 



period, to (b) Fixed Charges for such period. Consolidated EBITDA, Capital
Expenditures, Taxes and Fixed Charges shall be calculated without regard to (i)
those items attributable to any Person prior to the date it becomes a Domestic
Subsidiary of the Lead Borrower or any of its other Domestic Subsidiaries or is
merged into or consolidated with the Lead Borrower or any of its Domestic
Subsidiaries or that Person’s assets are acquired by the Lead Borrower or any of
its Domestic Subsidiaries and (ii) any Subsidiaries other than Domestic
Subsidiaries.
     “Fixed Charges” means, with respect to any Person, the sum of
(a) Consolidated Interest Expense paid in cash and (b) scheduled principal
payments on any Indebtedness for such period (excluding the Obligations but
including Capital Lease Obligations), and (c) without duplication of the
foregoing, and for purposes of calculating the Fixed Charge Coverage Ratio
pursuant to Section 6.11 only, payments on account of the Schuh Earnout and the
Schuh Seller Notes.
     “Foreign Lender ” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Credit Parties adopting the same
principles provided that, with respect to Foreign Subsidiaries organized under
the laws of Canada, or any province or territory thereof, unless GAAP is being
applied, “GAAP” shall mean principles which are consistent with those
promulgated or adopted by the Canadian Institute of Chartered Accountants and
its predecessors (or successors) in effect and applicable to the accounting
period in respect of which reference to GAAP is being made.
     “Genesco Partners Joint Venture” means that certain Joint Venture between
and among the Lead Borrower and Hat World, Inc., on the one hand, and Corliss
Stone—Littles, LLC, a Delaware limited liability company, on the other hand,
pursuant to that certain Joint Venture Agreement dated as of October 2, 2006.
     “Governmental Authority” means the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state or local, provincial, territorial or municipal and any agency, authority,
instrumentality, regulatory body, court, tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the primary purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such

28



--------------------------------------------------------------------------------



 



Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
     “Guarantor” means (i)each Material Domestic Subsidiary of the Lead Borrower
that shall be required to execute and deliver a Facility Guaranty of the
Obligations pursuant to Section 5.14, and (ii)each Material Subsidiary of the
Canadian Borrower that shall be required to execute and deliver a Facility
Guaranty of the Canadian Liabilities pursuant to Section 5.14.
     “Hazardous Materials ” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law, including any material listed as a hazardous substance under
Section 101(14) of CERCLA.
     “Hedging Agreement ” means any interest rate protection agreement, interest
rate swap agreement, interest rate cap agreement, interest rate collar
agreement, foreign currency exchange agreement, commodity price protection
agreement, or other interest or currency exchange rate or commodity price
hedging arrangement designed to hedge against fluctuations in interest rates or
foreign exchange rates.
     “Indebtedness ” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (including any obligations of such
Person that are without recourse to the credit of such Person), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid under conditional sale or other title retention agreements
relating to property acquired by such Person, (d) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
to the extent not otherwise included, all net obligations of such Person under
Hedging Agreements, (k) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of Disqualified Stock,
and (l) the principal and interest portions of all rental obligations of such
Person under any Synthetic Lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
     “Indemnified Taxes ” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning provided therefor in Section 9.4(b).
     “Instrument ” has the meaning ascribed to such term in the UCC.

29



--------------------------------------------------------------------------------



 



     “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.
     “Interest Payment Date” means (a) with respect to any Domestic Prime Rate
Loan (including a Swingline Loan), Canadian Prime Rate Loan, Domestic Tranche
A-1 Prime Rate Loan or U.S. Index Rate Loan, the first day of each calendar
month, and (b) with respect to any LIBO Loan, Tranche A-1 LIBO Loan or BA Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, and, in addition, if such LIBO Loan, Tranche A-1 LIBO Loan
or BA Rate Loan has an Interest Period of greater than 90 days, on the last day
of the third month of such Interest Period.
     “Interest Period” means, with respect to any LIBO Borrowing or BA
Equivalent Loan Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Lead Borrower or Canadian
Borrower may elect by notice to the Administrative Agent in accordance with the
provisions of this Agreement, provided that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
during which such Interest Period ends, (c) any Interest Period which would
otherwise end after the Termination Date shall end on the Termination Date, and
(d) notwithstanding the provisions of clause (c), no Interest Period shall have
a duration of less than one month, and if any Interest Period applicable to a
LIBO Borrowing or BA Equivalent Loan Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Inventory” has the meaning assigned to such term in the Security
Agreement.
     “Inventory Advance Rate” means 90% or, in the case of Inventory acquired in
a Permitted Acquisition, such rate as the Administrative Agent shall establish,
in its Permitted Discretion, after completion of an appraisal on such Inventory,
provided that such rate shall not exceed 90%.
     “Inventory Reserves” means such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Inventory Reserve shall not be required)) with respect to the determination of
the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the Appraised Value of the Eligible Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may include (but
are not limited to) reserves based on (i) obsolescence; (ii) seasonality; (iii)

30



--------------------------------------------------------------------------------



 



Shrink; (iv) imbalance; (v) change in Inventory character; (vi) change in
Inventory composition; (vii) change in Inventory mix; (viii)markdowns (both
permanent and point of sale); and (ix)retail mark-ons and markups inconsistent
with prior period practice and performance; industry standards; current business
plans; or advertising calendar and planned advertising events. Inventory
Reserves shall be established and calculated in a manner and methodology
consistent with the Administrative Agent’s practices as of the Effective Date
with other similarly situated borrowers.
     “Investment” has the meaning provided therefore in Section 6.4.
     “Investment Accounts” means all accounts maintained by any of the Credit
Parties for Investments as of the Effective Date and thereafter opened by any of
the Credit Parties and consented to by the Administrative Agent.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998 “ published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuing Bank” means, with respect to Domestic Letters of Credit, Bank of
America and, with respect to Canadian Letters of Credit, Bank of America-Canada
Branch; provided that if such Issuing Bank is unable to issue any Letter of
Credit as a result of the provisions of Section 2.6(b)(ii) hereof, the Lead
Borrower may appoint one other Lender who agrees to accept such appointment to
act as Issuing Bank hereunder. The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
     “Joinder Agreement” shall mean an agreement in form and substance
acceptable to the Administrative Agent in its Permitted Discretion, pursuant to
which, among other things, a Person becomes a party to, and bound by, the terms
of this Agreement and/or other Loan Documents in the same capacity and to the
same extent as either a Borrower or a Guarantor, as the Administrative Agent may
determine.
     “L/C Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “Lead Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Lead Borrower” means Genesco Inc. and any replacement that the Borrowers
appoint to act as Lead Borrower upon the consent of the Administrative Agent,
which consent shall not be unreasonably withheld.
     “Lease” means any agreement, whether written or oral, no matter how styled
or structured, pursuant to which a Credit Party is entitled to the use or
occupancy of any real property for any period of time.
     “Lenders” shall mean the Persons identified on Schedule 1.1 and each
assignee that becomes a party to this Agreement as set forth in Section 9.6(b).
     “Letter of Credit” shall mean a Standby Letter of Credit, Commercial Letter
of Credit or Banker’s Acceptance that is (i) issued pursuant to this Agreement
for the account of any Borrower or any Guarantor, (ii) issued in connection with
the purchase of Inventory by any Borrower or any Guarantor or for any other
purpose that is reasonably acceptable to the Administrative Agent, and (iii) in
form and substance reasonably satisfactory to the Issuing Bank. The term “Letter
of Credit “ shall include, without limitation, all Existing Letters of Credit
and all Banker’s Acceptances.

31



--------------------------------------------------------------------------------



 



     “Letter of Credit Fees” shall mean the fees payable in respect of Letters
of Credit pursuant to Section 2.13.
     “Letter of Credit Outstandings” shall mean, collectively, Canadian Letter
of Credit Outstandings and Domestic Letter of Credit Outstandings. For purposes
of computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
     “LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans or Tranche
A-1 LIBO Loans.
     “LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Section 2.3.
     “LIBO Rate” means for any Interest Period with respect to a LIBO Loan or
Tranche A-1 LIBO Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate ( “BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “LIBO Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBO Loan or Tranche A-1 LIBO
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Lids Team Sports Cap” means an amount not to exceed five percent (5%) of
the Canadian Borrowing Base or, the Domestic Borrowing Base or the Tranche A-1
Borrowing Base, as applicable.
     “Lids Team Sports Receivables” means wholesale Accounts due from any Person
or Governmental Authority (other than the United States of America) arising from
the sale at wholesale through the Team Sports wholesale operations of the
Borrower Consolidated Group.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Liquidation” means the exercise by any Agent of those rights and remedies
accorded to such Agent under the Loan Documents and Applicable Law as a creditor
of the Borrowers with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Borrowers acting with the consent of the Administrative Agent, of
any public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the

32



--------------------------------------------------------------------------------



 



Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
     “Liquidation Percentage” means, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Domestic Commitment, Tranche A-1 Commitment
and Canadian Commitment on the Determination Date and the denominator of which
is the Total Commitments of all Lenders on the Determination Date.
     “Loan” means a Revolving Loan or a Swingline Loan, as applicable.
     “Loan Account” has the meaning assigned to such term in Section 2.20(a).
     “Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Combined Borrowing Base.
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the Fee Letter, all Borrowing Base Certificates, the Account Control Agreements,
the DDA Notifications, the Credit Card Notifications, the Security Documents,
the Perfection Certificate, the Effective Date Guaranty, the Facility Guaranty,
and any other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith, each as amended and in effect from time to
time.
     “Margin Stock” has the meaning assigned to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property, assets, condition, financial or otherwise, of
the Credit Parties, taken as a whole (b) the ability of the Credit Parties,
taken as a whole, to perform any material obligation or to pay any Obligations
under this Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent, the Canadian Agent or the Lenders hereunder or thereunder.
     “Material Domestic Subsidiary” means, as of any date of determination, any
Domestic Subsidiary (a) the total tangible assets (after intercompany
eliminations) of which, as determined in accordance with GAAP, exceeds five
percent (5%) of the Consolidated total tangible assets of the Lead Borrower
(after intercompany eliminations) measured as of the end of the most recently
ended Fiscal Quarter with respect to which the Administrative Agent has received
financial statements required to be delivered pursuant to Sections 5.1(a) and
5.1(b), as applicable, or (b) which represents more than ten percent (10%) of
Consolidated Net Income of the Lead Borrower for the previous twelve Fiscal
Months ending as of the last day of such Fiscal Quarter. “Material Domestic
Subsidiary ” shall include, without limitation, any Subsidiary whose principal
assets are one or more Material Domestic Subsidiaries.
     “Material Foreign Subsidiary” means each Foreign Subsidiary which is a
direct Subsidiary of a Borrower which, as of the last day of any Fiscal Quarter,
satisfied any one or more of the following tests:
     (a) such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations), as determined in accordance with GAAP, exceeds 10% of
Consolidated total tangible assets of the Lead Borrower; or
     (b) such Foreign Subsidiary’s Consolidated Net Income for the previous
twelve months ending as of the last day of such Fiscal Quarter exceeds 10% of
Consolidated Net Income of the Lead Borrower for the previous twelve months
ending as of the last day of such Fiscal Quarter; or

33



--------------------------------------------------------------------------------



 



     (c) such Foreign Subsidiary’s Consolidated Net Worth exceeds 10% of the
Consolidated Net Worth of the Lead Borrower.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrowers in an aggregate principal
amount exceeding $20,000,000.
     “Material Subsidiary” means a Material Domestic Subsidiary or a Material
Foreign Subsidiary. A Material Subsidiary may include, at the sole option of
Lead Borrower, any Subsidiary designated by Borrower to be a “Material
Subsidiary” by written notice to Administrative Agent and compliance with the
requirements of Section 5.14. Additionally, Lead Borrower may designate any
Material Subsidiary which does not constitute a Material Domestic Subsidiary or
a Material Foreign Subsidiary under the respective definitions thereof as no
longer constituting a Material Subsidiary and a Material Domestic Subsidiary or
Material Foreign Subsidiary, as the case may be.
     “Maturity Date” means January 21, 2016.
     “Maximum Rate” has the meaning provided therefor in Section 9.14.
     “Minority Lenders” has the meaning provided therefor in Section 9.3(c).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Proceeds” means, with respect to any Prepayment Event, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount, interest, prepayment penalties or fees with respect to any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien or Canadian Agent’s
Lien, as applicable, on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Borrower or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by such Borrower to third parties (other than
Affiliates) and (C) the amount of taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable; provided that unless the amounts
described in this clause (C) are funded and deposited into a segregated account
to be used solely for the payment of such taxes or liabilities, the
Administrative Agent may, in its Permitted Discretion, establish an Availability
Reserve in an amount equal to such taxes and liabilities.
     “Noncompliance Notice” has the meaning provided therefor in Section 2.5(b).
     “Notes” shall mean, collectively, the Canadian Notes, the Domestic Notes,
the Tranche A–1 Notes and the Swingline Note.
     “Obligations” means (a) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower under any federal, state or provincial bankruptcy,
insolvency, receivership or similar law, whether or not allowed in such case or
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (b) the obligations of
the Borrowers under this Agreement in respect of any Letter

34



--------------------------------------------------------------------------------



 



of Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral,
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise,
of the Borrowers to the Secured Parties under this Agreement and the other Loan
Documents (including all such amounts that accrue or are incurred after the
commencement of any case or proceeding by or against any Borrower under any
federal, state or provincial bankruptcy, insolvency, receivership or similar
law, whether or not allowed in such case or proceeding), (d) all covenants,
agreements, obligations and liabilities of the Borrowers under or pursuant to
this Agreement and the other Loan Documents, and (e) the payment and performance
under any transaction of a Borrower with any Lender or any of its Affiliates
that arises out of (i) any Cash Management Services, or (ii)any Bank Products
provided by any such Person. Without limiting the foregoing, the term
“Obligations” includes all Canadian Liabilities.
     “Other Borrowers” means the Other Domestic Borrowers and the Canadian
Borrower.
     “Other Canadian Liabilities” means any obligation of the Canadian Borrower
arising on account of clause (e) of the definition of “Obligations”.
     “Other Domestic Borrowers” means Genesco Brands, Inc., a Delaware
corporation; Hat World Corporation, a Delaware corporation; Hat World, Inc., a
Minnesota corporation; Flagg Bros. of Puerto Rico, Inc., a Delaware corporation;
Keuka Footwear, Inc., a Delaware corporation, and any other Material Domestic
Subsidiary that is not a Guarantor.
     “Other Domestic Liabilities” means any obligation of the Domestic Credit
Parties arising on account of clause (e) of the definition of “Obligations”.
     “Other Taxes” means any and all current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Overadvance” means, at any time of calculation, a circumstance in which
the Credit Extensions plus the outstanding amount of the Tranche A-1 Loans
exceed the Loan Cap.
     “Participant” has the meaning provided therefore in Section 9.6(e).
     “Patent Security Agreement” shall mean the Patent Security Agreement dated
as of the Closing Date and executed and delivered by certain of the Domestic
Borrowers to the Collateral Agent for the benefit of the Secured Parties, as
amended and in effect on the Effective Date.
     “Payment Conditions” means, as of the date of the making of any Restricted
Payment or consummation of any Acquisition, that (a) no Default or Event of
Default exists or would arise after giving effect to such Restricted Payment or
Acquisition, and (b) either (i) the Borrowers have pro forma projected Excess
Availability for the following six month period equal to or greater than 50% of
the Loan Cap, after giving pro forma effect to such Restricted Payment or
Acquisition, or (ii)(A) the Borrowers have pro forma projected Excess
Availability for the following six month period of less than 50% of the Loan Cap
but equal to or greater than 20% of the Loan Cap, after giving pro forma effect
to the Restricted Payment or Acquisition, and (B) the Fixed Charge Coverage
Ratio, on a pro-forma basis for the twelve months preceding such Restricted
Payment or Acquisition, will be equal to or greater than 1.0:1.0 and (c) after
giving effect to such Restricted Payment or Acquisition, the Borrowers are
Solvent. In the event that the aggregate amount of any payment paid by the
Borrowers for any Restricted Payment or in an Acquisition or a series of related
Restricted Payments or Acquisitions equals or exceeds $10,000,000 during any
consecutive thirty (30) day period, then the Borrowers shall provide a
certificate signed by a Financial

35



--------------------------------------------------------------------------------



 



Officer, no later than five (5) days prior to the anticipated date of such
Restricted Payment or Acquisition (or the first such Restricted Payment or
Acquisition, if in connection with a series of Restricted Payment or
Acquisitions) certifying as to the satisfaction of the applicable Payment
Conditions (on a basis (including, without limitation, giving due consideration
to results for prior periods) reasonably satisfactory to the Administrative
Agent) including the relevant calculations therefor and accompanied by such
information required to be delivered to the Administrative Agent pursuant to
Section 5.1(j), if applicable, (to the extent not previously delivered) provided
that if pro forma projected Excess Availability for the following six month
period is less than or equal to 50% of the Loan Cap, such a certificate shall be
provided if the aggregate amount of any Restricted Payment or Acquisition paid
by the Borrowers in a transaction or a series of related transactions equals or
exceeds $5,000,000.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” means, collectively, (i) a certificate of the
Domestic Borrowers in the form approved by the Collateral Agent as to certain
matters regarding the Collateral and (ii) a certificate of the Canadian Borrower
in the form approved by the Canadian Agent as to certain matters regarding the
Collateral.
     “Permitted Acquisition” means (a) the acquisition (in a transaction or
series of related transactions) of not less than eighty percent (80%) of the
capital stock or other equity interests of, or (b) the acquisition (in a
transaction or series of related transactions) of all or substantially all of
the assets or properties of, or any division or business unit of, any Person,
whether or not pursuant to a transaction of merger or consolidation, or (c) any
acquisition of any store locations or Leases of any Person (each of the
foregoing an “Acquisition”) in each case which satisfies each of the following
conditions:

  (i)   The Acquisition is of a business permitted to be conducted by the
Borrowers pursuant to Section 6.3(b) hereof; and     (ii)   Prior to and after
giving effect to the Acquisition, no Default or Event of Default will exist or
will arise therefrom; and     (iii)   The Person making the Acquisition must be
a Borrower or a Subsidiary which will become a Borrower or Guarantor (if
required) in accordance with Section 5.14 hereof and the Borrowers (including
such Person) shall take such steps as are necessary to grant to the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
first priority security interest (except as provided in Section 6.2 hereof) in
all of the assets and capital stock or other equity interests acquired in
connection with such acquisition; and     (iv)   If a Borrower shall merge with
such other Person, such Borrower shall be the surviving party of such merger;
and     (v)   Either (A) the aggregate consideration for such Acquisition,
together with the consideration for all other Acquisitions undertaken by the
Borrowers in such Fiscal Year, shall not exceed $30,000,000 in any Fiscal Year,
or (B) the Payment Conditions shall have been satisfied; and     (vi)   In the
case of the Acquisition of capital stock or other equity interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition.

36



--------------------------------------------------------------------------------



 



     “Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s or the Canadian Agent’s Liens thereon in favor of the applicable Secured
Parties or the amount which the Collateral Agent, the Canadian Agent and the
applicable Secured Parties would likely receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral; (ii) suggests that any collateral report or financial information
delivered to any Agent by or on behalf of a Borrower is incomplete, inaccurate
or misleading in any material respect; (iii) could reasonably be expected to
increase materially the likelihood of a bankruptcy, reorganization or other
insolvency proceeding involving any of the Credit Parties; or (iv)creates or
reasonably could be expected to create a Default or Event of Default. In
exercising such judgment, the Administrative Agent may consider factors or
circumstances already included in or tested by the definition of Eligible
Inventory, Eligible Wholesale Receivables or Eligible Credit Card and Debit Card
Receivables, as well as any of the following: (A) changes in demand for and
pricing of Inventory; (B) changes in any concentration of risk with respect to
Inventory or Accounts; (C) any other factors or circumstances that will or could
reasonably be expected to have a Material Adverse Effect; (D) audits of books
and records by third parties, history of chargebacks or other credit
adjustments, or other relevant information regarding the creditworthiness of
Account Debtors; and (E) any other factors that change or could reasonably be
expected to change the credit risk of lending to the Borrowers on the security
of the Inventory or Accounts. Notwithstanding the foregoing, it shall not be
within Permitted Discretion for the Administrative Agent to establish Reserves
which are duplicative of each other whether or not such reserves fall under more
than one reserve category.
     “Permitted Encumbrances” means:
     (i) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.5;
     (ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old-age pension
and other social security laws or regulations (other than any Lien imposed under
ERISA);
     (iv) deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
     (v) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.1(m);
     (vi) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrowers or any of the other Credit Parties;
     (vii) Possessory liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and

37



--------------------------------------------------------------------------------



 



arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
     (viii) Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of its business and which are within the general parameters
customary in the banking industry;
     (ix) Landlords’ and lessors’ liens in respect of rent that is not overdue
by more than thirty (30) days or which is being contested in compliance with
Section 5.5;
     (x) leases or subleases granted by any Credit Party to any Person other
than a Credit Party, provided that such lease or sublease does not interfere in
any material respect with the business of such Credit Party or materially impair
the Collateral Agent’s interest in the Collateral;
     (xi) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods and securing obligations that are not overdue by more than sixty
(60) days, or are being contested in compliance with Section 5.5;
     (xii) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.4;
     (xiii) Liens of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection;
     (xiv) reservations, limitations, provisos and conditions expressed in any
original grant from the Crown or other grants of real or immovable property, or
interests therein, that do not materially affect the use of the affected land
for the purpose for which it is used by that Person;
     (xv) the right reserved to or vested in any Governmental Authority by the
terms of any lease, license, franchise, grant or permit acquired by that Person
or by any statutory provision to terminate any such lease, license, franchise,
grant or permit, or to require annual or other payments as a condition to the
continuance thereof;
     (xvi) security given to a public utility or any Governmental Authority when
required by such utility or authority in connection with the operations of that
Person in the ordinary course of its business; and
     (xvii) Liens in favor of a credit card processor or check processor, as
applicable, on proceeds of credit card charges or checks, as applicable, held by
such processor to secure (A) chargebacks, fees, fines, penalties and other
charges arising in the ordinary course of business with respect to the
processing of credit card charges or checks, as applicable; or (B) equipment
leases described on Schedule 1.3 (but no other such leases);
     provided that, except as provided in any one or more of clauses (i) through
(xiii) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means each of the following:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency or instrumentality thereof to the extent such obligations are
backed by the full faith and credit of the United

38



--------------------------------------------------------------------------------



 



States of America or Canada, as applicable), in each case maturing within one
year from the date of acquisition thereof;
     (ii) Investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P or P-1 from Moody’s;
     (iii) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any state thereof or
under the Bank Act (Canada) that has a combined capital and surplus and
undivided profits of not less than $100,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
     (v) money market mutual funds, 90% of the investments of which are in cash
or investments contemplated by clauses (i) through (iv) of this definition; and
     (vi) Investments by the Lead Borrower consistent with the Lead Borrower’s
investment policy, which investment policy is approved by the Administrative
Agent from time to time, such approval not to be unreasonably withheld;
     provided that, notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, (i) no such new Investments
shall be permitted by a Borrower unless either (A) no Loans are then
outstanding, or (B) the Investment is a temporary Investment pending expiration
of an Interest Period for a LIBO Loan, Tranche A-1 LIBO Loan or BA Equivalent
Loan, the proceeds of which Investment will be applied to the Obligations after
the expiration of such Interest Period, and (ii) all such Investments are
pledged by the applicable Borrower to the Collateral Agent or the Canadian
Agent, as applicable, as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Administrative Agent.
     “Permitted Overadvance” means an Overadvance, as determined by the
Administrative Agent, in its Permitted Discretion, (a) which is made to
maintain, protect or preserve the Collateral and/or the Lenders’ rights under
the Loan Documents, or (b) which is otherwise in the Lenders’ interests;
provided that Permitted Overadvances shall not (i) exceed ten percent (10%) of
the then Combined Borrowing Base in the aggregate outstanding at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than ninety
(90) consecutive Business Days, unless in case of clause (ii) the Required
Lenders otherwise agree; and provided further that the foregoing shall not
(1) modify or abrogate any of the provisions of Section 2.6(f) regarding the
Lenders’ obligations with respect to L/C Disbursements, or (2) result in any
claim or liability against the Administrative Agent (regardless of the amount of
any Overadvance) for Unintentional Overadvances and such Unintentional
Overadvances shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further provided that in no event shall the Administrative Agent
make an Overadvance, if after giving effect thereto, the principal amount of the
Credit Extensions plus the outstanding amount of Tranche A-1 Loans (including
any Overadvance or proposed Overadvance) would exceed the Total Commitments.

39



--------------------------------------------------------------------------------



 



     “Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Permitted Refinancing shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being Refinanced, (e) no Permitted Refinancing shall have different
direct or indirect obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, (f) such Permitted Refinancing shall be otherwise
on terms not materially less favorable to the Credit Parties than those
contained in the documentation governing the Indebtedness being Refinanced,
including, without limitation, with respect to amortization, maturity, financial
and other covenants, and (g) at the time thereof, no Default or Event of Default
shall have occurred and be continuing.
     “Permitted Senior Debt” means Indebtedness of the Borrowers in the
aggregate principal amount of up to $250,000,000, provided that:
          (a) no portion of the principal of such Indebtedness in excess of 1%
per annum shall be required to be paid, whether by stated maturity, mandatory or
scheduled prepayment or redemption or otherwise, prior to the date that is
90 days after the Maturity Date, other than in the event of (i) a default under
such Indebtedness, (ii) a change of control of the Lead Borrower or (iii)
certain asset sales in each case, if such Indebtedness is secured, subject to
the standstill and the lien subordination provisions described in clause
(d) below;
          (b) such Indebtedness may be secured by a first priority Lien on the
trade names of the Borrowers and the capital stock of the Lead Borrower’s
Subsidiaries only and a second priority Lien on any Collateral (provided the
Administrative Agent for the benefit of the Secured Parties is granted a second
priority Lien on the trade names of the Borrowers and the capital stock of the
Lead Borrower’s Subsidiaries securing such Indebtedness);
          (c) if secured, the security documents and instruments pursuant to
which such Indebtedness shall be issued or outstanding shall be in form and
substance reasonably satisfactory to the Administrative Agent;
          (d) the covenants relating to restrictions on indebtedness and liens,
in each case contained in the documentation pursuant to which such Indebtedness
shall be issued or outstanding, shall be reasonably satisfactory to the
Administrative Agent; and
          (e) if such Indebtedness is secured, it shall be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent that
may include, among other things, (A) the priority of the Liens securing the
Collateral, the trade names of the Borrowers and the capital stock of the Lead
Borrower’s Subsidiaries and the payment of proceeds therefrom, (B) a reasonable
standstill by the holders of such Indebtedness as to remedies against the
Collateral, (C) waivers by the holders of such Indebtedness of rights to contest
validity or priority of Liens of the Administrative Agent or the Lenders (which
waiver may be reciprocal) or object to dispositions of Collateral (including an
affirmative agreement by such

40



--------------------------------------------------------------------------------



 



holders to release Liens of such holders in the event of a disposition of
Collateral approved by the Administrative Agent), (D) waiver of rights to object
to the use of cash collateral or sale of Collateral, and reasonable restrictions
on certain claims and actions, in any proceeding under any Debtor Relief Laws by
the holders of such Indebtedness, and (E) restrictions on amendments to, or
consents, waivers or other modifications with respect to, the documents
evidencing such Indebtedness to the extent the same would be materially adverse
to the Lenders.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Platform” has the meaning set forth in Section 5.1.
     “Pledge Agreements” means any Pledge Agreement executed and delivered by
one or more of the Borrowers to the Collateral Agent, for the benefit of the
Secured Parties, or to the Canadian Agent, for the benefit of the Canadian
Secured Parties, as applicable, as the same may be amended and in effect from
time to time, pursuant to which, without limitation, all of the issued and
outstanding capital stock and other equity interests of initially, the Borrowers
(other than the Lead Borrower and the Canadian Borrower) and thereafter, (i) all
Material Domestic Subsidiaries that are not Borrowers owned by a Borrower and
(ii) sixty-five percent (65%) (or such lesser amount as is owned by such
Borrower or will not subject the Borrowers to materially adverse tax
consequences) of all of the issued and outstanding capital stock or other equity
interests of all Foreign Subsidiaries (including the Canadian Borrower) is
pledged to the Collateral Agent or the Canadian Agent, as applicable (in each
case, other than Subsidiaries that are not directly or indirectly wholly owned
by such Borrower) as security for the Obligations.
     “Post Effective DDA” means any DDA (other than a store-level DDA) opened
after the Effective Date.
     “Pounds Sterling” or “₤” refers to lawful money of the United Kingdom.
     “PPSA” means the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect; provided, however, if
attachment, perfection or priority of the Canadian Agent’s security interests in
any Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario (including Quebec), PPSA shall mean those
personal property security laws in such other jurisdiction, including the Civil
Code of Quebec, for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.
     “Prepayment Event” means:
     (a) Any disposition of any Collateral outside of the ordinary course of
business (but, including in any event, pursuant to a store closing sale); and
     (b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), of any Collateral;

41



--------------------------------------------------------------------------------



 



     (c) The receipt by any Credit Party of any Extraordinary Receipts arising
from Collateral; and
     (d) After the occurrence and during the continuance of a Cash Dominion
Event, any disposition of any real estate owned by the Borrower Consolidated
Group (including any sale-leaseback transaction);
     provided that, in the absence of a continuing Cash Dominion Event, any such
events occurring under clauses (a) through (c) above resulting in aggregate Net
Proceeds of $15,000,000 or less in the aggregate in any Fiscal Year shall not
constitute a Prepayment Event.
     “Prime Rate Loans” shall mean Domestic Prime Rate Loans, Domestic Tranche
A-1 Prime Rate Loans, or Canadian Prime Rate Loans, as applicable.
     “Pro Forma Availability Condition” shall mean, for any date of calculation
with respect to any transaction or payment, the Pro Forma Excess Availability
following, and after giving effect to, such transaction or payment, will be
equal to or greater than twenty percent (20%) of the Loan Cap.
     “Pro Forma Excess Availability” shall mean, for any date of calculation,
after giving pro forma effect to the transaction then to be consummated, the
projected Excess Availability for each Fiscal Month during any subsequent
projected six (6) Fiscal Months.
     “Proceeds” shall have the meaning ascribed to it in the UCC or the PPSA, as
applicable, and shall include proceeds of all Collateral.
     “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
     “Real Estate” means all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any of
the Credit Parties, including all fixtures and equipment used in connection with
the operation of such structures and all easements, rights-of-way and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
     “Register” has the meaning set forth in Section 9.6(c).
     “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” has the meaning set forth in Section 101(22) of CERCLA.
     “Required Lenders” shall mean, at any time, Lenders having Commitments
greater than 50% of the Total Commitments, or if the Commitments have been
terminated, Lenders whose percentage of the outstanding Loans and Letter of
Credit Outstandings aggregate greater than 50% of all such Loans and Letter of
Credit Outstandings, provided that such calculation shall exclude any Delinquent
Lenders and any

42



--------------------------------------------------------------------------------



 



such Delinquent Lender’s Commitment in the event that such Delinquent Lender’s
rights to participate shall have been suspended or terminated pursuant to
Section 8.14 of this Agreement.
     “Required Supermajority Lenders” shall mean, at any time, Lenders having
Commitments greater than 66 2/3% of the Total Commitments, or if the Commitments
have been terminated, Lenders whose percentage of the outstanding Loans and
Letter of Credit Outstandings aggregate greater than 66 2/3% of all such Loans
and Letter of Credit Outstandings, provided that such calculation shall exclude
any Delinquent Lenders and any such Delinquent Lender’s Commitment in the event
that such Delinquent Lender’s rights to participate shall have been suspended or
terminated pursuant to Section 8.14 of this Agreement.
     “Reserves” means the Account Reserves, the Inventory Reserves and the
Availability Reserves.
     “Restricted Payment” means (i) any dividend or other distribution, directly
or indirectly (whether in cash, securities or other property) with respect to
any shares of any class of capital stock or other equity interests of any of the
Credit Parties, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock or other equity interests of any
of the Credit Parties or any option, warrant or other right to acquire any such
shares of capital stock or other equity interests of any of the Credit Parties;
or (ii) any payment or other distribution, directly or indirectly (whether in
cash, securities, or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities, or other property), including any sinking fund or similar
deposit on, an account of the purchase, redemption, retirement, acquisition,
cancellation, or termination of any Indebtedness (other than the Obligations).
     “Revolving Loans” means all Canadian Loans and, Domestic Loans and Tranche
A-1 Loans at any time made by a Lender pursuant to Section 2.3.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
     “Schuh Acquisition” means the acquisition by UK Acquisition of Schuh Group
Limited, a company incorporated in Scotland, on the First Amendment Effective
Date pursuant to the Schuh Acquisition Documents.
     “Schuh Acquisition Documents” means the Sale and Purchase Agreement
relating to the issued share capital of Schuh Group Limited dated June 23, 2011
by and among the Sellers party thereto, Schuh Group Limited, UK Acquisition and
the Lead Borrower, and all documents, instruments and agreements executed and/or
delivered in connection therewith.
     “Schuh Earnout” means the earnout consideration payable by UK Acquisition
to the Sellers under the Schuh Acquisition Documents in an aggregate amount not
to exceed £25,000,000.
     “Schuh Seller Notes” means those certain [Promissory Notes] in an aggregate
amount not to exceed £25,000,000 issued by UK Acquisition to the Sellers under
the Schuh Acquisition Documents.
     “SEC” means the United States Securities and Exchange Commission.
     “Secured Party” or “Secured Parties” means, collectively, the Canadian
Secured Parties and the Domestic Secured Parties.

43



--------------------------------------------------------------------------------



 



     “Security Agreement” means the Second Amended and Restated Security
Agreement dated as of the Effective Date and executed and delivered by each of
the Domestic Credit Parties to the Collateral Agent for the benefit of the
Secured Parties, as amended and in effect from time to time.
     “Security Documents” means the Security Agreement, the Trademark Security
Agreement, the Patent Security Agreement, the Pledge Agreements, the Facility
Guaranty, the Effective Date Guaranty, the Account Control Agreements, the
Collateral Control Agreements, the Canadian Security Documents, and each other
security agreement, mortgage (if any), guaranty or other instrument or document
executed and delivered pursuant to Section 5.15 or any other provision hereof or
any other Loan Document, to secure any of the Obligations and the Canadian
Liabilities.
     “Settlement Date” has the meaning provided in Section 2.7(b).
     “Shrink” means Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) at fair valuations, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.
     “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit and that (a) is used in lieu or in support of
performance guaranties or performance, surety or similar bonds (excluding appeal
bonds) arising in the ordinary course of business, (b) is used in lieu or in
support of stay or appeal bonds, or (c) supports the payment of insurance
premiums for reasonably necessary insurance carried by any of the Borrowers.
     “Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation,

44



--------------------------------------------------------------------------------



 



limited liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power for the election of directors or
other members of its governing body (other than securities or ownership
interests having such power only upon satisfaction of a contingency) or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent and/or one or more Subsidiaries of the
parent. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Lead
Borrower.
     “Substantial Liquidation” shall mean either (a) the Liquidation of
substantially all of the Collateral, or (b) the sale or other disposition of
substantially all of the Collateral by the Credit Parties.
     “Swingline Lender” means Bank of America, in its capacity as lender of
Swingline Loans hereunder.
     “Swingline Loan” shall mean a Loan made by the Swingline Lender to the
Domestic Borrowers pursuant to Section 2.5 hereof.
     “Swingline Note” means a promissory note of the Domestic Borrowers
substantially in the form of Exhibit B-3, payable to the Swingline Lender if
requested by the Swingline Lender, evidencing the Swingline Loans.
     “Swingline Sublimit” means an amount equal to the lesser of (a) $40,000,000
and (b) the Total Commitments. The Swingline Sublimit is part of, and not in
addition to, the Total Commitments.
     “Synthetic Lease” means any lease or other agreement for the use or
possession of property creating obligations which do not appear as Indebtedness
on the balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.
     “Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest or penalties thereon and any additions thereto.
     “Termination Date” shall mean the earliest to occur of (i) the Maturity
Date, (ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.1, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.1(j) or 7.1(k) or
(iv) the termination of the Commitments in accordance with the provisions of
Section 2.15 hereof.
     “Termination Event” shall mean (a) the whole or partial withdrawal of the
Canadian Borrower or any Canadian Subsidiary from a Canadian Pension Plan during
a plan year; or (b) the filing of a notice to terminate in whole or in part a
Canadian Pension Plan; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan.
     “Total Commitments” shall mean, at any time, the sum of the Commitments at
such time. As of the First Amendment Effective Date, the Total Commitments
aggregate $300,000,000.405,000,000.
     “ Total Outstandings” shall mean the sum of the Canadian Credit Extensions
and, the Domestic Credit Extensions and the Tranche A-1 Loans.

45



--------------------------------------------------------------------------------



 



     “Trademark Security Agreement” shall mean the Trademark Security Agreement
dated as of the Closing Date and executed and delivered by certain of the
Domestic Borrowers to the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect on the Effective Date.
     “Tranche A-1 Availability” means, as of any date of determination thereof,
the result, if a positive number, of:
     (a) the Tranche A-1 Loan Cap
     minus
     (b) the Tranche A-1 Loans on such date.
     “Tranche A-1 Borrowing Base” means, at any time of calculation, an amount
equal to:
     (a) the product of (i) the Tranche A-1 Inventory Advance Rate multiplied by
(ii) the Appraised Value of Eligible Inventory of the Domestic Borrowers
multiplied by (iii) the Cost of Eligible Inventory of the Domestic Borrowers,
minus (B) Inventory Reserves related to Eligible Inventory of the Domestic
Borrowers;
     plus
     (b) the product of (i) the Tranche A-1 Wholesale Receivables Advance Rate
multiplied by (ii)(A) the then Eligible Wholesale Receivables of the Domestic
Borrowers (other than Eligible Wholesale Receivables consisting of Lids Team
Sports Receivables of the Domestic Borrowers), minus (B) Account Reserves
related to such Eligible Wholesale Receivables of the Domestic Borrowers;
     plus
     (c) the product of (i) five percent (5%) multiplied by (ii)(A) the then
Eligible Credit Card and Debit Card Receivables of the Domestic Borrowers, minus
(B) Account Reserves related to Eligible Credit Card and Debit Card Receivables
of the Domestic Borrowers.
     “Tranche A-1 Commitments” means, as to each Tranche A-1 Lender, its
obligation to make Tranche A-1 Loans to the Domestic Borrowers pursuant to
Section 2.1, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Tranche A-1 Lender’s name on
Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Tranche
A-1 Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Tranche A-1 Commitment Fee” has the meaning provided therefor in
Section 2.12(a).
     “Tranche A-1 Commitment Fee Rate” means (a) if the average daily Tranche
A-1 Loans for the preceding Fiscal Quarter are greater than or equal to 50% of
the Tranche A-1 Commitments, 0.375% per annum, or (ii) if the average daily
Tranche A-1 Loans for the preceding Fiscal Quarter are less than 50% of the
Tranche A-1 Commitments, 0.50% per annum.
     “Tranche A-1 Commitment Percentage” means the Commitment Percentages of the
Tranche A-1 Lenders with respect to the Tranche A-1 Commitments.

46



--------------------------------------------------------------------------------



 



     “Tranche A-1 Inventory Advance Rate” means, (i) from the First Amendment
Effective Date through and including June 23, 2012, ten percent (10%), (ii) from
June 24, 2012 through and including June 23, 2013, seven and one-half percent
(7.5%), and (iii) thereafter, five percent (5%).
     “Tranche A-1 Lenders” means the Lenders having Tranche A-1 Commitments from
time to time or at any time.
     “Tranche A-1 LIBO Loans” shall mean any Tranche A-1 Loan bearing interest
at a rate determined by reference to the Adjusted LIBO Rate in accordance with
the provisions of Section 2.3.
     “Tranche A-1 Loans” means any Loans at any time made by a Tranche A-1
Lender pursuant to Section 2.3.
     “Tranche A-1 Loan Cap” means, at any time of determination, the lesser of
(a) the Tranche A-1 Commitments and (b) the Tranche A-1 Borrowing Base.
     “Tranche A-1 Note” means a promissory note made by the Domestic Borrowers
in favor of a Tranche A-1 Lender evidencing Tranche A-1 Loans made by such
Tranche A-1 Lender, substantially in the form of Exhibit B-4.
     “Tranche A-1 Wholesale Receivables Advance Rate” means, (i) from the First
Amendment Effective Date through and including June 23, 2012, five percent (5%),
(ii) from June 24, 2012 through and including June 23, 2013, two and one-half
percent (2.5%), and (iii) thereafter, 0%.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the BA Rate, the Domestic
Prime Rate, the Canadian Prime Rate or the U.S. Index Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, however, that if a term is defined in
Article 9 of the Uniform Commercial Code differently than in another Article
thereof, the term shall have the meaning set forth in Article 9; provided
further that, if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
     “UK Acquisition” means Genesco (UK) Limited, a company registered in
England and Wales.
     “UK LP” means Genesco Scot LP, a Scottish limited partnership.
     “Unintentional Overadvance” means an Overadvance which, to the
Administrative Agent’s knowledge, did not constitute an Overadvance when made
but which has become an Overadvance resulting from changed circumstances beyond
the control of the Agents and the Lenders, including, without limitation, a
reduction in the Appraised Value of property or assets included in the Domestic
Borrowing Base, the Tranche A-1 Borrowing Base or the Canadian Borrowing Base or
a misrepresentation by the Credit Parties.
     “Unused Commitment” shall mean, on any day, (a) the then Total Commitments
(other than the Tranche A-1 Commitments) minus (b) the sum of (i) the principal
amount of Loans then outstanding

47



--------------------------------------------------------------------------------



 



(including, but only with respect to the calculation of the Commitment Fee due
to the Lender that is the Swingline Lender, the principal amount of Swingline
Loans then outstanding), and (ii) the then Letter of Credit Outstandings.
     “Unused Tranche A-1 Commitment”shall mean, on any day, (a) the then Tranche
A-1 Commitments minus (b) the principal amount of Tranche A-1 Loans then
outstanding.
     “U.S. Index Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Bank of America-Canada Branch dollar base rate; (b) the
Federal Funds Effective Rate for such day, plus 0.50%; and (c) the LIBO Rate for
a 30 day interest period as determined on such day, plus 1.0%.
     “U.S. Index Rate Loan” means a Canadian Loan made in Dollars that bears
interest based on the U.S. Index Rate.
     “Voting Stock” means, with respect to any corporation, the outstanding
stock of all classes (or equivalent interests) which ordinarily, in the absence
of contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.2 Terms Generally; Interpretation.
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns or, for natural persons, such Person’s successors, heirs, executors,
administrators and other legal representatives, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) all
financial statements and other financial information provided by the Borrowers
and each of the other Credit Parties to the Administrative Agent or any Lender
shall be provided with reference to Dollars, and (g) this Agreement and the
other Loan Documents are the result of negotiation among, and have been reviewed
by counsel to, among others, the Credit Parties and the Agents and are the
product of discussions and negotiations among all parties. Accordingly, this
Agreement and the other Loan Documents are not intended to be construed against
the Agents or any of the Lenders merely on account of any such Agent’s or any
Lender’s involvement in the preparation of such documents.
          (b) For purposes of any Collateral located in the Province of Québec
or charged by any deed of hypothec (or any other Loan Document) and for all
other purposes pursuant to which the interpretation or construction of a Loan
Document may be subject to the laws of the Province of Québec or

48



--------------------------------------------------------------------------------



 



a court or tribunal exercising jurisdiction in the Province of Québec, (q)
“personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s)“tangible
property” shall be deemed to include “corporeal property”, (t)“intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (v) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (y) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (z) an “agent” shall be deemed to include a
“mandatary”.
     1.3 Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Effective Date, on a basis consistent with the
financial statements referred to in Section 4.1(g) of this Agreement, provided
that, if the Borrowers request an amendment to any provision hereof to reflect
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith. Notwithstanding the
foregoing, any obligations of a Person under a lease (whether existing now or
entered into in the future) that is not (or would not be) a Capital Lease
Obligation under GAAP as in effect on the Effective Date, shall not be treated
as a Capital Lease Obligation solely as a result of the adoption of changes in
GAAP outlined by the Financial Accounting Standards Board in its press release
dated March 19, 2009.
     1.4 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.6 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or by the
terms of any documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.
     2. AMOUNT AND TERMS OF CREDIT
     2.1 Commitments of the Lenders.
          (a) Each Lender severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to extend
credit to the Borrowers on a revolving basis, in the form of Revolving Loans
and, with respect to the Lenders which are not Tranche A-1 Lenders,

49



--------------------------------------------------------------------------------



 



participations in Letters of Credit and Swingline Loans and in an amount not to
exceed the lesser of such Lender’s Commitment or such Lender’s Commitment
Percentage of the lesser of (x) the Combined Borrowing Base or (y) the Total
Commitments, subject to the following limitations:
          (i) The aggregate outstanding amount of the Credit Extensions plus the
Tranche A-1 Loans shall not at any time exceed Loan Cap.
          (ii) The aggregate outstanding amount of the Domestic Credit
Extensions shall not at any time exceed the Domestic Loan Cap.
          (iii) The aggregate outstanding amount of the Canadian Credit
Extensions shall not at any time exceed the Canadian Loan Cap.
          (iv) The Loans made to and the Letters of Credit issued on behalf of,
the Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth.
          (v) No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.6. The aggregate
Domestic Letter of Credit Outstandings shall not at any time exceed the Domestic
Letter of Credit Sublimit, and the aggregate Canadian Letter of Credit
Outstandings shall not at any time exceed the Canadian Letter of Credit
Sublimit.
          (vi) Subject to all of the other provisions of this Agreement,
Revolving Loans that are repaid may be reborrowed prior to the Termination Date.
No new Credit Extension or Tranche A-1 Loan, however, shall be made to the
Borrowers after the Termination Date.
          (vii) The aggregate outstanding amount of the Tranche A-1 Loans shall
not exceed the Tranche A-1 Loan Cap.
          (viii) The Lead Borrower shall not request, and the Domestic Lenders
shall be under no obligation to fund, any Domestic Loans unless the Domestic
Borrowers have borrowed the full amount of the lesser of the Tranche A-1
Commitments or the Tranche A-1 Borrowing Base (to the extent that such Tranche
A-1 Commitments have not been terminated).
          (b) Each Borrowing by the Domestic Borrowers of Revolving Loans (other
than Swingline Loans) shall be made by the Domestic Lenders pro rata in
accordance with their Domestic Commitments or Tranche A-1 Commitments, as
applicable, and each Borrowing by the Canadian Borrower of Revolving Loans
(other than Swingline Loans) shall be made by the Canadian Lenders pro rata in
accordance with their Canadian Commitments. The failure of any Domestic Lender
or Canadian Lender, as applicable, to make any Loan to the Domestic Borrowers or
the Canadian Borrower, as applicable, shall neither relieve any other Domestic
Lender or Canadian Lender, as applicable, of its obligation to fund its Loan to
the Domestic Borrowers or the Canadian Borrower, as applicable, in accordance
with the provisions of this Agreement nor increase the obligation of any such
other Domestic Lender or Canadian Lender, as applicable.
          (c) SoOn the First Amendment Effective Date, so long as no Default or
Event of Default exists or would arise therefrom, the Lead Borrower shall have
the right to request an increase of the Domestic Commitments by an amount of no
more than $75,000,000, which Domestic Commitments shall, except as set forth
below, be on the same terms and conditions as set forth herein with respect to
the existing Domestic Commitments. After the First Amendment Effective Date, so
long as no Default or Event of

50



--------------------------------------------------------------------------------



 



Default exists or would arise therefrom, the Lead Borrower shall have the right
at any time, and from time to time, to request an increase of the Total
Commitments (other than the Tranche A-1 Commitments) by an additional amount of
no more than $150,000,00075,000,000 (or, if the Domestic Commitments have been
reduced pursuant to Section 2.15(e) hereof, an amount equal to $75,000,000 plus
the amount of such reduction, but in any event in an amount not to exceed
$150,000,000 in the aggregate) (but in no event shall the Canadian Commitments
ever exceed $25,000,000 or the Domestic Commitments ever exceed $450,000,000 or
the Total Commitments ever exceed $450,000,000480,000,000), which Commitments
shall, except as set forth below, be on the same terms and conditions as set
forth herein with respect to the existing Commitments. At the time of sending
such notice after the First Amendment Effective Date, the Lead Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).
Any such request shall be first made to all existing Lenders (other than Tranche
A-1 Lenders) on a pro rata basis, provided that only the Canadian Lenders shall
be permitted to participate in any increase of the Canadian Commitments. To the
extent that any existing Lenders decline to increase their Commitments, or
decline to increase their Commitments to the amount requested by the Lead
Borrower, the Administrative Agent will promptly notify the Lead Arranger of
such facts. Thereafter, the Lead Arranger, in consultation with the Lead
Borrower, will use its reasonable efforts to arrange for other Persons to become
a Lender hereunder and to issue Commitments in an amount equal to the amount of
the increase in the Total Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (each such increase by either means, a
“Commitment Increase,” and each Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”), provided, however, that (i) no
existing Lender shall be obligated to provide a Commitment Increase as a result
of any such request by the Lead Borrower, (ii) any Lender that does not
affirmatively agree to increase its Commitment shall be deemed to have declined
to increase its Commitment and (iii) any Additional Commitment Lender which is
not an existing Lender shall be subject to the approval of the Administrative
Agent, the Issuing Bank and the Lead Borrower (which approval shall not be
unreasonably withheld). Each Commitment Increase with respect to the Domestic
Commitments shall be in a minimum amount of $25,000,000 and integral multiples
of $5,000,000 above such amount and with respect to the Canadian Commitments
shall be in a minimum amount of $5,000,000 and integral multiples of $1,000,000
above such amount and the Lead Borrower may make no more than four (4) requests
for a Commitment Increase. No Commitment Increase shall become effective unless
and until each of the following conditions have been satisfied:
          (i) The Lead Borrower shall deliver to the Administrative Agent a
certificate as of the Commitment Increase Date signed by a Financial Officer of
the Lead Borrower and/or the Canadian Borrower, as applicable (A) certifying and
attaching the resolutions adopted by the Borrowers approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, (1) no Default or Event of Default exists, and the representations and
warranties contained in Article 3 and the other Loan Documents are true and
correct on and as of the Commitment Increase Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date.
          (ii) The Borrowers, the Administrative Agent, and any Additional
Commitment Lender that is not an existing Lender shall have executed and
delivered a joinder to the Loan Documents in such form as the Administrative
Agent shall reasonably require;
          (iii) The Borrowers shall have paid such fees and other compensation
to the Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree;

51



--------------------------------------------------------------------------------



 



          (iv) The Borrowers shall have paid such arrangement fees in such
amounts, if any, to the Lead Arranger as the Borrowers and the Lead Arranger may
agree;
          (v) If required by the Additional Commitment Lenders, the Borrowers
shall deliver to the Administrative Agent and the Lenders an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrowers reasonably satisfactory to the
Administrative Agent and dated such date;
          (vi) A Note (to the extent requested by a Lender) will be issued at
the Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with requirements of Section 2.8 hereof (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Commitment Lender; and
          (vii) The Borrowers and the Additional Commitment Lenders shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested.
          (d) If the Total Commitments are increased in accordance with this
Section, the Administrative Agent, in consultation with the Lead Borrower, shall
determine the effective date (the “Commitment Increase Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Commitment Increase, and at such time
(i) the Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Commitment Increases, (ii)
Schedule 1.1 shall be deemed modified, without further action, to reflect the
revised Commitments and Commitment Percentages of the Lenders, and (iii) this
Agreement shall be deemed amended, without further action, to the extent
necessary to reflect such increased Commitments.
          (e) In connection with Commitment Increases hereunder, the Lenders and
the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Loans of certain Lenders, and obtain
Revolving Loans from certain other Lenders (including the Additional Commitment
Lenders), or (y) take such other actions as reasonably may be required by the
Administrative Agent, in each case to the extent necessary so that all of the
Lenders effectively participate in each of the outstanding Revolving Loans pro
rata on the basis of their Commitment Percentages (determined after giving
effect to any increase in the Commitments pursuant to this Section 2.1), and
(ii) the Borrowers shall pay to the Lenders any costs of the type referred to in
Section 2.19(b) in connection with any repayment and/or Revolving Loans required
pursuant to preceding clause (i). Without limiting the obligations of the
Borrowers provided for in this Section 2.1, the Administrative Agent and the
Lenders agree that they will use their best efforts to attempt to minimize the
costs of the type referred to in Section 2.19(b) which the Borrowers would
otherwise occur in connection with the implementation of an increase in the
Commitments.
     2.2 Reserves; Changes to Reserves.
       (a) The initial Inventory Reserves, Account Reserves and Availability
Reserves as of the Effective Date are the following:
          (i) Shrink (an Inventory Reserve): An amount equal to the one month
accrual for Shrink reflected in the Borrowers’ books and records from time to
time.
          (ii) Defective Inventory (an Inventory Reserve) (without duplication
for damaged Inventory which is not deemed “eligible” for inclusion within the
calculation of the Domestic Borrowing Base, Tranche A-1 Borrowing Base or
Canadian Borrowing Base, as

52



--------------------------------------------------------------------------------



 



applicable): An amount equal to the amount of defective goods reflected in the
Borrowers’ books and records from time to time.
          (iii) Taxes (an Availability Reserve): An amount equal to taxes
(whether assessed or estimated) and other governmental charges, including,
without limitation, ad valorem and personal property taxes, provincial sales
taxes and GST and HST taxes, which would have a Lien senior to the Liens of the
Collateral Agent or the Canadian Agent, as applicable.
          (iv) Customer Credit Liabilities (an Availability Reserve): An amount
equal to 50% of the amount of gift certificates, gift cards, amounts due to
customers, merchandise credits, and “passport club” liability reflected in the
Borrowers’ books and records from time to time.
          (v) Rent (an Availability Reserve): An amount equal to two month’s
gross cash rent for each location in the States of Pennsylvania, Virginia,
Washington and any other state or province which provides a lien for landlords
which may have priority over the Collateral Agent’s Lien or Canadian Agent’s
Lien, as applicable (except for those locations for which the Agents have
received a landlord’s waiver satisfactory in form to the Agents).
          (vi) WEPPA (an Availability Reserve): An amount equal to $278,000 for
amounts due to employees and protected under the Wage Earner Protection Program
Act (Canada) which have priority over the Canadian Agent’s Lien.
          (b) The Administrative Agent shall have the right, at any time and
from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Reserves upon two Business Days prior notice to
the Borrowers, (during which period the Administrative Agent shall be available
to discuss any such proposed Reserve with the Borrowers); provided that no such
prior notice shall be required for (1) changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities), or (2) changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such two (2) Business Day period, or (3) any changes to
Reserves during the continuance of any Event of Default.
     2.3 Making of Loans.
          (a) Except as set forth in Sections 2.16 and 2.24, (i) Domestic Loans
(other than Swingline Loans) by the Domestic Lenders to the Domestic Borrowers
shall be either Domestic Prime Rate Loans or, Domestic Tranche A-1 Prime Rate
Loans, LIBO Loans or Tranche A-1 LIBO Loans as the Lead Borrower on behalf of
the Domestic Borrowers may request subject to and in accordance with this
Section 2.3, (ii) all Swingline Loans shall be only Domestic Prime Rate Loans,
and (iii) Canadian Loans by the Canadian Lenders to the Canadian Borrower shall
be either Canadian Prime Rate Loans or BA Equivalent Loans (if made in Canadian
Dollars), or LIBO Loans or U.S. Index Rate Loans (if made in Dollars). All Loans
made pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, be Loans of the same Type. Each Lender may fulfill its
Commitment with respect to any Loan by causing any lending office of such Lender
to make such Loan; but any such use of a lending office shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
the applicable Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrowers pursuant to Section 2.23. Subject to the other provisions of this
Section 2.3 and the provisions of Section 2.24, Borrowings of Loans of more than
one Type may be incurred at the same time, but no more than ten (10)

53



--------------------------------------------------------------------------------



 



Borrowings of LIBO Loans, Tranche A-1 LIBO Loans and BA Equivalent Loans may be
outstanding at any time.
          (b) The Lead Borrower or Canadian Borrower, as applicable, shall give
the Administrative Agent or the Canadian Agent, as applicable, three
(3) Business Days’ prior telephonic notice (thereafter confirmed in writing) of
each LIBO Borrowing and BA Equivalent Loan Borrowing and prior telephonic notice
on the same Business Day of each Borrowing of Domestic Prime Rate Loans,
Domestic Tranche A-1 Prime Rate Loans, Canadian Prime Rate Loans, or U.S. Index
Rate Loans, as applicable. Any such notice, to be effective, must be received by
the Administrative Agent or the Canadian Agent, as applicable, not later than
11:00 a.m., New York time, on the third Business Day in the case of LIBO Loans,
Tranche A-1 LIBO Loans and BA Equivalent Loans prior to, and, in the case of
Domestic Prime Rate Loans, Domestic Tranche A-1 Prime Rate Loans, Canadian Prime
Rate Loans, or U.S. Index Rate Loans, by 11:00 a.m. on the same Business Day of,
the date on which such Borrowing is to be made. Such notice shall be irrevocable
and shall specify the amount of the proposed Borrowing (which shall be in an
integral multiple of $100,000, but not less than $1,000,000 in the case of LIBO
Loans and Tranche A-1 LIBO Loans and CD$100,000, but not less than CD$1,000,000
in the case of BA Equivalent Loans) and the date thereof (which shall be a
Business Day) and shall contain disbursement instructions. Such notice shall
specify whether the Borrowing then being requested is to be a Borrowing of
Domestic Prime Rate Loans, Domestic Tranche A-1 Prime Rate Loans, Canadian Prime
Rate Loans, U.S. Index Rate Loans, LIBO Loans, Tranche A-1 LIBO Loans or BA
Equivalent Loans, and, if LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent
Loans, the Interest Period with respect thereto. If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans, Tranche
A-1 LIBO Loans or BA Equivalent Loans, such notice shall be deemed a request for
an Interest Period of one month. If no election is made as to the Type of Loan,
such notice shall be deemed a request for a Borrowing of Domestic Prime Rate
Loans, Domestic Tranche A-1 Prime Rate Loans or Canadian Prime Rate Loans, as
applicable. The Administrative Agent or the Canadian Agent, as applicable, shall
promptly notify each Lender of its proportionate share of such Borrowing, the
date of such Borrowing, the Type of Borrowing being requested and the Interest
Period or Interest Periods applicable thereto, as appropriate. On the borrowing
date specified in such notice, each Lender shall make its share of the Borrowing
available at the Administrative Agent’s Office or the Canadian Agent’s Office,
as applicable, no later than 2:00 p.m., New York time, in immediately available
funds. Unless the Administrative Agent or the Canadian Agent, as applicable,
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
or the Canadian Agent, as applicable, such Lender’s share of such Borrowing, the
Administrative Agent or the Canadian Agent, as applicable, may assume that such
Lender has made such share available on such date in accordance with this
Section and may, in reliance upon such assumption, make available to the
applicable Borrowers a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent or the Canadian Agent, as applicable, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent or
the Canadian Agent, as applicable, forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent or the Canadian Agent, as applicable, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrowers, the interest rate applicable to Domestic Prime Rate Loans, Domestic
Tranche A-1 Prime Rate Loans or Canadian Prime Rate Loans, as applicable. If
such Lender pays such amount to the Administrative Agent or the Canadian Agent,
as applicable, then such amount shall constitute such Lender’s Loan included in
such Borrowing. Upon receipt of the funds made available by the Lenders to fund
any Borrowing hereunder, the Administrative Agent or the Canadian Agent, as
applicable, shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Lead Borrower or the Canadian Borrower, as
applicable, and shall use commercially reasonable efforts to make the funds so
received from the Lenders available to the Domestic Borrowers or the Canadian
Borrower, as applicable, no later than 3:00 p.m., New York time.

54



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary herein contained, all
Loans to the Domestic Borrowers shall be Tranche A-1 Loans until the outstanding
principal amount of such Tranche A-1 Loans equal the lesser of the Tranche A-1
Borrowing Base or the then Tranche A-1 Commitments. If any Tranche A-1 Loan is
prepaid in part pursuant to Section 2.19(b), any Loans to the Domestic Borrowers
thereafter requested shall be Tranche A-1 Loans until the maximum principal
amount of Tranche A-1 Loans outstanding equals the lesser of the Tranche A-1
Borrowing Base or Tranche A-1 Commitments.
          (d) (c)The Administrative Agent, without the request of the Lead
Borrower or the Canadian Borrower, may advance any interest, fee, service
charge, or other payment to which any Agent or their Affiliates or any Lender is
entitled from any Borrower pursuant hereto or any other Loan Document and may
charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby; provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions plus the Tranche A-1 Loans (including any Overadvance or proposed
Overadvance) would exceed the Total Commitments. The Administrative Agent shall
notify the Lead Borrower of any such advance or charge no later than one
Business Day prior to the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
or the Canadian Agent’s, as applicable, rights and each Borrower’s obligations
under Section 2.3(a). Any amount which is added to the principal balance of the
Loan Account as provided in this Section 2.3(c) shall bear interest at the
interest rate then and thereafter applicable to Domestic Prime Rate Loans,
Domestic Tranche A-1 Prime Rate Loans or Canadian Prime Rate Loans, as
applicable.
     2.4 Overadvances. The Agents and the Lenders have no obligation to make any
Loan or to provide any Letter of Credit if an Overadvance would result. The
Administrative Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders and each Lender shall be bound thereby. Any Permitted
Overadvances may constitute Swingline Loans. The making of any Permitted
Overadvance is for the benefit of the Borrowers; such Permitted Overadvances
constitute Revolving Loans and Obligations. The making of any such Permitted
Overadvances on any one occasion shall not obligate the Administrative Agent or
any Lender to make or permit any Permitted Overadvances on any other occasion or
to permit such Permitted Overadvances to remain outstanding. Neither the
Administrative Agent nor the Canadian Agent shall have any liability for, and no
Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent or the Canadian Agent with respect
to Unintentional Overadvances regardless of the amount of any such
Overadvance(s).
     2.5 Swingline Loans.
          (a) The Swingline Lender is authorized by the Lenders and shall,
subject to the provisions of this Section, make Swingline Loans up to the
Swingline Sublimit in the aggregate outstanding at any time consisting of only
Domestic Prime Rate Loans, upon a notice of Borrowing (which may be telephonic)
received by the Administrative Agent and the Swingline Lender (which notice, at
the Swingline Lender’s discretion, may be submitted prior to 1:00 p.m., New York
time, on the Business Day on which such Swingline Loan is requested) provided
further that the Swingline Lender shall not be obligated to make any Swingline
Loan at any time when any Lender is at such time a Deteriorating Lender
hereunder, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Swingline
Lender’s risk with respect to such Lender. Swingline Loans shall be subject to
periodic settlement with the Lenders under Section 2.7 below; provided, however,
that during the months of November and December of each calendar year the
Administrative Agent shall settle Swingline Loans at such times as it shall
determine, in its discretion.
          (b) The Swingline Lender shall, at the Lead Borrower’s request, make
Swingline Loans (A) in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2 that the applicable conditions for borrowing
are satisfied and (B) for Permitted Overadvances. If the conditions for

55



--------------------------------------------------------------------------------



 



borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall give
immediate notice thereof to the Administrative Agent and the Swingline Lender (a
“Noncompliance Notice”) prior to requesting further Swingline Loans, and the
Administrative Agent shall promptly provide each Lender with a copy of the
Noncompliance Notice. If the conditions for borrowing under Section 4.2 cannot
be fulfilled, the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 9.3. Unless the Required Lenders otherwise direct the
Swingline Lender, the Swingline Lender may, but is not obligated to, continue to
make Swingline Loans beginning one Business Day after the Noncompliance Notice
is furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
shall be made pursuant to this subsection (b) (other than Permitted
Overadvances) if the aggregate Credit Extensions plus the Tranche A-1 Loans
would exceed the limitations set forth in Section 2.1(a)(i) or (ii).
     2.6 Letters of Credit.
          (a) Upon the terms and subject to the conditions herein set forth, the
Lead Borrower on behalf of the Domestic Borrowers, or the Canadian Borrower, may
request the Issuing Bank, at any time and from time to time after the date
hereof and prior to the Termination Date, to issue, and subject to the terms and
conditions contained herein, the Issuing Bank shall issue, for the account of
the relevant Borrower, one or more Letters of Credit; provided that no Letter of
Credit shall be issued if after giving effect to such issuance (i) the aggregate
Domestic Letter of Credit Outstandings would exceed the Domestic Letter of
Credit Sublimit, (ii) the aggregate Canadian Letter of Credit Outstandings would
exceed the Canadian Letter of Credit Sublimit, or (iii) the aggregate Credit
Extensions plus the Tranche A-1 Loans would exceed the limitations set forth in
Section 2.1(a)(i); and provided, further, that no Letter of Credit shall be
issued if the Issuing Bank shall have received notice from the Administrative
Agent, the Canadian Agent or the Required Lenders that the conditions to such
issuance have not been met.
          (b) The Issuing Bank shall not issue any Letter of Credit, if:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Applicable Law or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it;
          (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally (and the
Issuing Bank shall furnish prompt notice to the Lead Borrower of any such change
in policy);
          (iii) such Letter of Credit is to be denominated in a currency other
than Dollars or Canadian Dollars; provided that if the Issuing Bank, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars or Canadian Dollars, all reimbursements by the Borrowers of the honoring
of any drawing under such Letter of Credit shall be paid in the currency in
which such Letter of Credit was denominated;

56



--------------------------------------------------------------------------------



 



          (iv) such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
          (v) a default of any Lender’s obligations to fund under Section 2.3(b)
exists or any Lender is at such time a Delinquent Lender or Deteriorating Lender
hereunder, unless the Issuing Bank has entered into satisfactory arrangements
with the Borrowers or such Lender to eliminate the Issuing Bank’s risk with
respect to such Lender.
          (c) Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date, provided that each Letter of
Credit may, upon the request of the Lead Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less unless the Issuing Bank which issued such
Letter of Credit notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed (but no Letter of Credit shall expire subsequent to the date that is
five (5) Business Days prior to the Maturity Date unless the Borrowers shall
have deposited cash into the Cash Collateral Account in an amount equal to 102%
of such Letter of Credit).
          (d) Drafts drawn under any Letter of Credit shall be reimbursed by the
Borrowers in Dollars or Canadian Dollars, as applicable, on the same Business
Day of any such payment thereof by the Issuing Bank by paying to the
Administrative Agent or Canadian Agent, as applicable, an amount equal to such
drawing (together with interest as provided in Section 2.6(e)) not later than
12:00 noon, New York time, on (i) the date that the Lead Borrower shall have
received notice of such drawing, if such notice is received prior to 10:00 a.m.,
New York time, on such date, or (ii) the Business Day immediately following the
day that the Lead Borrower receives such notice, if such notice is received
after 10:00 a.m., New York time on the day of drawing, provided that the Lead
Borrower or the Canadian Borrower, as applicable, may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Revolving Loan consisting of a Domestic Prime Rate
Loan or a Swingline Loan, or a Canadian Prime Rate Loan or U.S. Index Rate Loan,
as applicable, in an equivalent amount and, to the extent so financed, the
applicable Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Domestic Prime Rate Loan or a Swingline Loan, a
Canadian Prime Rate Loan or U.S. Index Rate Loan, as applicable. The Issuing
Bank shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit issued by
the Issuing Bank. The Issuing Bank shall promptly notify the Administrative
Agent or the Canadian Agent, as applicable, and the Lead Borrower or the
Canadian Borrower, as applicable, by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make payment
thereunder (which payment shall not be made until two (2) Business Days after
such notice from the Issuing Bank to the Lead Borrower or the Canadian Borrower,
as applicable), provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Issuing
Bank and the Lenders with respect to any such payment.
          (e) If the Issuing Bank shall make any L/C Disbursement, then, unless
the Borrowers shall reimburse the Issuing Bank in full on the date such payment
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Domestic Prime Rate Loans, Canadian Prime Rate Loans or U.S. Index
Rate Loans, as applicable, provided that if the Borrowers fail to reimburse the
Issuing Bank when such reimbursement is due pursuant to paragraph (c) of this
Section, then Section 2.10 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender

57



--------------------------------------------------------------------------------



 



pursuant to paragraph (g) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
          (f) Immediately upon the issuance of any Letter of Credit by the
Issuing Bank (or the amendment of a Letter of Credit increasing the amount
thereof), and without any further action on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have sold to each Domestic Lender or Canadian
Lender, as applicable, and each such Lender shall be deemed unconditionally and
irrevocably to have purchased from the Issuing Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, in such Letter of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Upon any change in the Commitments pursuant to
Section 2.1(c) Section 2.15, and/or 9.6, it is hereby agreed that with respect
to all Letter of Credit Outstandings, there shall be an automatic adjustment to
the participations hereby created to reflect the new Commitment Percentages of
the assigning and assignee Lenders and any new Lenders. Any action taken or
omitted by the Issuing Bank under or in connection with a Letter of Credit
issued by the Issuing Bank, if taken or omitted in the absence of gross
negligence, bad faith or willful misconduct, shall not create for the Issuing
Bank any resulting liability to any Lender.
          (g) In the event that the Issuing Bank makes any L/C Disbursement and
the Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.6(d) the Issuing Bank shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, which shall promptly
notify each applicable Lender of such failure, and each such Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank at the Administrative Agent’s Office or the Canadian Agent’s
Office, as applicable, the amount of such Lender’s Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of such
unreimbursed payment in dollars and in same day funds. If the Issuing Bank so
notifies the Administrative Agent or the Canadian Agent, as applicable, and the
Administrative Agent or the Canadian Agent, as applicable, so notifies the
applicable Lenders prior to 11:00 a.m., New York time, on any Business Day, each
such Lender shall make available to the Issuing Bank such Lender’s Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of the
amount of such payment on such Business Day in same day funds (or if such notice
is received by the applicable Lenders after 11:00 a.m., New York time on the day
of receipt, payment shall be made on the immediately following Business Day). If
and to the extent any Lender shall not have so made its Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of the amount of
such payment available to the Issuing Bank, such Lender agrees to pay to the
Issuing Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
the Issuing Bank at the Federal Funds Effective Rate or the Bank of Canada
Overnight Rate, as applicable. Each Lender agrees to fund its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of Sections 2.1 or 2.6, or the occurrence of the
Termination Date. The failure of any Lender to make available to the Issuing
Bank its Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of any payment under any Letter of Credit shall neither relieve any
Lender of its obligation hereunder to make available to the Issuing Bank its
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
of any payment under any Letter of Credit on the date required, as specified
above, nor increase the obligation of such other Lender. Whenever any Lender has
made payments to the Issuing Bank in respect of any reimbursement obligation in
respect of any Letter of Credit, such Lender shall be entitled to share ratably,
based on its Domestic Commitment Percentage or Canadian Commitment Percentage,
as applicable, in all payments and collections thereafter received on account of
such reimbursement obligation.

58



--------------------------------------------------------------------------------



 



          (h) Whenever any Borrower desires that the Issuing Bank issue a Letter
of Credit (or amend, renew or extend an outstanding Letter of Credit), the Lead
Borrower or the Canadian Borrower, as applicable, shall give to the Issuing Bank
and the Administrative Agent or the Canadian Agent, as applicable, at least two
(2) Business Days’ prior written (including telegraphic, telex, facsimile, cable
or other electronic communication) notice (or such shorter period as may be
agreed upon by the Issuing Bank and such Borrower) specifying the date on which
the proposed Letter of Credit is to be issued, amended, renewed or extended
(which shall be a Business Day), the Stated Amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof. If requested by the Issuing
Bank, the applicable Borrower shall also submit a letter of credit application
on the Issuing Bank’s standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit.
          (i) The obligations of the Borrowers to reimburse the Issuing Bank for
any L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit issued by the Issuing Bank against presentation of a demand, draft or
certificate or other document which appears on its face to be in order but in
fact does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Administrative Agent, the
Canadian Agent, the Lenders, the Issuing Bank or any of their Affiliates shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank, provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by Applicable Law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
          (j) If any Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower or the Canadian Borrower, as applicable,
receives notice from the Administrative Agent, the Canadian Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the applicable Borrowers shall deposit in the Cash Collateral Account
an amount in cash equal

59



--------------------------------------------------------------------------------



 



to 102% of the Letter of Credit Outstandings as of such date plus any accrued
and unpaid interest thereon. Each such deposit shall be held by the Collateral
Agent or the Canadian Agent, as applicable, as collateral for the payment and
performance of the Obligations or the Canadian Liabilities, as applicable. The
Collateral Agent or the Canadian Agent, as applicable, shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
Cash Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Collateral Agent at the request of the Lead Borrower or the Canadian
Agent at the Canadian Borrower’s request, as applicable, and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such Cash
Collateral Account shall be applied by the Collateral Agent or the Canadian
Agent, as applicable, to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the applicable Letter of Credit
Outstandings at such time or, if the Loans have matured or the maturity of the
Loans has been accelerated, be applied to satisfy other Obligations or the
Canadian Liabilities.
          (k) The Borrowers, the Administrative Agent, the Canadian Agent and
the Lenders agree that the Existing Letters of Credit shall be deemed Letters of
Credit hereunder as if issued by the Issuing Bank.
          (l) The Issuing Bank, on a daily basis (unless otherwise agreed by the
Administrative Agent), shall provide to the Administrative Agent an accurate
report that details the activity with respect to each Letter of Credit issued by
the Issuing Bank (including an indication of the maximum amount then in effect
with respect to such Letter of Credit). The Administrative Agent, on a quarterly
basis, shall provide the Lenders with a summary of the outstanding Letters of
Credit in form and substance customarily provided by the Administrative Agent in
transactions of this nature.
          (m) Unless otherwise expressly agreed by the Issuing Bank and the Lead
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Domestic Letter of Credit or Canadian Letter of Credit that is a Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each Domestic Letter of Credit
or Canadian Letter of Credit that is a Commercial Letter of Credit.
2.7 Settlements Among Lenders.
          (a) The Swingline Lender may (but shall not be obligated to), at any
time, but not less than weekly, on behalf of the Domestic Borrowers (which
hereby authorize the Swingline Lender to act in their behalf in that regard)
request the Administrative Agent to cause the Domestic Lenders to make a
Revolving Loan (which shall be a Domestic Prime Rate Loan) in an amount equal to
such Domestic Lender’s Domestic Commitment Percentage of the outstanding amount
of Swingline Loans made in accordance with Section 2.5, which request may be
made regardless of whether the conditions set forth in Section 4 have been
satisfied. Upon such request, each Domestic Lender shall make available to the
Administrative Agent at the Administrative Agent’s Office the proceeds of such
Revolving Loan for the account of the Swingline Lender. If the Swingline Lender
requires a Revolving Loan to be made by the Domestic Lenders and the request
therefor is received prior to 12:00 Noon, New York time, on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.,
New York time, that day; and, if the request therefor is received after 12:00
Noon, New York time, then such transfers shall be made no later than 3:00 p.m.,
New York time, on the next Business Day. The obligation of each Domestic Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent or the Swingline Lender. If and to the
extent any Domestic Lender shall not have

60



--------------------------------------------------------------------------------



 



so made its transfer to the Administrative Agent, such Domestic Lender agrees to
pay to the Administrative Agent, forthwith on demand, such amount together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent at the Federal Funds Effective Rate.
          (b) The amount of each Lender’s Domestic Commitment Percentage,
Tranche A-1 Commitment Percentage and Canadian Commitment Percentage of
outstanding Revolving Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward as
required to reflect all Revolving Loans and repayments of Revolving Loans
received by the Administrative Agent or the Canadian Agent, as applicable, as of
3:00 p.m., New York time, on the Business Day specified by the Administrative
Agent (such date, the “Settlement Date”).
          (c) The Administrative Agent shall deliver to each of the Lenders
promptly after the Settlement Date a statement of the then current amount of
outstanding Revolving Loans for the period. As reflected on such statement:
(x) the Administrative Agent or the Canadian Agent, as applicable, shall
transfer to each Domestic Lender and Canadian Lender its applicable Domestic
Commitment Percentage, Tranche A-1 Commitment Percentage or Canadian Commitment
Percentage, as applicable, of repayments, and (y) each Domestic Lender and
Canadian Lender shall transfer to the Administrative Agent or the Canadian
Agent, as applicable, (as provided below), or the Administrative Agent or the
Canadian Agent, as applicable, shall transfer to each Domestic Lender or
Canadian Lender, as applicable, such amounts as are necessary to ensure that,
after giving effect to all such transfers, the amount of Revolving Loans made by
each Lender shall be equal to such Lender’s applicable Commitment Percentage of
Revolving Loans outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Administrative Agent or the Canadian Agent,
as applicable, by the Domestic Lenders or Canadian Lenders, as applicable, and
is received prior to 12:00 Noon, New York time, on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.,
New York time, that day; and, if received after 12:00 Noon, New York time, then
such transfers shall be made no later than 3:00 p.m., New York time, on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Canadian Agent, as applicable. If and to the extent
any Lender shall not have so made its transfer to the Administrative Agent or
the Canadian Agent, as applicable, such Lender agrees to pay to the
Administrative Agent or the Canadian Agent, as applicable, forthwith on demand,
such amount together with interest thereon for each day from such date until the
date such amount is paid to the Administrative Agent or the Canadian Agent, as
applicable at the Federal Funds Effective Rate in respect of amounts due in
Dollars and the Bank of Canada Overnight Rate in respect of amounts due in
Canadian Dollars.
2.8 Notes; Repayment of Loans.
          (a) The Credit Extensions and the Tranche A-1 Loans of each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. Absent
manifest error, the accounts or records maintained by the Administrative Agent
and each Lender shall be presumed to reflect correctly the amount of the Credit
Extensions and the Tranche A-1 Loans made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Loans made by such Lender (including the Swingline
Lender, with respect to Swingline Loans) shall be evidenced by a Note duly
executed on behalf of the Borrowers or the Canadian Borrower, as applicable,
dated the Effective Date, in substantially the form attached hereto as Exhibit
B-1, Exhibit B-22, Exhibit B-3 or Exhibit B-3,4, as applicable, payable to the
order of each such

61



--------------------------------------------------------------------------------



 



Lender (or the Swingline Lender, as applicable) in an aggregate principal amount
equal to such Lender’s Domestic Commitment or Canadian Commitment, as applicable
(or, in the case of the Note evidencing the Swingline Loans, $40,000,000).
          (b) Each Lender is hereby authorized by the Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.
          (c) Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and an indemnity in form and
substance reasonably satisfactory to the Lead Borrower, and upon cancellation of
such Note, the Borrowers or the Canadian Borrower, as applicable, will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.
2.9 Interest on Loans.
          (a) Subject to Section 2.10, (i) each Domestic Prime Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 (or 366, as the case may be) days), at a rate per annum that shall
be equal to the then Base Rate, plus the Applicable Margin for Domestic Prime
Rate Loans, and-(ii(ii) each Domestic Tranche A-1 Prime Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 (or 366, as the case may be) days), at a rate per annum that shall be
equal to the then Base Rate, plus the Applicable Margin for Domestic Tranche A-1
Prime Rate Loans, and (iii) each Canadian Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
(or 366, as the case may be) days), at a rate per annum that shall be equal to
the then Canadian Prime Rate, plus the Applicable Margin for Canadian Prime Rate
Loans.
          (b) Subject to Section 2.10, (i) each LIBO Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBO Rate for such Interest Period, plus the Applicable
Margin for LIBO Loans, and-(ii(ii) each Tranche A-1 LIBO Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBO Rate for such Interest Period, plus the Applicable
Margin for Tranche A-1 LIBO Loans, and (iii) each BA Equivalent Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 (or 366, as the case may be) days) at a rate per annum equal, during each
Interest Period applicable thereto, to the BA Rate for such Interest Period,
plus the Applicable Margin for BA Equivalent Loans.
          (c) Subject to Section 2.10, each U.S. Index Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the then U.S. Index Rate, plus the
Applicable Margin for U.S. Index Rate Loans.
          (d) Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBO Loans, Tranche A-1 LIBO
Loans and BA Equivalent Loans) upon any repayment or prepayment thereof (on the
amount prepaid).

62



--------------------------------------------------------------------------------



 



     For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such other period of time, as the case may be.
Calculations of interest shall be made using the nominal rate method of
calculation, and will not be calculated using the effective rate method of
calculation or any other basis that gives effect to the principle of deemed
reinvestment of interest.
     2.10 Default Interest. Effective upon the occurrence of any Event of
Default and at all times thereafter while such Event of Default is continuing,
at the option of the Administrative Agent or upon the direction of the Required
Lenders, interest shall accrue on all outstanding Loans (including Swingline
Loans) (after as well as before judgment, as and to the extent permitted by
law), and all fees payable under Sections 2.11, 2.12 and 2.13 shall accrue, at a
rate per annum equal to the applicable rate (including the Applicable Margin)
otherwise in effect from time to time plus 2.00% per annum, and such interest
shall be payable on demand.
     2.11 Certain Fees. The Borrowers shall pay to the Administrative Agent and
the Lead Arranger, for the account of the Administrative Agent, the Lead
Arranger and the Lenders, the fees set forth in the Fee Letter as and when
payment of such fees is due as therein set forth.
2.12 Unused Commitment Fee.
          (a) The Domestic Borrowers shall pay to the Administrative Agent for
the account of the Lenders (other than the Tranche A-1 Lenders) in accordance
with their respective Domestic Commitment Percentages, a commitment fee (the
“Commitment Fee”) computed at the Commitment Fee Rate per annum (on the basis of
actual days elapsed in a year of 360 days), of the average daily balance of the
Unused Commitment for each day commencing on and including the Effective Date
and ending on but excluding the Termination Date. The Domestic Borrowers shall
pay to the Administrative Agent for the account of the Tranche A-1 Lenders in
accordance with their respective Tranche A-1 Commitment Percentages, a
commitment fee (the “Tranche A-1 Commitment Fee”) computed at the Tranche A-1
Commitment Fee Rate per annum (on the basis of actual days elapsed in a year of
360 days), of the average daily balance of the Unused Tranche A-1 Commitment for
each day commencing on and including the First Amendment Effective Date and
ending on but excluding the Termination Date.
          (b) Upon the occurrence of an Event of Default, at the option of the
Administrative Agent or at the direction of the Required Lenders, the Commitment
Fee shall be determined in the manner set forth in Section 2.10.
          (c) The Commitment Fee accrued in any calendar quarter shall be
payable on the first day of the next calendar quarter, in arrears for the
immediately preceding calendar quarter, commencing April 1, 2011, except that
all Commitment Fees so accrued as of the Termination Date shall be payable on
the Termination Date. The Administrative Agent shall pay the Commitment Fee to
the Lenders (including the Tranche A-1 Lenders) based upon their Domestic
Commitment Percentage, Tranche A-1 Commitment Percentage or Canadian Commitment
Percentage, as applicable.
     2.13 Letter of Credit Fees. The Borrowers shall pay the Administrative
Agent or the Canadian Agent, as applicable, for the account of the Domestic
Lenders (other than the Tranche A-1 Lenders) or the Canadian Lenders, as
applicable, on first day of each calendar quarter, in arrears for the
immediately preceding calendar quarter, a fee (each, a “Letter of Credit Fee”)
equal to the following per annum

63



--------------------------------------------------------------------------------



 



percentages of the Stated Amount of the following categories of Letters of
Credit outstanding during the subject quarter:
          (a) Each Standby Letter of Credit: The then Applicable Margin per
annum for LIBO Loans based upon the average Stated Amount of such Standby Letter
of Credit for such period.
          (b) Each Banker’s Acceptance and Commercial Letter of Credit: Fifty
percent (50%) of the then Applicable Margin per annum for LIBO Loans based upon
the average Stated Amount of such Banker’s Acceptance or Commercial Letter of
Credit for such period.
          (c) After the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent or upon the direction of the
Required Lenders, the Letter of Credit Fee set forth in clauses (a) and
(b) above shall be increased by an amount equal to two percent (2%) per annum.
          (d) The Borrowers shall pay to the Issuing Bank, in addition to the
Letter of Credit Fees otherwise provided for hereunder, fees and charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each Letter of Credit issued by the Issuing Bank as are customarily imposed
by the Issuing Bank and agreed to by the Lead Borrower from time to time in
connection with letter of credit transactions.
          (e) All Letter of Credit Fees shall be calculated on the basis of a
360-day year and actual days elapsed.
     2.14 Nature of Fees. All fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, for the respective
accounts of the Administrative Agent, the Lead Arranger, the Issuing Bank, and
the Lenders, as provided herein. All fees shall be fully earned on the date when
due and shall not be refundable under any circumstances. For greater certainty,
the Canadian Borrower shall not be liable for any fees which form part of the
Obligations unless they are Canadian Liabilities (including as provided in
Section 2.12(b), Section 2.11, or Section 9.4).
2.15 Termination or Reduction of Commitments.
          (a) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time or from time to time in
part permanently reduce the Domestic Commitments. Each such reduction shall be
in the principal amount of $10,000,000 or any integral multiple of $1,000,000 in
excess thereof. Each such reduction shall (i) be applied ratably to the Domestic
Commitments of each Lender and (ii) be irrevocable when given. At the effective
time of each such reduction, the Domestic Borrowers shall pay to the
Administrative Agent for application as provided herein (i) all Commitment Fees
accrued on the amount of the Domestic Commitments so reduced through the date
thereof, (ii) any amount by which the Domestic Credit Extensions outstanding on
such date exceed the amount to which the Domestic Commitments are to be reduced
effective on such date, in each case pro rata based on the amount prepaid, and
(iii) any Breakage Costs, if applicable.
          (b) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent and the Canadian Agent, the Canadian Borrower may at any
time or from time to time in part permanently reduce the Canadian Commitments to
an amount not less than CD$5,000,000. Each such reduction shall be in the
principal amount of CD$1,000,000 or any integral multiple of CD$1,000,000 in
excess thereof. Each such reduction shall (i) be applied ratably to the Canadian
Commitments of each Canadian Lender and (ii) be irrevocable when given. At the
effective time of each such reduction, the Canadian Borrower shall pay to the
Canadian Agent for application as provided herein (i) any amount by which the
Canadian Credit Extensions outstanding on such date exceed the amount to which
the Canadian

64



--------------------------------------------------------------------------------



 



Commitments are to be reduced effective on such date, in each case pro rata
based on the amount prepaid, and (ii) any Breakage Costs, if applicable.
          (c) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may reduce or terminate the Tranche A-1
Commitments as long as immediately after giving effect to such reduction or
termination, there are no Domestic Loans outstanding. In the event that all of
the Domestic Commitments are terminated, the Lead Borrower shall
contemporaneously therewith terminate all Tranche A-1 Commitments. Each
reduction of the Tranche A-1 Commitments shall be in the principal amount of
$5,000,000 or any integral multiple thereof. The Domestic Borrowers shall pay to
the Administrative Agent for application as provided herein (i) at the effective
time of any such termination (but not any partial reduction), all Tranche A-1
Commitment Fees accrued on the Tranche A-1 Commitments so terminated, and
(ii) at the effective time of any such reduction or termination, any amount by
which the Tranche A-1 Loans to the Domestic Borrowers outstanding on such date
exceed the amount to which the Tranche A-1 Commitments are to be reduced
effective on such date.
          (d) (c) Upon at least three (3) Business Days’ prior written notice to
the Administrative Agent, the Lead Borrower may Upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, the Lead Borrower may at
any time terminate the Domestic Commitments, the Tranche A-1 Commitments and/or
the Canadian Commitments. At the effective time of each such termination
specified in such notice, the Domestic Borrowers shall repay to the
Administrative Agent and the Canadian Borrower shall repay the Canadian Agent,
in each case for application as provided herein all Obligations or Canadian
Liabilities, as applicable. The Canadian Commitments and the Tranche A-1
Commitments shall be automatically terminated upon any termination of the
Domestic Commitments.
     2.16 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Borrowing or a BA Equivalent Loan Borrowing:
          (a) the Administrative Agent determines (which determination shall be
presumed correct absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or BA Rate for such Interest
Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or BA Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
     then the Administrative Agent shall give notice thereof to the Lead
Borrower or the Canadian Borrower, as applicable, and the Lenders by telephone
or telecopy as promptly as practicable thereafter (but in any event, within two
(2) Business Days after such determination or advice) and, until the
Administrative Agent notifies the Lead Borrower or the Canadian Borrower, as
applicable, and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing or a BA
Equivalent Loan Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing or a BA Equivalent Loan Borrowing, such Borrowing
shall be made as a Borrowing of Domestic Prime Rate Loans, Domestic Tranche A-1
Prime Rate Loans, U.S. Index Rate Loans, or Canadian Prime Rate Loans, as
applicable.
     2.17 Conversion and Continuation of Loans. The Lead Borrower on behalf of
the Borrowers shall have the right at any time,
          (a) on three (3) Business Days’ prior irrevocable notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m., New

65



--------------------------------------------------------------------------------



 



York time, on the third Business Day preceding the date of any conversion),
(xw) to convert any outstanding Borrowings of Domestic Prime Rate Loans (but in
no event Swingline Loans) to Borrowings of LIBO Loans, (x) to convert any
outstanding Borrowings of Domestic Tranche A-1 Prime Rate Loans to Borrowings of
Tranche A-1 LIBO Loans, (y) to convert any outstanding Borrowings of Canadian
Prime Rate Loans or U.S. Index Rate Loans to Borrowings of BA Equivalent Loans
or LIBO Loans, as applicable, or (yz) to continue an outstanding Borrowing of
LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans, as applicable, for an
additional Interest Period,
          (b) on irrevocable notice to the Administrative Agent (which notice,
to be effective, must be received by the Administrative Agent not later than
11:00 a.m., New York time, on the same Business Day of any conversion), to
convert any outstanding Borrowings of LIBO Loans to a Borrowing of Domestic
Prime Rate Loans or U.S. Index Rate Loans (or, in the case of the Canadian
Borrower, Borrowings of BA Equivalent Loans to a Borrowing of Canadian Prime
Rate Loans), or to convert any outstanding Borrowings of Tranche A-1 LIBO Loans
to a Borrowing of Domestic Tranche A-1 Prime Rate Loans,
subject to the following:
          (i) no Borrowing of Loans may be converted into, or continued as, LIBO
Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans at any time when an Event
of Default has occurred and is continuing;
          (ii) if less than a full Borrowing of Loans is converted, such
conversion shall be made pro rata among the Domestic Lenders and the Canadian
Lenders, as applicable, in accordance with the respective principal amounts of
the Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;
          (iii) the aggregate principal amount of Loans being converted into or
continued as LIBO Loans or Tranche A-1 LIBO Loans shall be in an integral of
$100,000 and at least $1,000,000, and the aggregate principal amount of Loans
being converted into or continued as BA Equivalent Loans shall be in an integral
of CD$100,000 and at least CD$1,000,000;
          (iv) each Domestic Lender shall effect each conversion by applying the
proceeds of its new LIBO Loan, Tranche A-1 LIBO Loan, Domestic Prime Rate Loan
or Domestic Tranche A-1 Prime Rate Loan, as the case may be, to its Loan being
so converted, and each Canadian Lender shall effect each conversion by applying
the proceeds of its new BA Equivalent Loan or Canadian Prime Rate Loan, as the
case may be, to its Loan being so converted;
          (v) the Interest Period with respect to a Borrowing of LIBO Loans,
Tranche A-1 LIBO Loans or BA Equivalent Loans effected by a conversion or with
respect to a Borrowing of LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent
Loans being continued as LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continued Borrowing, as the
case may be;
          (vi) a Borrowing of LIBO Loans, Tranche A-1 LIBO Loans or BA
Equivalent Loans may be converted only on the last day of an Interest Period
applicable thereto;
          (vii) each request for a conversion or continuation of a Borrowing of
LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans which fails to state
an applicable Interest Period shall be deemed to be a request for an Interest
Period of one month; and

66



--------------------------------------------------------------------------------



 



          (viii) no more than ten (10) Borrowings of LIBO Loans, Tranche A-1
LIBO Loans and BA Equivalent Loans may be outstanding at any time.
     If the Lead Borrower does not give notice to convert any Borrowing of
Domestic Prime Rate Loans, Domestic Tranche A-1 Prime Rate Loans or Canadian
Prime Rate Loans, or does not give notice to continue, or does not have the
right to continue, any Borrowing as LIBO Loans, Tranche A-1 LIBO Loans or BA
Equivalent Loans, in each case as provided above, such Borrowing shall
automatically be converted to, or continued as, as applicable, a Borrowing of
Domestic Prime Rate Loans, Domestic Tranche A-1 Prime Rate Loans or Canadian
Prime Rate Loans, as applicable, at the expiration of the then current Interest
Period. The Administrative Agent shall, after it receives notice from the Lead
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender.
     2.18 Mandatory Prepayment; Cash Collateral; Commitment Termination. The
outstanding Obligations shall be subject to mandatory prepayment as follows:
          (a) If at any time the amount of the Credit Extensions plus the
Tranche A-1 Loans exceeds the Loan Cap, the Borrowers will immediately
(A) prepay the Loans in an amount necessary to eliminate such excess, and
(B) if, after giving effect to the prepayment in full of all outstanding Loans
such excess has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 102% of the Letter of Credit Outstandings.
          (b) If at any time the amount of the Canadian Credit Extensions to the
Canadian Borrower exceeds Canadian Availability, the Canadian Borrower will
immediately (A) prepay the Canadian Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Canadian Loans such excess has not been eliminated, deposit cash
into the Cash Collateral Account in an amount equal to 102% of the Canadian
Letter of Credit Outstandings.
          (c) If at any time the amount of the Domestic Credit Extensions to the
Domestic Borrowers exceeds Domestic Availability, the Domestic Borrowers will
immediately (A) prepay the Domestic Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Domestic Loans such excess has not been eliminated, deposit cash
into the applicable Cash Collateral Account in an amount equal to 102% of the
Domestic Letter of Credit Outstandings.
          (d) If at any time the amount of the Tranche A-1 Loans to the Domestic
Borrowers exceeds Tranche A-1 Availability, the Domestic Borrowers will
immediately prepay the Tranche A-1 Loans in an amount necessary to eliminate
such excess.
          (e) (d)If at any time following one or more fluctuations in the
exchange rate of the Canadian Dollar against the Dollar, the amount of the
Canadian Credit Extensions to the Canadian Borrower exceeds Canadian
Availability, the Canadian Borrower shall (x) if such excess is in an aggregate
amount that is greater than or equal to $500,000 within two (2) Business Days of
notice from the Administrative Agent, (y) if such excess is an aggregate amount
that is less than $500,000 and such excess continues to exist in an aggregate
amount less than $500,000 for at least five (5) Business Days, within two
(2) Business Days of notice from the Administrative Agent or (z) if an Event of
Default has occurred and is continuing, immediately (i) make the necessary
payments or repayments to reduce such Canadian Liabilities to an amount
necessary to eliminate such excess or (ii) maintain or cause to be maintained
with the Administrative Agent deposits as continuing collateral security for the
Obligations of the Canadian Borrower in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Administrative Agent. Without in any way limiting
the foregoing provisions, the Administrative Agent shall, weekly or more
frequently in the sole discretion

67



--------------------------------------------------------------------------------



 



of the Administrative Agent, make the necessary exchange rate calculations to
determine whether any such excess exists on such date and advise the Borrowers
if such excess exists.
          (f) (e)To the extent required pursuant to Section 2.21, the Revolving
Loans shall be repaid daily in accordance with the provisions of said
Section 2.21.
          (g) (f)The Borrowers shall prepay the Loans in an amount equal to the
Net Proceeds received by any Credit Party on account of a Prepayment Event,
irrespective of whether a Cash Dominion Event then exists and is continuing;
provided that Net Proceeds from any assets of the Canadian Credit Parties shall
only be applied to the Canadian Liabilities.
          (h) (g)Subject to the foregoing, outstanding Prime Rate Loans and U.S.
Index Rate Loans shall be prepaid before outstanding LIBO Loans, Tranche A-1
LIBO Loans or BA Equivalent Loans are prepaid. Each partial prepayment of LIBO
Loans and Tranche A-1 LIBO Loans shall be in an integral multiple of $100,000,
and each partial prepayment of BA Equivalent Loans shall be in an integral
multiple of CD$100,000. No prepayment of LIBO Loans, Tranche A-1 LIBO Loans or
BA Equivalent Loans shall be permitted pursuant to this Section 2.18 other than
on the last day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower
the Administrative Agent or the Canadian Agent, as applicable, shall hold all
amounts required to be applied to LIBO Loans, Tranche A-1 LIBO Loans or BA
Equivalent Loans in the applicable Cash Collateral Account and will apply such
funds to the applicable LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent
Loans, as applicable, at the end of the then pending Interest Period therefor
and such LIBO Loans, Tranche A-1 LIBO Loans and BA Equivalent Loans shall
continue to bear interest at the rate set forth in Section 2.9 until the amounts
in the applicable Cash Collateral Account have been so applied (provided that
the foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans shall
result in the aggregate principal amount of the LIBO Loans or Tranche A-1 LIBO
Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 or the aggregate principal amount of the BA Equivalent Loans
remaining outstanding pursuant to such Borrowing being less than CD$1,000,000
(unless all such outstanding LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent
Loans are being prepaid in full). Any prepayment of the Revolving Loans shall
not permanently reduce the Commitments.
          (i) (h)All amounts required to be applied to Loans hereunder (other
than Swingline Loans) shall be applied ratably in accordance with each Domestic
Lender’s Domestic Commitment Percentage, or Tranche A-1 Lender’s Tranche A-1
Commitment Percentage, or Canadian Lender’s Canadian Commitment Percentage, as
applicable.
          (j) (i)Upon the Termination Date, the Commitments and the credit
facility provided hereunder shall be terminated in full and the Domestic
Borrowers shall pay, in full and in cash, all outstanding Loans and all other
outstanding Obligations owing by them and the Canadian Borrower shall pay in
full and in cash, all outstanding Loans to it and all Canadian Liabilities.
          (k) (j)All Obligations shall be payable to the Administrative Agent or
the Canadian Agent, as applicable, in the currency in which they are
denominated.
2.19 Optional Prepayment of Loans; Reimbursement of Lenders.
          (a) The Borrowers shall have the right at any time and from time to
time to prepay outstanding Loans in whole or in part, (x) with respect to LIBO
Loans, Tranche A-1 LIBO Loans and BA

68



--------------------------------------------------------------------------------



 



Equivalent Loans, upon at least two Business Days’ prior written, telex or
facsimile notice to the Administrative Agent prior to 11:00 a.m., New York time,
and (y) with respect to Domestic Prime Rate Loans, Domestic Tranche A-1 Prime
Rate Loans, Canadian Prime Rate Loans or U.S. Index Rate Loans, upon written,
telex or facsimile notice to the Administrative Agent, which notice shall be
received prior to 11:00 a.m., New York time on the same Business Day of such
prepayment, subject to the following limitations:
          (i) All prepayments under this Section 2.19 shall be paid to the
Administrative Agent or the Canadian Agent, as applicable, for application,
first, to the prepayment of outstanding Swingline Loans, second, to the
prepayment of other outstanding Loans ratably in accordance with each Lender’s
Domestic Commitment Percentage, Tranche A-1 Commitment Percentage or Canadian
Commitment Percentage, as applicable, and third, to the funding of a cash
collateral deposit in the applicable Cash Collateral Account in an amount equal
to 102% of all Letter of Credit Outstandings.
          (ii) Subject to the foregoing, outstanding Prime Rate Loans and U.S.
Index Rate Loans shall be prepaid before outstanding LIBO Loans, Tranche A-1
LIBO Loans or BA Equivalent Loans are prepaid. Each partial prepayment of LIBO
Loans and Tranche A-1 LIBO Loans shall be in an integral multiple of $100,000,
and each partial prepayment of BA Equivalent Loans shall be in an integral
multiple of CD$100,000. No prepayment of LIBO Loans, Tranche A-1 LIBO Loans or
BA Equivalent Loans shall be permitted pursuant to this Section 2.19 other than
on the last day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. No partial prepayment of a Borrowing of LIBO Loans,
Tranche A-1 LIBO Loans or BA Equivalent Loans shall result in the aggregate
principal amount of the LIBO Loans or Tranche A-1 LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $1,000,000 or the
aggregate principal amount of the BA Equivalent Loans remaining outstanding
pursuant to such Borrowing being less than CD$1,000,000 (unless all such
outstanding LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans are being
prepaid in full).
          (iii) Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBO
Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans, the Borrowing or
Borrowings pursuant to which such Loans were made. Each notice of prepayment
shall be irrevocable and shall commit the Borrowers to prepay such Loan by the
amount and on the date stated therein. The Administrative Agent shall, promptly
after receiving notice from the Lead Borrower hereunder, notify each Lender of
the principal amount and Type of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
          (b) Notwithstanding the provisions of Section 2.19(a) which generally
permit voluntary prepayments of the Revolving Loans, only if all Domestic Loans
are repaid in full may the Borrowers prepay amounts owed with respect to the
Tranche A-1 Loans, provided, however, that any such prepayment shall not reduce
or terminate the Tranche A-1 Commitments. In addition, the Borrowers shall also
repay the Tranche A-1 Loans (a) at any time that the outstanding amount of the
Tranche A-1 Loans exceeds the lesser of the Tranche A-1 Commitments and the
Tranche A-1 Borrowing Base, and (b) as required upon any reduction or
termination of the Tranche A-1 Commitments in accordance with the provisions of
Section 2.15(c) or Section 2.15(e) hereof.
          (c)  (b) The Borrowers shall reimburse each Lender on demand for any
loss incurred or to be incurred by it in the reemployment of the funds released
(i) resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to a Domestic Prime Rate Loan, Domestic

69



--------------------------------------------------------------------------------



 



Tranche A-1 Prime Rate Loan, a Canadian Prime Rate Loan or a U.S. Index Rate
Loan or acceleration by virtue of, and after, the occurrence of an Event of
Default) of any LIBO Loan, Tranche A-1 LIBO Loan or BA Equivalent Loan required
or permitted under this Agreement, if such Loan is prepaid other than on the
last day of the Interest Period for such Loan or (ii) in the event that after
the Lead Borrower delivers a notice of borrowing under Section 2.3 in respect of
LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans, such Loans are not
borrowed on the first day of the Interest Period specified in such notice of
borrowing for any reason. Such loss shall be the amount as reasonably determined
by such Lender as the excess, if any, of (A) the amount of interest which would
have accrued to such Lender on the amount so paid or not borrowed at a rate of
interest equal to the Adjusted LIBO Rate or the BA Rate for such Loan, for the
period from the date of such payment or failure to borrow to the last day (x) in
the case of a payment or refinancing of a LIBO Loan, Tranche A-1 LIBO Loan or a
BA Equivalent Loan other than on the last day of the Interest Period for such
Loan, of the then current Interest Period for such Loan or (y) in the case of
such failure to borrow, of the Interest Period for such LIBO Loan, Tranche A-1
LIBO Loan or BA Equivalent Loan which would have commenced on the date of such
failure to borrow, over (B) in the case of a LIBO Loan or Tranche A-1 LIBO Loan,
the amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
London interbank market, or, in the case of a BA Equivalent Loan, the amount of
interest which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with Bank of America-Canada Branch
(collectively, “Breakage Costs”). Any Lender demanding reimbursement for such
loss shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.
          (d) (c)In the event the Borrowers fail to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.19(a), the
Borrowers on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
actual loss incurred by such Lender as a result of such failure to prepay,
including, without limitation, any loss, cost or expenses incurred by reason of
the acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.
          (e) (d)Whenever any partial prepayment of Loans are to be applied to
LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans, such LIBO Loans,
Tranche A-1 LIBO Loans or BA Equivalent Loans shall be prepaid in the
chronological order of their Interest Payment Dates.
2.20 Maintenance of Loan Account; Statements of Account.
          (a) The Administrative Agent and the Canadian Agent, as applicable,
shall maintain an account on its books in the name of the Borrowers (the “Loan
Account”) which will reflect (i) all Loans and other advances made by the
Lenders to the Borrowers or for the Borrowers’ account, (ii) all L/C
Disbursements, fees and interest that have become payable as herein set forth,
and (iii) any and all other monetary Obligations that have become payable.
          (b) The Loan Account will be credited with all amounts received by the
Administrative Agent and the Canadian Agent, as applicable, from the Borrowers
or otherwise for the Borrowers’ account, including all amounts received in the
Bank of America Concentration Account from the Controlled Account Banks, and the
amounts so credited shall be applied as set forth in Sections 2.22(a), (b) and
(c) or 7.4, as applicable. After the end of each month, the Administrative Agent
or the Canadian Agent, as applicable, shall send to the Lead Borrower or the
Canadian Borrower, as applicable, a statement

70



--------------------------------------------------------------------------------



 



accounting for the charges, loans, advances and other transactions occurring
among and between the Administrative Agent or the Canadian Agent, as applicable,
the Lenders and the Borrowers during that month. The monthly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrowers.
2.21 Cash Receipts.
          (a) The Borrowers shall deliver to the Administrative Agent (i) on the
Effective Date and thereafter annually (or at such times as the Administrative
Agent may reasonably request following the occurrence and during the continuance
of a Cash Dominion Event), a list of all present DDAs maintained by the
Borrowers, which list includes, with respect to each depository (A) the name of
that depository; (B) the account number(s) maintained with such depository; and
(C) to the extent known, a contact person at such depository (the “DDA List”),
(ii) upon the occurrence of an Event of Default at the request of the
Administrative Agent, notifications executed on behalf of the Borrowers to each
depository institution identified on the DDA List in form and substance
reasonably satisfactory to the Administrative Agent, of the Administrative
Agent’s interest in such DDA as described more fully in Section 2.21(d) and
substantially in the form of Exhibit G (each, a “DDA Notification”), and
(iii) on or prior to the Effective Date and periodically thereafter
notifications (the “Credit Card Notifications”) executed on behalf of the
Borrowers with each of the Borrowers’ major credit card and debit card
processors in form and substance reasonably satisfactory to the Administrative
Agent.
          (b) Annexed hereto as Schedule 2.21(b) is a list describing all
arrangements to which any Borrower is a party with respect to the payment to any
Borrower of the proceeds of all credit card and debit card charges for sales by
such Borrower.
          (c) Annexed hereto as Schedule 2.21(c) is a list describing all
Concentration Accounts and Investment Accounts maintained by the Borrowers. On
or prior to the Effective Date, the Borrowers shall enter into an Account
Control Agreement with the Controlled Account Banks for the Concentration
Accounts and the Investment Accounts, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
          (d) The DDA Notifications and Credit Card Notifications shall require,
after the occurrence and during the continuance of a Cash Dominion Event, the
sweep on each Business Day of all available cash receipts and other proceeds
from the sale or disposition of any Collateral, including, without limitation,
the proceeds of all credit card and debit card charges (all such cash receipts
and proceeds, “Cash Receipts”), to (x) a concentration account maintained by the
Collateral Agent at Bank of America (the “Bank of America Concentration
Account”), or (y) a Controlled Account, as the Administrative Agent or the
Canadian Agent, as applicable, may direct.
          (e) The Account Control Agreements shall require, after the occurrence
and during the continuance of a Cash Dominion Event, the sweep on each Business
Day of all Cash Receipts to the Bank of America Concentration Account or to such
other account as the Administrative Agent may direct, and with respect to the
Canadian Borrower, to a Concentration Account established by the Canadian
Borrower or as the Canadian Agent may otherwise direct. Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary, the
Administrative Agent or the Canadian Agent, as applicable, shall not send a
notice of exclusive control regarding or otherwise exercise control over (i) any
DDA subject to an Account Control Agreement unless a Cash Dominion Event shall
have occurred and be continuing and will withdraw such notice of exclusive
control and relinquish such control at such time as a Cash Dominion Event is no
longer in effect, if requested in writing, by the Lead Borrower, or (ii) any
Excluded DDA.

71



--------------------------------------------------------------------------------



 



          (f) If at any time after the occurrence and during the continuance of
a Cash Dominion Event, any cash or cash equivalents owned by the Borrowers are
deposited to any account (other than an Excluded DDA or a DDA for which a DDA
Notification has been delivered), or held or invested in any manner, otherwise
than in a Controlled Account that is subject to a Account Control Agreement as
required herein, then the Administrative Agent may require the Borrowers to have
all funds held in such account transferred to the Bank of America Concentration
Account or such other Controlled Account as the Administrative Agent may direct,
and with respect to the Canadian Borrower, to a Concentration Account
established by the Canadian Borrower or as the Canadian Agent may otherwise
direct.
          (g) The Borrowers may close DDAs or Controlled Accounts and/or open
new DDAs or Controlled Accounts, subject to the execution and delivery to the
Administrative Agent or the Canadian Agent, as applicable, of appropriate DDA
Notifications or Account Control Agreements consistent with the provisions of
this Section 2.21. Unless consented to in writing by the Administrative Agent or
the Canadian Agent, as applicable, the Borrowers may not enter into any
agreements with additional credit card processors unless contemporaneously
therewith, a Credit Card Notification is executed and delivered to the
Administrative Agent or the Canadian Agent, as applicable.
          (h) The Bank of America Concentration Account and the Concentration
Accounts established by the Canadian Borrower are and shall remain under the
sole dominion and control of the Collateral Agent or the Canadian Agent, as
applicable. Each Borrower acknowledges and agrees that, subject to the
provisions of subparagraph (i) below, (i) such Borrower has no right of
withdrawal from the Bank of America Concentration Account and the Concentration
Accounts established by the Canadian Borrower, (ii) the funds on deposit in the
Bank of America Concentration Account shall continue to be collateral security
for all of the Obligations (including the Canadian Liabilities), (iii) the funds
on deposit in the Concentration Accounts established by the Canadian Borrower
shall continue to be collateral security for all of the Canadian Liabilities,
and (iv) the funds on deposit in the Bank of America Concentration Account shall
be applied as provided in Sections 2.22(a) or 7.4, as applicable.
          (i) So long as no Cash Dominion Event has occurred and is continuing,
the Borrowers may direct, and shall have sole control over, the manner of
disposition of its funds in the DDAs and the Controlled Accounts.
          (j) After the occurrence and during the continuation of a Cash
Dominion Event, the Borrowers shall cause the ACH or wire transfer to, upon the
Administrative Agent’s or the Canadian Agent’s, as applicable, instruction, any
Controlled Account, no less frequently than daily (unless the Commitments have
been terminated hereunder and the Obligations have been paid in full) of the
then current contents of each such DDA (other than any Excluded DDA), each such
transfer to be net of any minimum balance, not to exceed with respect to any DDA
(other than any Excluded DDA) $2,500, as may be required to be maintained in the
subject DDA by the bank at which such DDA is maintained, and, in connection with
each such transfer, the Borrowers shall also provide the Administrative Agent
with an accounting of the contents of each DDA (other than any Excluded DDA).
          (k) After the occurrence and during the continuation of a Cash
Dominion Event, whether or not any Obligations are then outstanding, the
Borrowers shall cause the ACH or wire transfer, upon the Administrative Agent’s
or the Canadian Agent’s, as applicable, instruction, to the Bank of America
Concentration Account of the then current entire ledger balance of each
Controlled Account, net of such minimum balance, not to exceed $10,000, as may
be required to be maintained in the subject Controlled Account by the bank at
which such Controlled Account is maintained; provided that amounts in Controlled
Accounts established by the Canadian Borrower shall be delivered only to a
concentration account at Bank of America-Canada Branch or as the Canadian Agent
may otherwise direct.

72



--------------------------------------------------------------------------------



 



          (l) In the event that, notwithstanding the provisions of this
Section 2.21, after the occurrence of a Cash Dominion Event, the Borrowers
receive or otherwise have dominion and control of any such proceeds or
collections (other than proceeds deposited in any Excluded DDA), such proceeds
and collections shall be held in trust by the Borrowers for the Administrative
Agent or the Canadian Agent, as applicable, and shall not be commingled with any
of the Borrowers’ other funds or deposited in any account of Borrower other than
as instructed by the Administrative Agent or the Canadian Agent, as applicable.
          (m) After the occurrence and during the continuation of a Cash
Dominion Event, the Borrowers shall deliver to the Administrative Agent on each
anniversary of the Effective Date (or at such other times as the Administrative
Agent may reasonably request), a list of all Account Debtors, which list
includes, with respect to each Account Debtor (i) the name, address, and
telephone number of that Account Debtor; (ii) the account/reference numbers for
such Account Debtor; and (iii) to the extent known, a contact person at such
Account Debtor (the “Account Debtor List”).
2.22 Application of Payments.
          (a) As long as the time for payment of the Obligations has not been
accelerated, all amounts received in the Bank of America Concentration Account
from any source (other than proceeds received from the Canadian Borrower or its
assets), including the Controlled Account Banks following the occurrence and
during the continuance of a Cash Dominion Event, and other amounts received by
the Administrative Agent, shall be applied, on the day of receipt, in the
following order: first, to pay any fees and expense reimbursements and
indemnification then due and payable to the Administrative Agent, the Issuing
Bank (other than on account of Canadian Letters of Credit), and the Collateral
Agent; second, to pay interest then due and payable on Credit Extensions (other
than Tranche A-1 Loans) to the Domestic Borrowers; third, to repay any
outstanding Swingline Loans; fourth, to repay any outstanding Revolving Loans
that are Domestic Prime Rate Loans (other than Tranche A-1 Loans) and any
outstanding reimbursement obligations under Letters of Credit and Banker’s
Acceptances other than Canadian Letters of Credit or Banker’s Acceptances
arising from Canadian Letters of Credit; fifth, to repay any outstanding
Revolving Loans that are LIBO Loans and all Breakage Costs due in respect of
such repayment pursuant to Section 2.19(b) or, at the Lead Borrower’s option, to
fund a cash collateral deposit to the Cash Collateral Account sufficient to pay,
and with direction to pay, all such outstanding LIBO Loans on the last day of
the then-pending Interest Period therefor from such Cash Collateral Account (in
each case, other than Tranche A-1 Loans and Canadian Loans); sixth, if an Event
of Default exists, to fund a cash collateral deposit in the Cash Collateral
Account in an amount equal to 102% of all Letter of Credit Outstandings other
than Canadian Letter of Credit Outstandings; seventh, to pay interest then due
and payable on Tranche A-1 Loans to the Domestic Borrowers; eighth, to repay any
outstanding Tranche A-1 Loans that are Prime Rate Loans; ninth, to repay any
outstanding Tranche A-1 LIBO Loans and all Breakage Costs due in respect of such
repayment pursuant to Section 2.19(b) or, at the Lead Borrower’s option, to fund
a cash collateral deposit to the Cash Collateral Account sufficient to pay, and
with direction to pay, all such outstanding Tranche A-1 LIBO Loans on the last
day of the then-pending Interest Period therefor from such Cash Collateral
Account; tenth, to pay fees and expense reimbursements and indemnification then
due and payable to the Canadian Agent and the Issuing Bank issuing Canadian
Letters of Credit (other than fees, expense reimbursements and indemnification
payable in connection with Other Canadian Liabilities of the Canadian Borrower);
eightheleventh, to pay interest due and payable on Credit Extensions to the
Canadian Borrower; ninthtwelfth, to repay pro rata outstanding Revolving Loans
that are Canadian Prime Rate Loans or U.S. Index Rate Loans and all outstanding
reimbursement obligations under Canadian Letters of Credit; tenththirteenth, to
repay outstanding Revolving Loans that are BA Equivalent Loans and all Breakage
Costs due in respect of such repayment pursuant to Section 2.19(b) or, at the
Canadian Borrower’s option, to fund a cash collateral deposit to the GCO Canada
Cash Collateral Account sufficient to pay, and with direction to pay, all such
outstanding BA Equivalent Loans on the last day of the then-pending Interest
Period therefor from such GCO Canada Cash Collateral Account;
eleventhfourteenth, if an Event of Default exists, to fund

73



--------------------------------------------------------------------------------



 



a cash collateral deposit in the GCO Canada Cash Collateral Account in an amount
equal to 102% of all Canadian Letter of Credit Outstandings; twelfthfifteenth,
to pay all other Obligations and all Other Domestic Liabilities of the Domestic
Borrowers and all Other Canadian Liabilities of the Canadian Borrower that are
then outstanding and then due and payable. If all amounts set forth in clauses
first through and including twelfthfifteenth above are paid, any excess amounts
shall be deposited in a separate cash collateral account, and shall be released
to the Lead Borrower on the day of receipt. So long as no Event of Default has
occurred and is continuing, the Administrative Agent shall release the funds
held in the Cash Collateral Account pursuant to clauses fifth, ninth and
tenththirteenth above to the Borrowers upon the Lead Borrower’s request.
          (b) As long as the time for payment of the Obligations has not been
accelerated, all amounts received in the Concentration Accounts established by
the Canadian Borrower constituting proceeds from the Canadian Borrower or its
assets, and other amounts received by the Canadian Agent, shall be applied, on
the day of receipt, in the following order: first, to pay any fees and expense
reimbursements and indemnification then due and payable to the Canadian Agent
and the Issuing Bank (on account of Canadian Letters of Credit); second, to pay
interest then due and payable on Credit Extensions to the Canadian Borrower;
third, to repay pro rata outstanding Revolving Loans that are Canadian Prime
Rate Loans or U.S. Index Rate Loans and all outstanding reimbursement
obligations under Canadian Letters of Credit; fifth, to repay outstanding
Revolving Loans that are LIBO Loans or BA Equivalent Loans made to the Canadian
Borrower and all Breakage Costs due in respect of such repayment pursuant to
Section 2.19(b) or, at the Canadian Borrower’s option, to fund a cash collateral
deposit to the GCO Canada Cash Collateral Account sufficient to pay, and with
direction to pay, all such outstanding LIBO Loans or BA Equivalent Loans on the
last day of the then-pending Interest Period therefor from such GCO Canada Cash
Collateral Account; sixth, if an Event of Default exists, to fund a cash
collateral deposit in the GCO Canada Cash Collateral Account in an amount equal
to 102% of all Canadian Letter of Credit Outstandings; seventh, to pay all other
Canadian Liabilities that are then outstanding and then due and payable. If all
amounts set forth in clauses first through and including seventh above are paid,
any excess amounts shall be deposited in a separate cash collateral account, and
shall be released to the Canadian Borrower on the day of receipt. So long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
release the funds held in the GCO Canada Cash Collateral Account pursuant to
clause fifth above to the Canadian Borrowers upon the Canadian Borrower’s
request.
          (c) All credits against the Obligations shall be effective on the day
of receipt thereof, and shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
deposited to the Bank of America Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the Loan Account and
the Borrowers shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Bank and the Lenders against all claims and losses resulting from
such dishonor or return.
2.23 Increased Costs.
(a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement already reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

74



--------------------------------------------------------------------------------



 



          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or LIBO Loans, Tranche A-1
LIBO Loans or BA Equivalent Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan, Tranche A-1 LIBO Loan or BA
Equivalent Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) other than Taxes, which shall be governed by
Section 2.26 hereof, then, as long as the Borrowers are treated in the same
manner as all similarly situated customers, the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then, as long as the Borrowers are treated in the same manner
as all similarly situated customers, the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, from time to time, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section within ninety (90) days of the
effective date of the relevant Change in Law shall constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
2.24 Change in Legality.
          (a) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if (x) any Change in Law shall make it unlawful for a Lender to
make or maintain a LIBO Loan, Tranche A-1 LIBO Loan or BA Equivalent Loan or to
give effect to its obligations as contemplated hereby with respect to a LIBO
Loan, Tranche A-1 LIBO Loan or BA Equivalent Loan or (y) at any time any Lender
determines that the making or continuance of any of its LIBO Loans, Tranche A-1
LIBO Loans or BA Equivalent Loans has become impracticable as a result of a
contingency occurring after the date hereof which adversely affects the London
interbank market or other relevant markets for the BA Rate or the position of
such Lender in the London interbank market or such other market, then, by
written notice to the Lead Borrower, such Lender may (i) declare that LIBO
Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans will not thereafter be made
by such Lender hereunder, whereupon any request by the Borrowers for a LIBO
Borrowing or BA Equivalent Loan Borrowing shall, as to such Lender only, be
deemed a request for

75



--------------------------------------------------------------------------------



 



a Domestic Prime Rate Loan, Domestic Tranche A-1 Prime Rate Loan, a Canadian
Prime Rate Loan or a U.S. Index Rate Loan, as applicable, unless such
declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans made by it
be converted to Prime Rate Loans or U.S. Index Rate Loans, as applicable, in
which event all such LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans
shall be automatically converted to Prime Rate Loans or U.S. Index Rate Loans,
as applicable, as of the effective dates of such notice as provided in paragraph
(b) below. In the event any Lender shall exercise its rights under clause (i) or
(ii) of this paragraph (a), all payments and prepayments of principal which
would otherwise have been applied to repay the LIBO Loans, Tranche A-1 LIBO
Loans or BA Equivalent Loans that would have been made by such Lender or the
converted LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans of such
Lender shall instead be applied to repay the Prime Rate Loans or U.S. Index Rate
Loans, as applicable, made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans.
          (b) For purposes of this Section 2.24, a notice to the Lead Borrower
by any Lender pursuant to paragraph (a) above shall be effective, if any LIBO
Loans, Tranche A-1 LIBO Loans or BA Equivalent Loans shall then be outstanding,
on the last day of each then-current Interest Period; and otherwise such notice
shall be effective on the date of receipt by the Lead Borrower.
     2.25 Payments; Sharing of Setoff.
          (a) The Borrowers shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of drawings under Letters of Credit, or of amounts payable
under Sections 2.19(b), 2.23, 2.26 or 9.4, or otherwise) prior to 2:00 p.m., New
York time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent or the Canadian Agent, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent’s Office or the Canadian Agent’s Office, as applicable,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.19(b),
2.23, 2.26 or 9.4 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent or Canadian Agent, as applicable, shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document (other than payments with respect to LIBO Borrowings or
BA Equivalent Loan Borrowings) shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
if any payment due with respect to LIBO Borrowings or BA Equivalent Loan
Borrowings shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, unless that
succeeding Business Day is in the next calendar month, in which event, the date
of such payment shall be on the last Business Day of the subject calendar month,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in the currency specified therein.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent or the Canadian Agent, as applicable, to pay fully all
amounts of principal, unreimbursed drawings under Letters of Credit, interest
and fees then due hereunder, such funds shall be applied ratably among the
parties entitled thereto in accordance with the provisions of Sections 2.22(a)
and 2.22(b) hereof.
          (c) If any Domestic Lender or Canadian Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or

76



--------------------------------------------------------------------------------



 



participations in drawings under Letters of Credit or Swingline Loans resulting
in such Domestic Lender’s or Canadian Lender’s receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in drawings
under Letters of Credit and Swingline Loans and accrued interest thereon than
the proportion received by any other Lender, then the Domestic Lender or
Canadian Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in drawings under
Letters of Credit and Swingline Loans of other Domestic Lenders or Canadian
Lenders, as applicable, to the extent necessary so that the benefit of all such
payments shall be shared by the Domestic Lenders or Canadian Lenders, as
applicable, ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in drawings under
Letters of Credit and Swingline Loans, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Domestic Lender or Canadian Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
Notwithstanding the foregoing, any amounts of the Canadian Borrower so offset
shall be applied solely to the Canadian Liabilities and any adjustments with
respect thereto shall be made solely amongst Lenders having a Canadian
Commitment.
          (d) Unless the Administrative Agent shall have received notice from
the Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the Issuing Bank, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate n the
case of payments made in Dollars and the Bank of Canada Overnight Rate in the
case of payments made in Canadian Dollars.
          (e) Without limiting the provisions of Section 8.14, if any Lender
shall fail to make any payment required to be made by it pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under this Agreement until all such unsatisfied obligations are
fully paid.
     2.26 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes except
as required in accordance with Applicable Law. If the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agents, any Lender or the Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been

77



--------------------------------------------------------------------------------



 



made, (ii) the Borrowers shall make such deductions, and (iii) the Borrowers
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
          (c) The Borrowers shall indemnify the Agents, each Lender and the
Issuing Bank, and the Canadian Borrower shall indemnify the Canadian Agent, each
Canadian Lender and the Issuing Bank in respect of any Canadian Letter of Credit
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent or Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the
Issuing Bank, or by any Agent on its own behalf or on behalf of a Lender or the
Issuing Bank setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent or the Canadian Agent, as applicable.
          (e) Any Foreign Lender other than a Canadian Lender that is entitled
to an exemption from or reduction in withholding tax shall deliver to the Lead
Borrower and the Administrative Agent two copies of either United States
Internal Revenue Service Form W-8BEN or Form W-8ECI, or any subsequent versions
thereof or successors thereto, or, in the case of a Foreign Lender’s claiming
exemption from or reduction in U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8BEN, or any subsequent versions thereof or successors thereto (and, if such
Foreign Lender delivers a Form W-8BEN, a certificate representing that such
Foreign Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrowers and is not a controlled foreign corporation related to
the Borrowers (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Foreign Lender claiming complete exemption
from or reduced rate of, United States federal withholding tax on payments by
the Borrowers under this Agreement and the other Loan Documents, or in the case
of a Foreign Lender claiming exemption for “portfolio interest” certifying that
it is not a foreign corporation, partnership, estate or trust. Such forms shall
be delivered by each Foreign Lender other than a Canadian Lender on or before
the date it becomes a party to this Agreement (or, in the case of a transferee
that is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
Section 2.26(e), a Foreign Lender shall not be required to deliver any form
pursuant to this 2.26(e) that such Foreign Lender is not legally able to
deliver.
          (f) The Borrowers shall not be required to indemnify any Foreign
Lender or to pay any additional amounts to any Foreign Lender in respect of
United States federal withholding tax pursuant to paragraph (a) or (c) above to
the extent that the obligation to pay such additional amounts would not have

78



--------------------------------------------------------------------------------



 



arisen but for a failure by such Foreign Lender to comply with the provisions of
paragraph (e) above. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
     2.27 Security Interests in Collateral. To secure their Obligations under
this Agreement and the other Loan Documents, each Credit Party shall grant, and
the Lead Borrower shall cause each Domestic Credit Party to grant, to the
Collateral Agent, for its benefit and the ratable benefit of the other Secured
Parties, and shall cause each Canadian Credit Party to grant, to the Collateral
Agent, for its benefit and the ratable benefit of the other Canadian Secured
Parties, a first-priority security interest in, and hypothec of, all of the
Collateral pursuant hereto and to the Security Documents; provided that the
Collateral granted by the Canadian Borrower shall secure only the Canadian
Liabilities.
     2.28 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.23 or 2.26, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers (in the case of the Canadian Borrower, only in respect of
any Canadian Lender) hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement after the Effective Date and (ii) any relevant Change in Law
occurred prior to the date such Lender becomes a party hereto.
          (b) If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.6), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) except in the
case of an assignment to another Lender, the Borrowers shall have received the
prior written consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender and the Canadian Agent only in the case of a Canadian Lender,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.23 or payments required to be made
pursuant to Section 2.26, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

79



--------------------------------------------------------------------------------



 



     3. REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Agents and the Lenders that:
     3.1 Organization; Powers. Each of the Credit Parties and each Material
Foreign Subsidiary is, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, and each such Person has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
     3.2 Authorization; Enforceability. The transactions contemplated hereby and
by the other Loan Documents to be entered into by each of the Credit Parties are
within such Person’s corporate powers and have been duly authorized by all
necessary corporate, and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of the Borrowers and constitutes, and
each other Loan Document to which any of the Credit Parties is a party, when
executed and delivered by such Credit Party, will constitute, a legal, valid and
binding obligation of such Credit Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     3.3 Governmental Approvals; No Conflicts. The transactions to be entered
into contemplated by the Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those for which a failure to obtain same
could not be reasonably be expected to have a Material Adverse Effect, and
(iii) for filings and recordings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any Applicable Law or regulation or the
charter, by laws or other organizational documents of any Borrower, any of the
other Credit Parties, or any Material Foreign Subsidiary or any order of any
Governmental Authority, except for such violations as could not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Borrower, any of the other Credit Parties, or any Material Foreign Subsidiary,
or their respective assets, except for such violations or defaults as could not
reasonably be expected to have a Material Adverse Effect, or give rise to a
right thereunder to require any material payment to be made by any Borrower, any
of the other Credit Parties, or any Material Foreign Subsidiary and (d) will not
result in the creation or imposition of any Lien on any material asset of any
Borrower, any of the other Credit Parties, or any Material Foreign Subsidiary,
except Liens created under the Loan Documents or otherwise permitted hereby or
thereby.
3.4 Financial Condition.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower Consolidated Group as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
          (b) The unaudited Consolidated and consolidating balance sheet of the
Borrower Consolidated Group dated October 30, 2010, and the related Consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the Fiscal Quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower

80



--------------------------------------------------------------------------------



 



Consolidated Group as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
     3.5 Properties.
          (a) Each of the Credit Parties has good title to, or valid leasehold
interests in, all of such Person’s real and personal property material to its
business, except for defects which could not reasonably be expected to have a
Material Adverse Effect.
          (b) Schedule 3.5(b)(i) sets forth the address (including county) of
all Real Estate that is owned by each of the Credit Parties as of the Effective
Date, together with a list of the holders of any mortgage or other Lien thereon.
Schedule 3.5(b)(ii) sets forth the address of all Real Estate (including retail
store locations) that is leased by each of the Credit Parties as of the
Effective Date. Each of such leases is in full force and effect and no Credit
Party is in default of the terms thereof, except for such defaults which would
not reasonably be expected to have a Material Adverse Effect.
          (c) Schedule 6.1 sets forth a complete and accurate list of all
Indebtedness of each Credit Party on the Effective Date, showing the amount,
obligor or issuer and maturity thereof.
          (d) Schedule 6.2 sets forth a complete and accurate list of all Liens
on the property or assets of each Credit Party as of the Effective Date, showing
as of the Effective Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Credit Party
subject thereto. The property of each Credit Party is subject to no Liens, other
than Permitted Encumbrances.
          (e) Schedule 6.4 sets forth a complete and accurate list of all
Investments held by any Credit Party on the Effective Date, showing the amount,
obligor or issuer and maturity, if any, thereof.
     3.6 Litigation and Environmental Matters.
          (a) There are no actions, suits, investigations, or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any of the Credit Parties, threatened against or affecting any such
Person or any Material Foreign Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than those set forth on Schedule 3.6) or
(ii) that involve any of the Loan Documents.
          (b) Except for the matters set forth on Schedule 3.6, and except as
could not reasonably be expected to have a Material Adverse Effect, none of the
Credit Parties nor any Material Foreign Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

81



--------------------------------------------------------------------------------



 



          (c) Since the Effective Date, there has been no change in the status
of the matters set forth on Schedule 3.6 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.
     3.7 Compliance with Laws and Agreements. Except as set forth in
Schedule 3.7, each of the Credit Parties is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to such Person
or its property and all indentures, material agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.
     3.8 Investment Company or Holding Company Status. None of the Credit
Parties is an (a) “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 2005, as amended.
     3.9 Taxes. Except as set forth in Schedule 3.9, each of the Credit Parties
and each Material Foreign Subsidiary has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid prior to delinquency all taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings, for
which such Person has set aside on its books adequate reserves, and as to which
no Lien (other than an inchoate Lien) secures such obligation, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation, or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
     3.10 ERISA/Canadian Pension Plan.
          (a) Except as set forth in Schedule 3.10, none of the Credit Parties
nor any Material Foreign Subsidiary is party to a Plan. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Except as
set forth in Schedule 3.10, the present value of all accumulated benefit
obligations under each Plan and each Canadian Pension Plan (based on, inter
alia, the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan or Canadian Pension Plan. Schedule 3.10 sets forth the amount of
underfunding on such basis for all Plans and Canadian Pension Plans as of the
date of the most recent financial statements, and nothing is reasonably expected
to occur that could increase the amount of such underfunding to an amount that,
in either case, could reasonably be expected to result in a Material Adverse
Effect.
          (b) The Canadian Borrower and its Subsidiaries are in compliance with
the requirements of the Pension Benefits Act (Ontario) or similar legislation of
another Canadian province or territory and the Income Tax Act (Canada), except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. No fact or situation that may reasonably be expected to
result in a Material Adverse Effect exists in connection with any Canadian
Pension Plan. No Termination Event has occurred. No lien has arisen, choate or
inchoate, in respect of the Canadian Borrower or its Subsidiaries or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due).

82



--------------------------------------------------------------------------------



 



     3.11 Interdependence of Credit Parties.
          (a) The business of each of the Credit Parties shall benefit from the
successful performance of the business of each of the other Credit Parties, and
the Credit Parties as a whole.
          (b) Each of the Credit Parties has cooperated to the extent necessary
and shall continue to cooperate with each of the other Credit Parties to the
extent necessary in the development and conduct of each of the other Credit
Parties’ business, and shall to the extent necessary share and participate in
the formulation of methods of operation, distribution, leasing, inventory
control, and other similar business matters essential to each of the Credit
Parties’ respective businesses.
          (c) The failure of any of the Credit Parties to cooperate with all of
the other Credit Parties in the conduct of their respective businesses could
have an adverse impact on the business of each of the other Credit Parties, and
the failure of any of the Credit Parties to associate or cooperate with all of
the other Credit Parties could impair the goodwill of such other Credit Parties
and the Credit Parties as a whole.
          (d) Each of the Credit Parties (other than the Canadian Credit
Parties) is undertaking joint and several liability for the Domestic Obligations
on the terms and conditions set forth herein and is undertaking joint and
several liability for the Canadian Liabilities on the terms and conditions set
forth in the Effective Date Guaranty and represents and warrants that the
financial accommodations being provided hereby are for the mutual benefit,
directly and indirectly, of each of the Credit Parties.
     3.12 Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any of the
Credit Parties or any Material Foreign Subsidiary is subject, and all other
matters known to any such Person, that, individually or in the aggregate, in
each case, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any of the Credit Parties or any Material Foreign
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
projected financial information and other forward-looking information, the
Borrowers represent only that such information was prepared in good faith on the
basis of assumptions believed to be reasonable at the time.
     3.13 Subsidiaries. On and as of the Effective Date, the authorized capital
stock or other equity interests, and the number of issued and outstanding shares
of capital stock or other equity interests of the Borrowers and each other
member of the Borrower Consolidated Group is as described in Schedule 3.13 and,
as to Subsidiaries, Schedule 3.13 indicates whether such Subsidiary is a
Material Subsidiary, and, if not a Material Subsidiary, whether such Subsidiary
is active or inactive. All such outstanding shares of capital stock or other
equity interests of the Borrowers, each of the other Credit Parties and each
Material Foreign Subsidiary have been duly and validly issued in material
compliance with all legal requirements relating to the authorization and
issuance of shares of capital stock or other equity interests, and (except in
the case of the options for shares of the common stock of the Lead Borrower
described on Schedule 3.13) are fully paid and non-assessable. Except as set
forth on Schedule 3.13, as of the Effective Date, none of the Credit Parties is
party to any joint venture, general or limited partnership, or limited liability
company, agreements or any other business ventures or entities.
     3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Credit Parties and each Material Foreign
Subsidiary as of the Effective Date. Each of such

83



--------------------------------------------------------------------------------



 



policies is in full force and effect. As of the Effective Date, all premiums in
respect of such insurance that are due and payable have been paid.
     3.15 Labor Matters. There are no strikes, lockouts or slowdowns against any
of the Credit Parties or any Material Foreign Subsidiary pending or, to the
knowledge of the Borrowers, threatened, that could reasonably be expected to
result in a Material Adverse Effect. The hours worked by and payments made to
employees of the Credit Parties or any Material Foreign Subsidiary have not been
in violation of the Fair Labor Standards Act, if applicable, or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violations could reasonably be expected to have a Material
Adverse Effect. All material payments due from any of the Credit Parties or any
Material Foreign Subsidiary, or for which any material claim may be made against
any such Person, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Credit Party or such Material Foreign Subsidiary. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any of the Credit Parties or any
Material Foreign Subsidiary is bound.
     3.16 Certain Transactions. Except as set forth on Schedule 3.16, none of
the officers, partners, or directors of any of the Credit Parties is presently a
party to any transaction, and, to the knowledge of the executive officers of
each of the Credit Parties, none of the employees of any of the Credit Parties
is presently a party to any material transaction, with any of the other Credit
Parties or any Affiliate (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the executive
officers of the Borrowers, any corporation, partnership, trust or other entity
in which any officer, partner, director, or any such employee or natural person
related to such officer, partner, director or employee or other Person in which
such officer, partner, director or employee has a direct or indirect beneficial
interest, has a substantial direct or indirect beneficial interest or is an
officer, director, trustee or partner.
     3.17 Restrictions on the Credit Parties. None of the Credit Parties nor any
Material Foreign Subsidiary is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that has
or could reasonably be expected to have a Material Adverse Effect.
     3.18 Security Documents.
     The Security Documents create in favor of the Collateral Agent, for the
ratable benefit of the Domestic Secured Parties or the Canadian Secured Parties,
as applicable, a legal, valid and enforceable security interest in the
Collateral, and the Security Documents constitute, or will upon the filing of
financing statements and the obtaining of “control”, in each case with respect
to the relevant Collateral as required under the applicable Uniform Commercial
Code or PPSA, the creation of a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Borrowers and each
Guarantor thereunder in such Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law), except as permitted hereunder or under any other Loan
Document.
     3.19 Federal Reserve Regulations.
          (a) None of the Credit Parties is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

84



--------------------------------------------------------------------------------



 



          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or for any other purpose, in any case that
entails a violation of, or that is not permitted by the provisions of the
Regulations of the Board, including Regulation U or X and the Credit Parties
agree to comply with the Administrative Agent’s, and the Lenders’, requests for
information relating to any transactions involving Margin Stock to the extent
relevant to comply with such regulations.
     3.20 Solvency. Before and after giving effect to each Credit Extension and
each Tranche A-1 Loan, (a) the Credit Parties, taken as a whole, are and will be
Solvent, and (b) the Credit Parties and the Material Foreign Subsidiaries, taken
as a whole, are and will be Solvent. No transfer of property is being made by
any Borrower and no obligation is being incurred by any Borrower in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Borrower.
     3.21 Franchises, Patents, Copyrights, Etc. Except as otherwise set forth on
Schedule 3.21 hereto, each of the Credit Parties owns, or is licensed to use,
all franchises, patents, copyrights, trademarks, tradenames, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of its business as substantially now conducted, and to its knowledge,
without conflict with any rights of any other Person (and, in each case, free of
any Lien that is not a Permitted Encumbrance), except to the extent that a
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
     3.22 Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
     3.23 Casualty. Neither the businesses nor the properties of any Credit
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     3.24 Intellectual Property; Licenses, Etc. The Credit Parties own, or
possess the right to use, all of the Intellectual Property, licenses, permits
and other authorizations that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except as would not be reasonably expected to have a Material Adverse
Effect.
     4. CONDITIONS.
     4.1 Effective Date. The obligation of the Lenders to make the initial Loans
and of the Issuing Bank to issue the initial Letters of Credit is subject to the
following conditions precedent:
          (a) The Agents (or their counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the Security Documents) to be delivered on or
before the Effective Date, signed on behalf of such party or (ii) written
evidence satisfactory to the Agents and the Lead Arranger (which may include
telecopy transmission or electronic transmission of a pdf formatted copy of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and all other Loan Documents to be delivered on or
before the Effective Date.

85



--------------------------------------------------------------------------------



 



          (b) The Agents shall have received a favorable written opinion
(addressed to each Agent and the Lenders on the Effective Date and dated the
Effective Date) of (i) Bass Berry & Sims PLC, counsel for the Credit Parties,
(ii) Hodgson Russ LLP, (iii) Larkin Hoffman Daly & Lindgren Ltd., (iv) McCarthy
Tétrault LLP, and (v) applicable local counsel, each in form satisfactory to the
Administrative Agent, covering such matters relating to the Credit Parties, the
Loan Documents or the transactions contemplated thereby as the Required Lenders
shall reasonably request. The Borrowers hereby request such counsel to deliver
such opinions.
          (c) The Agents shall have received such documents and certificates as
the Agents or their counsel may reasonably request relating to the organization,
existence and good standing of each of the Credit Parties, the authorization of
the transactions contemplated by the Loan Documents and any other legal matters
relating to the Credit Parties, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.
          (d) The Agents shall have received a Borrowing Base Certificate dated
the Effective Date, relating to the Fiscal Month ended on December 25, 2010, and
executed by a Financial Officer of the Lead Borrower.
          (e) The Agents shall have received a certificate from a Financial
Officer of the Lead Borrower, together with such other evidence reasonably
requested by the Agents, in each case reasonably satisfactory in form and
substance to the Agents, certifying that as of the Effective Date (i) the Credit
Parties, on a Consolidated basis, are Solvent, (ii) there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (iii) the representations and warranties made by
the Borrowers in the Loan Documents are true and correct in all material
respects and that no event has occurred (or failed to occur) which is or which,
solely with the giving of notice or passage of time (or both) would be a Default
or an Event of Default.
          (f) All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be reasonably
satisfactory to the Agents, including, without limitation, consents from all
requisite material Governmental Authorities and, except as would not reasonably
be expected to have or result in a Material Adverse Effect, all third parties
shall have approved or consented to the transactions contemplated hereby, to the
extent required, all applicable waiting periods shall have expired and there
shall be no material governmental or judicial action, actual or threatened, that
would reasonably be expected to materially restrain, prevent or impose
burdensome conditions on the transactions contemplated hereby.
          (g) The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it and the Lenders fairly present the business
and financial condition of the Borrower Consolidated Group (subject, in the case
of interim financial statements, to year-end adjustments and the absence of
footnotes) and that there has been no Material Adverse Effect since January 30,
2010.
          (h) Except as set forth on Schedule 3.6, there shall not be pending
any litigation or other proceeding, the result of which could reasonably be
expected to have a Material Adverse Effect.
          (i) There shall not have occurred any event of default, nor shall any
event exist which is, or solely with the passage of time, the giving of notice
or both, would be an event of default under any Material Indebtedness.
          (j) The Collateral Agent shall have received results of searches from
such jurisdictions as may be reasonably required by the Collateral Agent or
other evidence reasonably

86



--------------------------------------------------------------------------------



 



satisfactory to the Collateral Agent (in each case dated as of a date reasonably
satisfactory to the Collateral Agent) indicating the absence of Liens on the
Collateral, including, without limitation, receivables from credit card
processors and check processors, except for Permitted Encumbrances and Liens for
which termination statements, estoppel certificates and releases reasonably
satisfactory to the Collateral Agent are being tendered on the Effective Date.
          (k) The Collateral Agent and the Canadian Agent shall have received
all documents and instruments, including Uniform Commercial Code and PPSA
financing statements, and certified statements issued by the Québec Register of
Personal and Movable Real Rights, required by law or reasonably requested by the
Collateral Agent and the Canadian Agent to be filed, registered or recorded to
create or perfect the first priority Liens intended to be created under the Loan
Documents and, to the extent required by the Collateral Agent and the Canadian
Agent, all such documents and instruments shall have been so filed, registered
or recorded to the satisfaction of the Collateral Agent and the Canadian Agent.
          (l) The Collateral Agent and the Canadian Agent, as applicable, shall
have received Account Control Agreements, the Credit Card Notifications,
Collateral Control Agreements, and other similar third party agreements required
to be delivered hereunder on or before the Effective Date.
          (m) The Agents shall have received the results of a commercial
financial examination and Inventory appraisal, in each case by a third party
auditor or appraiser acceptable to the Agents, which results shall be
satisfactory to the Agents.
          (n) All fees due at or immediately after the Effective Date and all
reasonable costs and expenses incurred by the Agents in connection with the
establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents) shall have been paid in
full.
          (o) The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other Credit
Party, taken as a whole (and the Agents and the Lenders shall receive a
satisfactory opinion of Borrowers’ counsel to that effect). No event shall exist
which is, or solely with the passage of time, the giving of notice or both,
would be an event of default under any agreement of any of the Credit Parties if
such event of default could reasonably be expected to have a Material Adverse
Effect.
          (p) There shall be no Default or Event of Default on the Effective
Date.
          (q) The Collateral Agent shall have received, and be satisfied with,
evidence of the Borrowers’ insurance, together with such endorsements as are
required by the Loan Documents.
          (r) The Agents shall have received all of the items set forth on the
Closing Agenda attached hereto as Exhibit F.
          (s) The Administrative Agent and the Lenders shall have received and
be satisfied with (a) a detailed forecast for the period commencing with the
Fiscal Year beginning [February 1, 2012] and ending on the Maturity Date, which
shall include an Excess Availability model, Consolidated income statement,
balance sheet, and statement of cash flow, prepared on an annual basis, each
prepared in conformity with GAAP and consistent with the Borrowers’ then current
practices and (b) such other information (financial or otherwise) reasonably
requested by the Administrative Agent.
          (t) The Borrowers shall have Excess Availability on the Effective
Date, after giving effect to any Credit Extensions made on the Effective Date,
of not less than $100,000,000.

87



--------------------------------------------------------------------------------



 



          (u) The Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act and the Proceeds of Crime Act.
          (v) There shall have been delivered to the Administrative Agent such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.
     The Administrative Agent shall notify the Lead Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.3) at or prior to 5:00 p.m., New York time, on January 14,
2011 (and, in the event such conditions are not so satisfied or waived, this
Agreement shall terminate at such time).
     4.2 Conditions Precedent to Each Loan and Each Letter of Credit. In
addition to those conditions described in Section 4.1, the obligation of the
Lenders to make each Loan and of the applicable Issuing Bank to issue each
Letter of Credit subsequent to the Effective Date is subject to the following
conditions precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or issuance, as the case may be, as required by
Section 2.3.
          (b) Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, (i) other than representations and warranties that relate solely to
an earlier date and (ii) in the case of any representation and warranty
qualified by materiality, they shall be true and correct in all respects.
          (c) No Default. On the date of each Borrowing hereunder and the
issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing.
          (d) Borrowing Base Certificate. The Administrative Agent shall have
received the most recently required Borrowing Base Certificate, with each such
Borrowing Base Certificate including schedules as required by the Administrative
Agent.
     The request by the Borrowers for, and the acceptance by the Borrowers of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with Section 2.1(a). The
conditions set forth in this Section 4.2 are for the sole benefit of the
Administrative Agent and the Lenders and may be waived by the Administrative
Agent in whole or in part without prejudice to the Administrative Agent or any
Lender.
     5. AFFIRMATIVE COVENANTS.
     Until the Commitments have expired or have been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or have been
terminated and all L/C Disbursements shall have been reimbursed, each of the
Credit Parties covenants and agrees with the Agents and the Lenders that:

88



--------------------------------------------------------------------------------



 



     5.1 Financial Statements and Other Information. The Borrowers will furnish
to the Administrative Agent:
          (a) within ninety (90) days after the end of each Fiscal Year of the
Lead Borrower, a Consolidated balance sheet and the related Consolidated
statements of income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all audited and reported on by Ernst & Young or
another independent public accountant of recognized national standing (without a
“going concern” or like qualification or exception and without a qualification
or exception as to the scope of such audit) to the effect that as of the date(s)
thereof and for the period(s) covered thereby, such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Lead Borrower on a Consolidated basis in accordance
with GAAP consistently applied;
          (b) within forty-five (45) days after the end of each Fiscal Quarter
of the Lead Borrower, a Consolidated balance sheet and the related Consolidated
statements of income, stockholders’ equity and cash flows, as of the end of and
for such Fiscal Quarter and the elapsed portion of the Fiscal Year, with
comparative results to the same fiscal periods of the prior Fiscal Year, all
certified by a Financial Officer of the Lead Borrower as presenting in all
material respects the financial condition and results of operations of the Lead
Borrower on a Consolidated basis in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of footnotes,
          (c) during the continuance of Cash Dominion Event, within fifteen
(15) days after the end of each Fiscal Month, a Consolidated and consolidating
balance sheet and related Consolidated and consolidating statements of income,
stockholders’ equity and cash flows for the Lead Borrower and its Subsidiaries
as of the end of and for such Fiscal Month and the elapsed portion of the Fiscal
Year, with comparative results to the same fiscal periods of the prior Fiscal
Year, all certified by a Financial Officer of the Lead Borrower as presenting in
all material respects the financial condition and results of operations of the
Lead Borrower and its Subsidiaries on a Consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes;
          (d) concurrently with any delivery of financial statements under
clause (a), (b), or, if applicable, (c) above, a certificate of a Financial
Officer of the Lead Borrower in the form of Exhibit E hereto (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) only if a Covenant Compliance Event shall then be in
existence, setting forth reasonably detailed calculations with respect to the
Fixed Charge Coverage Ratio for such period, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Lead Borrower’s financial statements referred to in Section 3.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
          (e) within sixty (60) days after the commencement of each Fiscal Year
of the Lead Borrower, a detailed Consolidated budget by quarter for such Fiscal
Year (including a projected Consolidated balance sheet and related statements of
projected Consolidated operations and cash flow as of the end of and for such
Fiscal Year), provided that such Consolidated budget shall be prepared on a
month-by-month basis for any budget submitted after a Cash Dominion Event has
occurred and while such Cash Dominion Event continues;
          (f) within ten (10) Business Days after the end of each Fiscal Month,
a certificate in the form of Exhibit D (a “Borrowing Base Certificate”) showing
the Domestic Borrowing Base, Tranche A-1 Borrowing Base and Canadian Borrowing
Base as of the close of business on the last day of the immediately preceding
month, each such Borrowing Base Certificate to be certified as true and correct
on

89



--------------------------------------------------------------------------------



 



behalf of the Borrowers by a Financial Officer of the Lead Borrower, provided,
however, if an Accelerated Borrowing Base Delivery Event has occurred and is
continuing, the Administrative Agent may require that Borrowers furnish such
Borrowing Base Certificate (showing the Domestic Borrowing Base, Tranche A-1
Borrowing Base and Canadian Borrowing Base as of the close of business on the
last day of the immediately preceding week) weekly on Wednesday of each week;
          (g) within thirty (30) days of the end of each Fiscal Quarter, the
Lead Borrower will notify the Administrative Agent of the opening or closing of
any of Borrower’s stores in Pennsylvania, Virginia or Washington;
          (h) promptly after the same become publicly available, copies of all
periodic reports filed by the Lead Borrower with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission;
          (i) the financial and collateral reports described on Schedule 5.1(i)
hereto, at the times set forth in such Schedule;
          (j) No later than five (5) days prior the anticipated consummation of
a Permitted Acquisition, (A) copies of the then draft purchase and sale
agreements or other material acquisition documents to be executed in connection
with the Permitted Acquisition (and furnish the final executed documentation
promptly after consummation of such Permitted Acquisition), and (B) with respect
to any Permitted Acquisition for aggregate consideration of equal to or greater
than $25,000,000 (excluding consideration consisting of capital stock or other
equity interests of the Borrower), (i) copies of the most recent audited (if
any), and if later, unaudited financial statements of the Person which is the
subject of the Permitted Acquisition, and (ii) an unaudited pro forma
Consolidated balance sheet and income statement of the Lead Borrower as of the
end of the most recently completed Fiscal Quarter but prepared as though the
Permitted Acquisition had occurred on such date and related pro forma
calculations of average Excess Availability for the subsequent four Fiscal
Quarters period;
          (k) notice of any (i) sale or other disposition of assets of any
Borrower permitted under Section 6.5(d) hereof promptly following the date of
consummation such sale or disposition or (ii) incurrence of any Indebtedness
permitted under Section 6.1(d) or (e) promptly following the incurrence of such
Indebtedness;
          (l) promptly upon receipt thereof, copies of all reports submitted to
the Lead Borrower or any of the other Credit Parties by independent certified
public accountants in connection with each annual, interim or special audit of
the books of the Credit Parties made by such accountants, including any
management letter commenting on the Borrowers’ internal controls submitted by
such accountants to management in connection with their annual audit; and
          (m) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Lead
Borrower or any of the other Credit Parties, or compliance with the terms of any
Loan Document, as the Agents or any Lender, acting through the Administrative
Agent, may reasonably request.
Documents required to be delivered pursuant to Sections 5.1(a), (b), (c) and
(f) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Lead Borrower posts such documents,
or provides a link thereto on the Lead Borrower’s website on the Internet at the
website address; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or when
the

90



--------------------------------------------------------------------------------



 



Administrative Agent receives an electronic copy; provided that: (i) the Lead
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Lead Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The Credit Parties hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arranger will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Credit
Parties or their securities) (each, a “Public Lender”). The Credit Parties
hereby agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the
Administrative Agent, the Lead Arranger, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Credit Parties or their securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
     5.2 Notices of Material Events. The Borrowers will, and the Lead Borrower
will cause each of the other Credit Parties to, furnish to the Administrative
Agent (which in turn shall furnish to the Issuing Bank, the Collateral Agent and
each Lender) prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any of the
Credit Parties that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event or Termination Event that, alone
or together with any other ERISA Events or Termination Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;
          

91



--------------------------------------------------------------------------------



 




          (e) any change in the Lead Borrower’s chief executive officer or chief
financial officer;
          (f) any collective bargaining agreement or other material labor
contract to which any of the Credit Parties becomes a party, or the application
for the certification of a collective bargaining agent;
          (g) the filing of any Lien for unpaid taxes in an aggregate amount in
excess of $1,000,000 against any of the Credit Parties;
          (h) the discharge by any of the Credit Parties of its present
independent accountants or any withdrawal or resignation by such independent
accountants; and
          (i) any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary thereof.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Lead Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.
     5.3 Information Regarding Collateral.
          (a) The Lead Borrower will furnish to the Agents, unless indicated
otherwise herein, thirty (30) days’ prior written notice of any change (i) in
any Credit Party’s corporate or legal name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties,
(ii) within the time period specified in Section 5.1(b) hereof for the delivery
of financial statements, in the location of any Credit Party’s chief executive
office, its principal place of business or any office in which it maintains
books or records relating to Accounts, (iii) in any Credit Party’s
organizational structure or (iv) in any Credit Party’s jurisdiction of
incorporation or formation, Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization.
          (b) Prior to opening any DDA (other than a store-level DDA or Excluded
DDA) into which any amount is deposited that would result in the aggregate
balance in all Post Effective DDAs exceeding $500,000, the Borrowers will give
written notice of the opening of such account to the Administrative Agent. At
the option of the Administrative Agent, the applicable Borrower shall enter into
a Account Control Agreement with the financial institution at which such DDA is
opened, which Account Control Agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent.
     5.4 Existence; Conduct of Business. Except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect, the
Lead Borrower will, and will cause each of the other Credit Parties and each
Material Foreign Subsidiary to, do or cause to be done all things necessary to
comply with its respective charter, certificate of incorporation, and/or other
organizational documents, as applicable, and by-laws and/or other instruments
which deal with corporate governance, and to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, amalgamation, consolidation, liquidation or dissolution permitted
under Section 6.3 or any sale, lease, transfer or other disposition permitted by
Section 6.5.
     5.5 Payment of Obligations. Each Borrower will, and the Lead Borrower will
cause each other Credit Party and each Material Foreign Subsidiary to, pay its
Indebtedness and other obligations, including tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate actions, (b) such
Borrower, such other

92



--------------------------------------------------------------------------------



 



Credit Party, or such Material Foreign Subsidiary has set aside on its books
adequate reserves with respect thereto to the extent required by and in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation, (d) no Lien (other than an inchoate Lien) secures such
obligation and (e) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. Nothing contained
herein shall be deemed to limit the rights of the Administrative Agent under
Section 2.2(b).
     5.6 Maintenance of Properties. The Lead Borrower will, and will cause each
of the other Credit Parties and each Material Foreign Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and with the exception of
asset dispositions permitted hereunder.
     5.7 Insurance.
          (a) The Lead Borrower will, and will cause each of the Credit Parties
and each Material Foreign Subsidiary to, (i) maintain insurance with financially
sound and reputable insurers reasonably acceptable to the Agents (or, to the
extent consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Agents, upon written request, full information as
to the insurance carried. The Agents shall not, by the fact of approving,
disapproving, accepting, obtaining or failing to obtain any such insurance,
incur liability for the form or legal sufficiency of insurance contracts,
solvency of insurance companies or payment of lawsuits, and each Borrower hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder. The Lead Borrower shall, and shall cause each of the other Credit
Parties and each Material Foreign Subsidiary to, furnish to the Agents
certificates or other evidence satisfactory to the Agents of compliance with the
foregoing insurance provisions.
          (b) Fire and extended coverage or “all-risk” policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include
(i) a non-contributing mortgage clause (regarding improvements to real property)
and a lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Lead Borrower and the Agents, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Borrowers under the policies directly to the Agents,
(ii) a provision to the effect that none of the Borrowers, the Administrative
Agent, the Collateral Agent, or any other party shall be a coinsurer and
(iii) such other provisions as the Agents may reasonably require from time to
time to protect the interests of the Lenders. Commercial general liability
policies shall be endorsed to name the Agents as additional insureds. Business
interruption policies, if any, shall name the Agents as an additional loss payee
and shall be endorsed or amended to include (i) a provision that, from and after
the Effective Date, the insurer shall pay all proceeds in excess of $5,000,000
otherwise payable to the Borrowers under the policies directly to the
Administrative Agent or the Collateral Agent, provided, however, that the Agents
hereby agree that prior to the occurrence a Cash Dominion Event, the Agents
shall remit all proceeds received by Agents under the policies to Borrowers,
provided further that after the occurrence and during the continuance of a Cash
Dominion Event, the Agents shall apply any proceeds received in accordance with
Sections 2.22 or 7.4 hereof, as applicable, (ii) a provision to the effect that
none of the Borrowers, the Agents or any other party shall be a co-insurer and
(iii) such other provisions as the Agents may reasonably require from time to
time to protect the interests of the Lenders. Each such policy referred to in
this paragraph also shall provide that it shall not be canceled, modified or not
renewed except upon not less than 30 days’ prior written notice thereof by the
insurer to the Agents (giving the Agents the right to cure defaults in the
payment of

93



--------------------------------------------------------------------------------



 



premiums). The Borrowers shall, and the Lead Borrower shall cause each Material
Foreign Subsidiary to, deliver to the Agents, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Agents) together with evidence satisfactory to the Agents of
payment of the premium therefor.
     5.8 Casualty and Condemnation. Each Borrower will furnish to the Agents and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any
material part thereof or material interest therein under power of eminent domain
or by condemnation or similar proceeding.
     5.9 Books and Records; Inspection and Audit Rights.
          (a) Each Borrower will, and the Lead Borrower will cause each of the
other Credit Parties and each Material Foreign Subsidiary to, keep proper books
of record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities. Each Borrower will permit any representatives designated by any
Agent on its own behalf or on behalf of the Lenders, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
          (b) Each Borrower will, and the Lead Borrower will cause each of the
other Credit Parties and each Material Foreign Subsidiary to, from time to time
upon the reasonable request and reasonable prior notice of the Collateral Agent
or the Required Lenders through the Administrative Agent, permit any Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents to conduct appraisals, commercial finance examinations
and other evaluations as they deem necessary or appropriate, including, without
limitation, of (i) the Borrowers’ practices in the computation of the Domestic
Borrowing Base, Tranche A-1 Borrowing Base or Canadian Borrowing Base, as
applicable and (ii) the assets included in the Domestic Borrowing Base, Tranche
A-1 Borrowing Base or Canadian Borrowing Base, as applicable and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, and pay the reasonable fees and expenses of the
Agents or such professionals with respect to such evaluations and appraisals,
provided that (1) so long as Excess Availability, at any time tested, is greater
than or equal to forty percent (40%) of the Loan Cap, no more than one such
Inventory appraisal and one commercial finance examination shall be required
during any twelve month period following the Effective Date, and (2) so long as
Excess Availability, at any time tested, is less than forty percent (40%) of the
Loan Cap but greater than or equal to fifteen percent (15%) of the Loan Cap, no
more than two such Inventory appraisals and two commercial finance examinations
shall be required during any twelve month period following the Effective Date,
and (3) so long as Excess Availability, at any time tested, is less than fifteen
percent (15%) of the Loan Cap, no more than three such Inventory appraisals and
three commercial finance examinations shall be required during any twelve month
period following the Effective Date, all of the foregoing appraisals and
commercial finance examinations at the expense of the Borrowers and
(4) following the occurrence and during the continuance of any Event of Default,
the Administrative Agent may undertake such additional appraisals and commercial
finance examinations as it deems appropriate, each at Borrowers’ expense.
Notwithstanding the foregoing, the Administrative Agent may undertake up to one
additional commercial finance examination and up to one additional appraisal in
any twelve month period as it deems appropriate, each at the expense of the
Lenders.
          (c) The Borrowers and each Material Foreign Subsidiary shall, at all
times, retain Ernst & Young or other independent certified public accountants of
national standing, and instruct such accountants to cooperate with, and be
available to, the Administrative Agent or its representatives to discuss the
Borrowers’ and each Material Foreign Subsidiary’s financial performance,
financial condition,

94



--------------------------------------------------------------------------------



 



operating results, controls and such other matters within the scope of the
retention of such accountants as may be raised by the Administrative Agent.
     5.10 Fiscal Year. Each of the Borrowers, each of the other Credit Parties
and each Material Foreign Subsidiary shall have a Fiscal Year ending on the
Saturday closest to January 31 of each year and shall notify the Administrative
Agent of any change in such Fiscal Year.
     5.11 Physical Inventories.
          (a) The Collateral Agent, at the expense of the Borrowers, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of the
Borrowers so long as such participation does not disrupt the normal inventory
schedule or process, provided that such participation shall be limited to once
in any twelve month period after the Effective Date (unless a Cash Dominion
Event shall have occurred and be continuing).
          (b) The Borrowers, at their own expense, shall cause not less than one
physical inventory of the Borrowers’ inventory to be undertaken in each twelve
(12) month period during which this Agreement is in effect, conducted by the
Borrowers and using practices consistent with practices in effect on the date
hereof.
          (c) At the Administrative Agent’s request, the Borrowers, within
forty-five (45) days following the completion of such inventory, shall provide
the Collateral Agent with a reconciliation of the results of each such inventory
(as well as of any other physical inventory undertaken by the Borrowers). The
Borrowers shall promptly post the results of each such inventory to the
Borrowers’ stock ledger and general ledger, as applicable.
          (d) If and so long as there are any Loans outstanding, the Collateral
Agent, in its discretion, if any Event of Default exists, may cause such
additional inventories to be taken as the Collateral Agent determines (each, at
the expense of the Borrowers). The Collateral Agent shall use its best efforts
to schedule any such inventories so as to not unreasonably disrupt the operation
of the Borrowers’ business.
     5.12 Compliance with Laws. Each Borrower will, and the Lead Borrower will
cause each other Credit Party and each Material Foreign Subsidiary to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     5.13 Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) for
Restricted Payments, Permitted Investments under Section 6.4(e)(i) hereof and
Permitted Acquisitions, (b) to finance the acquisition of working capital assets
of the Borrowers and the Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers and the Subsidiaries, (d) for refinancing
of the Indebtedness under the Existing Credit Agreement, (e) to pay transaction
costs in connection with this Agreement and the other Loan Documents, and
(f) for general corporate purposes, including without limitation the issuance of
Letters of Credit, all to the extent permitted herein. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
     5.14 Additional Subsidiaries.
          (a) If any additional Material Domestic Subsidiary of any Borrower is
formed or acquired after the Effective Date, or if any Subsidiary of any
Borrower that is not a Material Domestic

95



--------------------------------------------------------------------------------



 



Subsidiary on the Effective Date becomes a Material Domestic Subsidiary
following the Effective Date, the Lead Borrower will promptly notify the Agents
and the Lenders thereof and (i) if a Material Domestic Subsidiary of which a
Borrower owns directly or indirectly, at least 80% of the Voting Stock or
ownership interest, as applicable, the Borrowers will cause such Material
Domestic Subsidiary to become a Borrower or Guarantor hereunder, as the
Administrative Agent may request, and under each applicable Security Document in
the manner provided therein, within thirty (30) days after such Material
Domestic Subsidiary is formed or acquired, and (A) execute and deliver to the
Administrative Agent a Joinder Agreement, (B) deliver to the Administrative
Agent documents of the types referred to in clauses (b), (c), (k), (l), (m),
(n) and (r) of Section 4.1, together with such other documents as the
Administrative Agent may request in its Permitted Discretion and (C) promptly
take such actions to create and perfect Liens on such Material Domestic
Subsidiary’s assets to secure the Obligations as the Administrative Agent shall
reasonably request and (ii) if any shares of capital stock or other equity
interests or Indebtedness of such Material Domestic Subsidiary (whether or not
wholly-owned) are owned by or on behalf of any Borrower, the Borrowers will
cause such shares and any promissory notes evidencing such Indebtedness to be
pledged within thirty (30) Days after such Material Domestic Subsidiary is
formed or acquired or becomes a Material Domestic Subsidiary.
          (b) If any additional Material Foreign Subsidiary of any Borrower is
formed or acquired after the Effective Date or if a Foreign Subsidiary becomes a
Material Foreign Subsidiary, the Lead Borrower will notify the Agents and the
Lenders thereof and the Borrowers shall cause 65% of the outstanding shares of
Voting Stock of such Material Foreign Subsidiary (or such lesser percentage as
is owned by any such Borrower or as may be necessary to avoid any adverse tax
consequences) to be pledged within sixty (60) days after such Material Foreign
Subsidiary is formed or acquired or such Subsidiary becomes a Material Foreign
Subsidiary. In addition, if any such Material Foreign Subsidiary is a Canadian
Subsidiary of the Canadian Borrower, the Borrowers will cause such Canadian
Subsidiary to become a guarantor of the Canadian Liabilities hereunder, as the
Administrative Agent may request, and under each applicable Canadian Security
Document in the manner provided therein, within thirty (30) days after such
Canadian Subsidiary is formed or acquired, and (A) execute and deliver to the
Canadian Agent a Joinder Agreement, (B) deliver to the Canadian Agent documents
of the types referred to in clauses (b), (c), (k), (l), (m), (n) and (r) of
Section 4.1, together with such other documents as the Administrative Agent may
request in its Permitted Discretion and (C) promptly take such actions to create
and perfect Liens on such Canadian Subsidiary’s assets to secure the Canadian
Liabilities as the Administrative Agent shall reasonably request.
     5.15 Further Assurances. Each Borrower will, and the Lead Borrower will
cause each of the other Credit Parties and each Material Foreign Subsidiary to
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Applicable Law, or which any Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers, provided however, that a
Material Foreign Subsidiary will not be required to take any of the foregoing
actions if and to the extent such action would cause an adverse tax consequence.
The Borrowers also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
     5.16 Compliance with Terms of Leaseholds
     The Borrowers shall perform all obligations in respect of all Leases of
real property to which any Credit Party is a party and keep such Leases in full
force and effect, except (a) for store

96



--------------------------------------------------------------------------------



 



closures in the ordinary course of business or (b) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
     5.17 Environmental Laws.
     Each of the Credit Parties shall (a) conduct its operations and keep and
maintain its Real Estate in material compliance with all Environmental Laws;
(b) obtain and renew all environmental permits necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to comply in all material
respects with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate.
     6. NEGATIVE COVENANTS.
     Until the Commitments have expired or have been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or have been terminated and
all L/C Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Agents and the Lenders that:
     6.1 Indebtedness. The Borrowers will not, nor will the Lead Borrower permit
any of the other Credit Parties to, create, incur, assume or permit to exist any
Indebtedness of such Credit Parties, except:
          (a) Indebtedness created under the Loan Documents;
          (b) Indebtedness set forth in Schedule 6.1 and Permitted Refinancings
thereof;
          (c) Indebtedness of any Borrower or Subsidiary to any other Borrower
or Subsidiary, provided, however, that the aggregate amount of Indebtedness
incurred pursuant to this paragraph (c) that is owed to any Borrower by
Subsidiaries that are not Borrowers or Guarantors, when combined with the amount
of Investments in such Subsidiaries set forth in Section 6.4(e), shall not at
any time exceed $10,000,000 in the aggregate from and after the Effective Date,
and further provided that with respect to each incurrence of Indebtedness
pursuant to this paragraph (c), (A) no Default or Event of Default has occurred
and is continuing or would result from the incurrence of such Indebtedness, and
(B) the Pro Forma Availability Condition is satisfied;Credit Party to any other
Credit Party;
          (d) Indebtedness of the Credit Parties incurred to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and Permitted Refinancings thereof, provided that the aggregate principal amount
of Indebtedness permitted by this clause (d) shall not exceed $30,000,000 at any
time outstanding;
          (e) Indebtedness incurred to finance any Real Estate owned by any of
the Credit Parties or incurred in connection with any sale-leaseback
transaction, provided that if any Inventory of any Credit Party is or is to be
located at or on such Real Estate, the Collateral Agent shall have received a
mortgagee waiver from the lender of any such Indebtedness relating to such Real
Estate so financed in form and substance reasonably satisfactory to the
Collateral Agent;
          (f) Indebtedness under Hedging Agreements, other than those entered
into for speculative purposes, entered into in the ordinary course of business;

97



--------------------------------------------------------------------------------



 



          (g) Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of stores;
          (h) (i) Guarantees by the Lead Borrower of the Schuh Seller Notes and
the Schuh Earnout, provided that such Guarantees shall not be secured by a Lien
on any assets of the Credit Parties, and (ii) other Guarantees by any of the
Credit Parties of Indebtedness of any of the other Credit Parties, provided that
such Indebtedness is otherwise permitted by this Section 6.1;
          (i) Indebtedness of any Person that becomes a SubsidiaryCredit Party
after the Effective Date, provided that (i) such Indebtedness exists at the time
such Person becomes a SubsidiaryCredit Party and is not created in contemplation
of or in connection with such Person becoming a SubsidiaryCredit Party and
(ii) the aggregate outstanding principal amount of Indebtedness permitted by
this subsection (i) shall not, without duplication, exceed $50,000,000 at any
time;
          (j) financed insurance premiums not past due;
          (k) Permitted Senior Debt; and
          (l) (k) other unsecured Indebtedness in an aggregate principal amount,
together with any Indebtedness incurred under clause (k) above, not exceeding
$100,000,000250,000,000 at any time outstanding.
     6.2 Liens. The Borrowers will not, nor will the Lead Borrower permit any of
the other Credit Parties to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
          (a) Liens created under the Loan Documents;
          (b) Permitted Encumbrances;
          (c) any Lien on any property or asset of any Borrower or any of the
other Credit Parties set forth in Schedule 6.2, provided that (i) such Lien
shall not apply to any other property or asset of such Person and (ii) such Lien
shall secure only those obligations that it secures as of the Effective Date,
and Permitted Refinancings thereof;
          (d) Liens on fixed or capital assets acquired by any Borrower or by
any of the other Credit Parties, provided that (i) such Liens secure
Indebtedness permitted by Section 6.1(d), (ii) such Liens and the Indebtedness
secured thereby are incurred on or prior to or within 45 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets, (iv) such Liens shall not apply to any other property
or assets of the Borrowers or of any of the other Credit Parties, and (v) at the
Collateral Agent’s option with respect to material Liens which arise after the
Effective Date, the Credit Parties shall have used commercially reasonable
efforts to ensure that the Collateral Agent shall have entered into an
intercreditor agreement with the holder of such Lien on terms reasonably
satisfactory to the Collateral Agent to allow, among other things, the
Collateral Agent to exercise rights and remedies as a secured party with respect
to the Collateral;
          (e) Liens to secure Indebtedness permitted by Section 6.1(e), provided
that such Liens shall not apply to any property or assets of the Borrowers other
than the Real Estate so financed or which is the subject of a sale-leaseback
transaction, provided that if any Inventory of any Credit Party is or is to be

98



--------------------------------------------------------------------------------



 



located at or on such Real Estate, the Collateral Agent shall have received a
mortgagee waiver from the lender of any such Indebtedness relating to such Real
Estate so financed in form and substance reasonably satisfactory to the
Collateral Agent; and
          (f) Security interests existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) prior to the acquisition thereof
by any of the Credit Parties or existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) of any Person that becomes a
SubsidiaryCredit Party after the Effective Date prior to the time such Person
becomes a SubsidiaryCredit Party, provided that (i) such security interests
secure Indebtedness permitted by Section 6.1(i), (ii) such security interests
are not created in contemplation of or in connection with such acquisition or
such Person becoming a SubsidiaryCredit Party, as applicable, (iii) such
security interests shall not apply to any other property or assets of any
Borrower or any SubsidiaryCredit Party and (iv) such security interests shall
secure only the Indebtedness that such security interests secure on the date of
such acquisition or the date such Person becomes a SubsidiaryCredit Party, as
applicable, and any Permitted Refinancings thereof; and
          (g) Liens on assets other than Inventory, Accounts and cash Proceeds
thereof securing Indebtedness permitted pursuant to Section 6.1 up to an
aggregate amount not to exceed $5,000,000 that are not otherwise contemplated by
this Section 6.2.6.2; and
          (h) Liens to secure Permitted Senior Debt as described in the
definition thereof.
     6.3 Fundamental Changes. (a) The Borrowers shall not, nor shall the Lead
Borrower permit any of the other Credit Parties or any Material Foreign
Subsidiary to, liquidate, merge, amalgamate or consolidate into or with any
other Person or enter into or undertake any plan or agreement of liquidation,
merger, amalgamation, or consolidation with any other Person, provided that
(i) a Borrower may merge or amalgamate with another company in connection with a
Permitted Acquisition if such Borrower is the surviving company, (ii) any
wholly-owned Subsidiary may merge, amalgamate, or consolidate into or with a
Borrower or any other wholly-owned Subsidiary of a Borrower if no Default or
Event of Default has occurred and is continuing or would result from such merger
or amalgamation and if a Borrower is the surviving company in any merger,
amalgamation, or consolidation to which it is a party, (iii) a Subsidiary may
merge, amalgamate or consolidate into or with another entity in connection with
a Permitted Acquisition if, upon consummation of such merger, amalgamation, or
consolidation, the surviving entity shall be a direct or indirect wholly-owned
Subsidiary and, if the surviving entity is a Material Domestic Subsidiary, such
Material Domestic Subsidiary becomes a party to the Security Documents, (iv) any
Domestic Subsidiary may merge or consolidate into or with any other Domestic
Subsidiary, and, if the surviving entity is a Material Domestic Subsidiary, such
Material Domestic Subsidiary becomes a party to the Security Documents (v) any
Foreign Subsidiary may merge into or amalgamate with any other Foreign
Subsidiary and (vi) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Lead Borrower determines in good faith that such liquidation is
in the best interests of the Borrowers and would not have a Material Adverse
Effect.
          (b) The Lead Borrower shall not, and shall not permit any of the other
Credit Parties to, engage to any material extent in any business other than
businesses of the type conducted by the Credit Parties on the date of execution
of this Agreement, reasonable extensions thereof and businesses reasonably
related or complementary thereto, except that the Borrowers or any of the other
Credit Parties may withdraw from any business activity which such Person’s board
of directors reasonably deems unprofitable or unsound, provided that promptly
after such withdrawal, the Lead Borrower shall provide the Administrative Agent
with written notice thereof.

99



--------------------------------------------------------------------------------



 



     6.4 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers shall not, nor shall the Lead Borrower permit any of the other Credit
Parties to, purchase, hold or acquire (including pursuant to any merger or
amalgamation with any Person that was not a wholly owned Subsidiary prior to
such merger or amalgamation) any capital stock or other equity interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (each of the foregoing, an
“Investment”), except for:
          (a) Permitted Acquisitions;
          (b) Permitted Investments;
          (c) Investments existing on the Effective Date and set forth on
Schedule 6.4;
          (d) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (e) (i) Investments in UK LP and UK Acquisition on the First Amendment
Effective Date in an amount not to exceed 76,000,000 Pounds Sterling in
connection with the Schuh Acquisition, (ii) Investments in UK LP and UK
Acquisition to make payments on account of the Schuh Seller Notes as long as
after giving effect thereto the Payment Conditions are then satisfied, provided
that for purposes of this clause (e)(ii) only, Excess Availability required
under clause (b) of the definition of “Payment Conditions” shall be 30% of the
Loan Cap for the periods set forth therein (and not 50% of the Loan Cap),
(iii) Investments in UK LP and UK Acquisition to make payments on account of the
Schuh Earnout as long as after giving effect thereto the Payment Conditions are
then satisfied, and (iv) other Investments in Subsidiaries, provided, however,
that the aggregate amount of Investments pursuant to this paragraph (e)(iv) in
(x) Subsidiaries that are not Borrowers or Guarantors, including the amount of
Indebtedness due from such Subsidiaries set forth in Section 6.1(c), may not at
any time exceed $10,000,000 (other than UK LP and UK Acquisition) may not at any
time exceed $10,000,000 from time to time in the aggregate from and after the
First Amendment Effective Date, and (y) UK LP and UK Acquisition may not at any
time exceed $50,000,000 in the aggregate from and after the Effective DateFirst
Amendment Effective Date (provided that such Investments shall not exceed
$10,000,000 from time to time in any Fiscal Year unless the Payment Conditions
have been satisfied), and further provided that, in each case set forth in
clauses (i) through (iv) hereof, no Default or Event of Default has occurred and
is continuing or would result from such Investment;
          (f) loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past practices, not exceeding $1,000,000 in the aggregate at any time
outstanding; provided, that no such advances to any single employee shall exceed
$500,000 in the aggregate;
          (g) Investments by a Foreign Subsidiary in another Foreign
Subsidiary;Reserved;
          (h) Investments consisting of amounts potentially due from a seller of
assets in a Permitted Acquisition that (i) relate to customary post-closing
adjustments with respect to accounts receivable, accounts payable and similar
items typically subject to post-closing adjustments in similar transactions, and
(ii) are outstanding for a period of one hundred eighty (180) days or less
following the closing of such Permitted Acquisition;

100



--------------------------------------------------------------------------------



 



          (i) the Borrowers and their respective SubsidiariesCredit Parties may
make and own loans or advances to the trustee of various employee incentive and
stock purchase plans of the Credit Parties, not to exceed $500,000 in the
aggregate at any one time outstanding;
          (j) the Borrowers and their respective SubsidiariesCredit Parties may
engage in transactions permitted by Section 6.3;
          (k) except while a Cash Dominion Event is in existence, the Borrowers
and their respective SubsidiariesCredit Parties may make other Investments
(including acquisitions of stock or assets of another Person other than
Acquisitions) not to exceed in the aggregate $10,000,000 in any Fiscal Year of
Borrower;
          (l) Investments by the Borrowers and their respective
SubsidiariesCredit Parties in the form of Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;
          (m) Guarantees by the Borrowers and their respective
SubsidiariesCredit Parties with respect to the lease of property (whether real
or personal) by such Person as lessee that is not a Capital Lease Obligation;
and
          (n) Guarantees constituting Indebtedness permitted by Section 6.1.
     6.5 Asset Sales. The Borrowers will not, nor will the Lead Borrower permit
any of the other Credit Parties to, sell, transfer, lease or otherwise dispose
of any asset, including any capital stock or other equity interests except:
          (a) (i) sales of Inventory in each case in the ordinary course of
business, or (ii) used or surplus equipment, or (iii) Permitted Investments;
          (b) sales, transfers and dispositions among the Credit Parties;
          (c) sales or other transfers of assets pursuant to store closures
provided that in any Fiscal Year, Borrowers shall not close more than ten
percent (10%) of the total number of Borrowers’ stores open at the beginning of
such Fiscal Year;
          (d) other sales, transfers, or dispositions of assets not in the
ordinary course of business and not pursuant to store closures; provided that
(y) no Default or Event of Default then exists or would arise therefrom, and
(z) in the event that the aggregate amount of any such sale, transfer or
disposition exceeds $15,000,000, the Pro Forma Availability Condition shall be
satisfied after giving effect to such sale, transfer or disposition.
          (e) sales or issuances by the Lead Borrower of any of its capital
stock or other equity interests that do not result in a Change in Control;
          (f) sales or issuances of capital stock or other equity interests to
any Borrower;
          (g) the sale of any Real Property provided that (i) the consideration
for such sale is not less than the fair value of such Real Property and (ii) a
Credit Party in connection with such sale enters into a lease of such Real
Property on terms reasonably acceptable to the Administrative Agent; and

101



--------------------------------------------------------------------------------



 



          (h) the sale, transfer or disposition of accounts receivable in
connection with the compromise, settlement or collection thereof.
provided that all sales, transfers, leases and other dispositions of Inventory
and the proceeds thereof shall be made for cash consideration or on customary
terms, and further provided that that all sales, transfers, leases and other
dispositions permitted by clauses (a)(i), (a)(ii), (c) and (d) above shall be
made at arm’s length and for fair value; and further provided that the authority
granted hereunder may be terminated in whole or in part by the Agents upon the
occurrence and during the continuance of any Event of Default.
     6.6 Restrictive Agreements. The Borrowers will not, nor will the Lead
Borrower permit any of the other Credit Parties to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any of the
Credit Parties to create, incur or permit to exist any Lien upon any of its
property or assets or (b) the ability of any of the Credit Parties to pay
dividends or other distributions with respect to any shares of its capital stock
or other equity interests or to make or repay loans or advances to the Borrowers
or any of the other Credit Parties or to guarantee Indebtedness of the Borrowers
or any of the other Credit Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing restrictions shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (iv) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment or subleasing thereof.
     6.7 Restricted Payments; Certain Payments of Indebtedness. The Borrowers
will not, nor will the Lead Borrower permit any of the other Credit Parties to
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment unless after giving effect thereto the Payment Conditions are then
satisfied or any payments on the Guarantees set forth in Section 6.1(h)(i),
except that the Borrowers shall be permitted to:
          (a) make Restricted Payments consisting of cash dividends on preferred
stock of the Credit Parties in an amount not to exceed $500,000 in any Fiscal
Year so long as no Event of Default has occurred and is continuing;
          (b) make Restricted Payments to any other Credit Party;
          (c) make Restricted Payments as long as after giving effect thereto
the Payment Conditions are then satisfied;
          (d) (b) pay regularly scheduled interest and principal payments as and
when due on a non-accelerated basis and prior to maturity in respect of any
Indebtedness permitted under Section 6.1 at such times as no Event of Default is
in existence or would arise as a result of such payment;
          (e) make, directly or indirectly, any payments on the Guarantees set
forth in Section 6.1(h)(i) as long as after giving effect thereto the Payment
Conditions are then satisfied; provided that for purposes of payments on the
Guarantee with respect to the Schuh Seller Notes pursuant to this clause
(d) only, Excess Availability required under clause (b) of the definition of
“Payment Conditions” shall be 30% of the Loan Cap for the periods set forth
therein (and not 50% of the Loan Cap); and
          (f) (c) Permitted Refinancings of Indebtedness.

102



--------------------------------------------------------------------------------



 



     6.8 Transactions with Affiliates. The Borrowers will not, nor will the Lead
Borrower permit any other Credit Party to at any time sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the
Borrowers than could be obtained on an arm’s-length basis from unrelated third
parties, and (b) transactions between or among the Borrowers and one or more
Subsidiaries, not involving any other Affiliate, that would not otherwise
violate the provisions of the Loan Documents.
     6.9 Additional Subsidiaries. The Borrowers will not, nor will the Lead
Borrower permit any of the other Credit Parties to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.14 are satisfied to the extent applicable.
     6.10 Amendment of Material Documents. The Borrowers will not, nor will the
Lead Borrower permit any other Credit Party or any Material Foreign Subsidiary
to, amend, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents to the extent that such
amendment, modification or waiver would result in a Material Adverse Effect, or
(b) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents or would result in a Material Adverse Effect.
     6.11 Fixed Charge Coverage Ratio. After the occurrence and during the
continuance of a Covenant Compliance Event, the Borrowers shall not permit the
Fixed Charge Coverage Ratio to be less than 1.0:1.0 tested at the end of each
Applicable Fiscal Period.
     6.12 Environmental Laws. The Borrowers shall not, nor will the Lead
Borrower permit any other Credit Party or any Material Foreign Subsidiary to
(a) fail to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
or (b) become subject to any Environmental Liability, in each case which is
reasonably likely to have a Material Adverse Effect.
     6.13 Fiscal Year. The Borrowers shall not change their Fiscal Year without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld.
     7. EVENTS OF DEFAULT.
     7.1 Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:
          (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, within three
(3) Business Days after the same shall become due and payable;
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any other Credit Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any certificate or financial statement (including, without limitation, any
Borrowing Base Certificate) furnished pursuant to or in connection with any Loan

103



--------------------------------------------------------------------------------



 



Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
          (d) the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 2.21, 5.1(f), 5.2(a), 5.3(b), 5.4,
5.7, 5.13, or in Section 6 (other than Section 6.12);
          (e) the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d),
5.1(e), 5.1(i), 5.2(b)-(i), 5.9, or 5.14 within three (3) Business Days after
notice from the Administrative Agent to the Lead Borrower that the Borrowers
have failed to observe or perform such covenant, condition or agreement;
          (f) any Borrower or any of the other Credit Parties shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in clause (a), (b), (c), (d) or (e) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Lead Borrower;
          (g) any Borrower or any of the other Credit Parties shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness when and as the same shall become due and
payable (after giving effect to the expiration of any grace or cure period set
forth therein);
          (h) any Borrower, any of the other Credit Parties, or any Material
Foreign Subsidiary shall fail to perform any covenant or condition contained in
any contract or agreement to which it is party as and when such performance is
required (after giving effect to the expiration of any grace or cure period set
forth therein) if such failure could reasonably be expected to have a Material
Adverse Effect;
          (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;
          (j) an involuntary proceeding shall be commenced or an involuntary
petition or proposal shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower, any of the other Credit Parties or any
Material Foreign Subsidiary or its debts, or of a substantial part of its
assets, under any Debtor Relief Law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, trustee, custodian, monitor,
administrator, sequestrator, conservator or similar official for any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered and continue unstayed and in
effect for 60 days;
          (k) any Borrower, any of the other Credit Parties or any Material
Foreign Subsidiary shall (i) voluntarily commence any proceeding or file any
petition or proposal seeking liquidation, reorganization or other relief under
any Debtor Relief Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (j) of this Section, (iii) apply for
or consent to the appointment of a receiver, interim receiver, trustee,
custodian, monitor, administrator, sequestrator, conservator or similar official
for any Borrower, any of the other Credit Parties or any Material Foreign
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a

104



--------------------------------------------------------------------------------



 



general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
          (l) any Borrower, any of the other Credit Parties or any Material
Foreign Subsidiary shall become unable, or admit in writing its inability or
fail generally to pay its debts as they become due;
          (m) one or more uninsured final judgments for the payment of money in
an aggregate amount in excess of $25,000,000 shall be rendered against any
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary or
any combination thereof or any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and, in each case, the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed, or any action shall be successfully legally taken by a
judgment creditor to attach or levy upon any material assets of any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary to enforce
any such judgment;
          (n) any challenge is asserted by or on behalf of any Borrower or any
of the other Credit Parties to the validity of any Loan Document or the
applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto;
          (o) any challenge is asserted by or on behalf of any other Person to
the validity of any Loan Document or the applicability or enforceability of any
Loan Document strictly in accordance with the subject Loan Document’s terms or
which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto, in each case, as to which an order or judgment has been entered adverse
to the Agents and the Lenders.
          (p) any Lien purported to be created under any Security Document shall
be asserted by any Borrower or any of the other Credit Parties not to be a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;
          (q) a Change in Control shall occur;
          (r) an ERISA Event or Termination Event shall have occurred that when
taken together with all other ERISA Events and Termination Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (s) the occurrence of any uninsured loss to any material portion of
the Collateral;
          (t) any director, Financial Officer or other senior officer of the
Borrower Consolidated Group is criminally indicted or convicted of a felony for
fraud or dishonesty in connection with the Borrower Consolidated Group’s
business, unless such director, Financial Officer or senior officer promptly
resigns or is promptly removed or replaced;
          (u) the imposition of any stay or other order against any Borrower,
any of the other Credit Parties or any Material Foreign Subsidiary, the effect
of which (i) is to restrain in any material way the conduct by the Credit
Parties, taken as a whole, and the Credit Parties and the Material Foreign
Subsidiaries, taken as a whole, of their business in the ordinary course and
(ii) would have a Material Adverse Effect;

105



--------------------------------------------------------------------------------



 



          (v) except as otherwise permitted hereunder, the determination by the
Borrower Consolidated Group, whether by vote of its board of directors or
otherwise to: terminate the operation of their business in the ordinary course,
to liquidate all or substantially all of the Borrower Consolidated Group’s’
assets or store locations, or to employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Borrower Consolidated Group’s’ store
locations; or
          (w) the termination or attempted termination of the Effective Date
Guaranty or any Facility Guaranty except as expressly permitted hereunder or
under any other Loan Document.
then, and in every such event (other than an event with respect to each
Borrower, any of the other Credit Parties or any Material Foreign Subsidiary
described in clause (j) or (k) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Lead Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately and no Lender shall thereafter be obligated to make any Loans, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part,in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and (iii) require the Borrowers to furnish cash collateral in an amount equal to
102% of the Letter of Credit Outstandings, and in case of any event with respect
to any Borrower described in clause (j) or (k) of this Section, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
     7.2 When Continuing. For all purposes under this Agreement, each Default
and Event of Default that has occurred shall be deemed to be continuing at all
times thereafter unless it either (a) is cured or corrected to the reasonable
written satisfaction of the Lenders in accordance with Section 9.3, or (b) is
waived in writing by the Lenders in accordance with Section 9.3.
     7.3 Remedies on Default. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Loans shall have been accelerated pursuant hereto, the Administrative Agent may
proceed to protect and enforce its rights and remedies under this Agreement, the
Notes or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Agents or the
Lenders. No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
     7.4 Application of Proceeds.
          (a) After the exercise of remedies provided for in Section 7.3 or upon
the acceleration of the time for payment of the Obligations following an Event
of Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received

106



--------------------------------------------------------------------------------



 



from any Domestic Credit Party, from the liquidation of any Collateral of any
Domestic Credit Party, or on account of the Obligations (other than the Canadian
Liabilities), shall be applied by the Administrative Agent against the
Obligations in the following order:
     First, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities and the Canadian Liabilities) constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 9.4) payable to the Administrative Agent, in its capacity as such;
     Second, to payment of that portion of the Obligations (excluding the Other
Domestic Liabilities and the Canadian Liabilities) constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) then
currently payable to the Domestic Lenders and the Issuing Bank (on account of
Domestic Letters of Credit) (including fees, charges and disbursements of
counsel to the respective Domestic Lenders and the Issuing Bank on account of
Domestic Letters of Credit), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to the extent not previously reimbursed by the Domestic Lenders, to
payment to the Domestic Lenders of that portion of the Obligations constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Domestic Lenders in proportion to the amounts described in this clause
Third payable to them;
     Fourth, to the extent that Swingline Loans made to the Domestic Borrowers
have not been refinanced by a Domestic Loan, payment to the Swingline Lender of
that portion of the Obligations constituting accrued and unpaid interest on the
Swingline Loans made to the Domestic Borrowers;
     Fifth, to the extent that Swingline Loans made to the Domestic Borrowers
have not been refinanced by a Domestic Loan, payment to the Swingline Lender of
that portion of the Obligations constituting unpaid principal on the Swingline
Loans made to the Domestic Borrowers;
     Sixth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Domestic Loans and other Obligations (other than the
Tranche A-1 Loans and the Canadian Liabilities), and fees (including Letter of
Credit Fees, other than any fees due on account of any Canadian Letter of
Credit), ratably among the Domestic Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause Sixth payable to them;
     Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Loans (other than the Tranche A-1 Loans), ratably
among the Domestic Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Seventh held by them;
     Eighth, to the Administrative Agent for the account of the Issuing Bank, to
Cash Collateralize the aggregate undrawn amount of Domestic Letters of Credit;
     Ninth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Tranche A-1 Loans, ratably among the Domestic Lenders
in proportion to the respective amounts described in this clause Ninth payable
to them;
     Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the Tranche A-1 Loans, ratably among the Domestic Lenders in
proportion to the respective amounts described in this clause Tenth held by
them;

107



--------------------------------------------------------------------------------



 



     Eleventh, to the Collateral Agent to be held by the Collateral Agent, for
the ratable benefit of the Canadian Lenders as cash collateral for payment of
that portion of the Canadian Liabilities (excluding the Other Canadian
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Canadian Agent and
amounts payable under Section 9.4) payable to the Canadian Agent, in its
capacity as such;
     TenthTwelfth, to the Collateral Agent to be held by the Collateral Agent,
for the ratable benefit of the Canadian Lenders and the Issuing Bank as cash
collateral to payment of that portion of the Canadian Liabilities (excluding the
Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the Issuing Bank (on account of Canadian Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Canadian
Lenders and the Issuing Bank on account of Canadian Letters of Credit) and
amounts payable under Section 9.4), ratably among them in proportion to the
amounts described in this clause TenthTwelfth payable to them;
     EleventhThirteenth, to the extent not previously reimbursed by the Canadian
Lenders, to the Collateral Agent to be held by the Collateral Agent, for the
ratable benefit of the Canadian Lenders as cash collateral to payment to the
Canadian Lenders of that portion of the Canadian Liabilities constituting
principal and accrued and unpaid interest on any Permitted Overadvances, ratably
among the Canadian Lenders in proportion to the amounts described in this clause
EleventhThirteenth payable to them;
     TwelfthFourteenth, to the Collateral Agent to be held by the Collateral
Agent, for the ratable benefit of the Canadian Lenders and the Issuing Bank as
cash collateral to payment of that portion of the Canadian Liabilities
constituting accrued and unpaid interest on the Canadian Loans and other
Canadian Liabilities, and fees (including Letter of Credit Fees not paid
pursuant to clause Sixth above), ratably among the Canadian Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
TwelfthFourteenth payable to them;
     ThirteenthFifteenth, to the Collateral Agent to be held by the Collateral
Agent, for the ratable benefit of the Canadian Lenders and the Issuing Bank as
cash collateral to payment of that portion of the Canadian Liabilities
constituting unpaid principal of the Canadian Loans, ratably among the Canadian
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause ThirteenthFifteenth held by them;
     FourteenthSixteenth, to the Collateral Agent to be held by the Collateral
Agent, for the ratable benefit of the Canadian Lenders and the Issuing Bank, to
Cash Collateralize the aggregate undrawn amount of Canadian Letters of Credit;
     FifteenthSeventeenth, to payment of all other Obligations (including
without limitation the cash collateralization of unliquidated indemnification
obligations for which a claim has been made, but excluding any Other Domestic
Liabilities and Other Canadian Liabilities, ratably among the Lenders in
proportion to the respective amounts described in this clause
FifteenthSeventeenth held by them;
     SixteenthEighteenth, to payment of that portion of the Obligations arising
from Cash Management Services to the extent secured under the Security
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause SixteenthEighteenth held by them;

108



--------------------------------------------------------------------------------



 



     SeventeenthNineteenth, to payment of all other Obligations arising from
Bank Products, ratably among the Lenders in proportion to the respective amounts
described in this clause SeventeenthNineteenth held by them; and
      Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Domestic Credit Parties or as otherwise
required by Applicable Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Domestic
Letters of Credit pursuant to clause Eighth above shall be applied to satisfy
drawings under such Domestic Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Domestic Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
          (b) After the exercise of remedies provided for in Section 7.3 or upon
the acceleration of the time for payment of the Obligations following an Event
of Default (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Outstandings have automatically been required
to be Cash Collateralized as set forth in Section 7.1), any amounts received
from any Canadian Credit Party, from the liquidation of any Collateral of any
Canadian Credit Party, or on account of the Canadian Liabilities, shall be
applied by the Canadian Agent against the Canadian Liabilities in the following
order:
     First, to payment of that portion of the Canadian Liabilities (excluding
the Other Canadian Liabilities) constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
Canadian Agent and amounts payable under Section 9.4 payable to the Canadian
Agent, in its capacity as such;
     Second, to payment of that portion of the Canadian Liabilities (excluding
the Other Canadian Liabilities) constituting indemnities, expenses, and other
amounts (other than principal, interest and fees) payable to the Canadian
Lenders and the Issuing Bank (on account of Canadian Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Domestic
Lenders and the Issuing Bank on account of Canadian Letters of Credit) and
amounts payable under Section 9.4), ratably among them in proportion to the
amounts described in this clause Second payable to them;
     Third, to the extent not previously reimbursed by the Canadian Lenders, to
the Canadian Agent to be applied to that portion of the Canadian Liabilities
constituting principal and accrued and unpaid interest on any Permitted
Overadvances, ratably among the Canadian Lenders in proportion to the amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Canadian Liabilities constituting
accrued and unpaid interest on the Canadian Loans and other Canadian
Liabilities, and fees (including Letter of Credit Fees due on account of
Canadian Letters of Credit), ratably among the Canadian Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause Fourth
payable to them;
     Fifth, to payment of that portion of the Canadian Liabilities constituting
unpaid principal of the Canadian Loans, ratably among the Canadian Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Fifth held by them;
     Sixth, to the Collateral Agent for the account of the Issuing Bank, to Cash
Collateralize the aggregate undrawn amount of Canadian Letters of Credit;

109



--------------------------------------------------------------------------------



 



     Seventh, to payment of all other Canadian Liabilities(including without
limitation the cash collateralization of unliquidated indemnification
obligations, but excluding any Other Canadian Liabilities), ratably among the
Canadian Lenders in proportion to the respective amounts described in this
clause Seventh held by them;
     Eighth, to payment of that portion of the Canadian Liabilities arising from
Cash Management Services to the extent secured under the Security Documents,
ratably among the Canadian Lenders in proportion to the respective amounts
described in this clause Eighth held by them;
      Ninth, to payment of all other Canadian Liabilities arising from Bank
Products to the extent secured under the Security Documents, ratably among the
Canadian Lenders in proportion to the respective amounts described in this
clause Ninth held by them; and
     Last, the balance, if any, after all of the Canadian Liabilities have been
indefeasibly paid in full, to the Canadian Credit Parties or as otherwise
required by Applicable Law.
     Amounts used to Cash Collateralize the aggregate undrawn amount of Canadian
Letters of Credit pursuant to clause Sixth above shall be applied to satisfy
drawings under such Canadian Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Canadian Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Canadian Liabilities, if any, in the order set forth above.
     8. THE AGENTS.
     8.1 Administration by Administrative Agent. Each Lender, the Collateral
Agent, the Canadian Agent and the Issuing Bank hereby irrevocably designate Bank
of America as Administrative Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents shall be by the
Administrative Agent. The Lenders, the Collateral Agent, the Canadian Agent and
the Issuing Bank each hereby irrevocably authorize the Administrative Agent
(i) to enter into the Loan Documents to which it is a party and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
and the Notes as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto. The Administrative Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the remaining Loan Documents, nor shall it have any fiduciary relationship
with any Lender, Canadian Agent, or the Issuing Bank and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.
     Each of the Lenders (in its capacity as a Lender), the Swingline Lender and
the Issuing Bank hereby irrevocably appoints Bank of America Canada-Branch as
Canadian Agent.
     8.2 The Collateral Agent.
          (a) Each Lender, the Administrative Agent and the Issuing Bank hereby
irrevocably (i) designate Bank of America as Collateral Agent under this
Agreement and the other Loan Documents, (ii) authorize the Collateral Agent to
enter into the Security Documents and the other Loan Documents to which it is a
party and to perform its duties and obligations thereunder, together with all
powers reasonably incidental thereto, (iii) agree and consent to all of the
provisions of the Security Documents and (iv)

110



--------------------------------------------------------------------------------



 



acknowledge and agree that, notwithstanding any provisions of the Loan Documents
to the contrary, the Collateral Agent will not obtain a perfected security
interest in the Borrowers’ Intellectual Property applied for or registered in
jurisdictions outside of the United States or Canada as of the Effective Date.
All Collateral shall be held or administered by the Collateral Agent (or its
duly-appointed agent) for its benefit and for the ratable benefit of the other
Secured Parties. Any proceeds received by the Collateral Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in Sections 2.18, 2.22, or 7.4, as applicable. The
Collateral Agent shall have no duties or responsibilities except as set forth in
this Agreement and the remaining Loan Documents, nor shall it have any fiduciary
relationship with any Lender, and no implied covenants, responsibilities,
duties, obligations, or liabilities shall be read into the Loan Documents or
otherwise exist against the Collateral Agent.
          (b) Without limiting the generality of the foregoing
Section 8.2(a),for the purposes of creating a solidarité active in accordance
with article 1541 of the Civil Code of Québec between each Secured Party that is
owed any Canadian Liabilities, taken individually, on the one hand, and the
Collateral Agent, on the other hand, each Canadian Credit Party and each such
Secured Party acknowledge and agree with the Collateral Agent that such Secured
Party and the Collateral Agent are hereby conferred the legal status of solidary
creditors of the Canadian Credit Parties in respect of all Canadian Liabilities,
present and future, owed by any Canadian Credit Party to each such Secured Party
and the Collateral Agent (collectively, for the purposes of this paragraph, the
“solidary claim”). Accordingly, but subject (for the avoidance of doubt) to
article 1542 of the Civil Code of Québec, the Canadian Credit Parties are
irrevocably bound towards the Collateral Agent and each such Secured Party in
respect of the entire solidary claim of the Collateral Agent and such Secured
Party. As a result of the foregoing, the Canadian Credit Parties confirm and
agree that subject to Section 8.2(a), above, the rights of the Collateral Agent
and each of the Secured Parties who are owed Canadian Liabilities from time to
time a party to this Agreement or any of the other Loan Documents by way of
assignment or otherwise are solidary and, as regards the Canadian Liabilities
owing from time to time to each such Secured Party, each of the Collateral Agent
and such Secured Party is entitled, when permitted pursuant to Section 8.2, to:
(i) demand payment of all outstanding amounts from time to time in respect of
the Canadian Liabilities; (ii) exact the whole performance of such Canadian
Liabilities from the Canadian Credit Parties; (iii) benefit from the Collateral
Agent’s Liens in the Collateral in respect of such Canadian Liabilities;
(iv) give a full acquittance of such Canadian Liabilities (each Secured Party
that is owed Canadian Liabilities hereby agreeing to be bound by any such
acquittance); and (v) exercise all rights and recourses under the Loan Documents
with respect to those Canadian Liabilities. The Canadian Liabilities of the
Canadian Credit Parties will be secured by the Collateral Agent’s Liens in the
Collateral and the Collateral Agent and the Secured Parties who are owed
Canadian Liabilities will have a solidary interest therein.
     8.3 Sharing of Excess Payments. Each of the Lenders, the Agents and the
Issuing Bank agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrowers, including, but not
limited to, a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim and
received by such Lender, any Agent or the Issuing Bank under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of the Obligations owed it (an “excess payment”) as a result of which
such Lender, such Agent or the Issuing Bank has received payment of any Loans or
other Obligations outstanding to it in excess of the amount that it would have
received if all payments at any time applied to the Loans and other Obligations
had been applied in the order of priority set forth in Section 7.4, then such
Lender, such Agent or the Issuing Bank shall promptly purchase at par (and shall
be deemed to have thereupon purchased) from the other Lenders, such Agent and
the Issuing Bank, as applicable, a participation in the Loans and Obligations
outstanding to such other Persons, in an amount determined by the Administrative
Agent in good faith as the amount necessary to ensure that the economic benefit
of such excess payment is

111



--------------------------------------------------------------------------------



 



reallocated in such manner as to cause such excess payment and all other
payments at any time applied to the Loans and other Obligations to be
effectively applied in the order of priority set forth in Section 7.4 pro rata
in proportion to the respective Commitment Percentages; provided, that if any
such excess payment is thereafter recovered or otherwise set aside such purchase
of participations shall be correspondingly rescinded (without interest) and,
provided further, that, without limiting the provisions of Section 8.16, to the
extent that any excess payment arises solely from the proceeds of the assets of
the Canadian Credit Parties, such excess shall be reallocated solely amongst the
Canadian Lenders. The Borrowers expressly consent to the foregoing arrangements
and agree that any Lender, any Agent or the Issuing Bank holding (or deemed to
be holding) a participation in any Loan or other Obligation may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Borrower to such Lender, such Agent or the Issuing Bank as
fully as if such Lender, Agent or the Issuing Bank held a Note and was the
original obligee thereon, in the amount of such participation.
     8.4 Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by the Agents for and on behalf or
for the benefit of all Lenders upon the direction of the Applicable Lenders, and
any such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.3.
     Upon the occurrence of an Event of Default, the Agents shall take such
action with respect thereto as may be reasonably directed by the Applicable
Lenders; provided that unless and until the Agents shall have received such
directions, the Agents may (but shall not be obligated to) take such action as
they shall deem advisable in the best interests of the Lenders. In no event
shall the Agents be required to comply with any such directions to the extent
that the Agents believe that the Agents’ compliance with such directions would
be unlawful.
     8.5 Liability of Agents.
          (a) Each of the Agents, when acting on behalf of the Lenders and the
Issuing Bank, may execute any of its respective duties under this Agreement by
or through any of its respective officers, agents and employees, and none of the
Agents nor their respective directors, officers, agents or employees shall be
liable to the Lenders or the Issuing Bank or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or the
Issuing Bank or to any of them for the consequences of any oversight or error of
judgment, or for any loss, except to the extent of any liability imposed by law
by reason of such Agent’s own gross negligence or willful misconduct. The Agents
and their respective directors, officers, agents and employees shall in no event
be liable to the Lenders or the Issuing Bank or to any of them for any action
taken or omitted to be taken by them pursuant to instructions received by them
from the Applicable Lenders or in reliance upon the advice of counsel selected
by it. Without limiting the foregoing, none of the Agents, nor any of their
respective directors, officers, employees, or agents (A) shall be responsible to
any Lender or the Issuing Bank for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or (B) shall be required to ascertain or to make
any inquiry concerning the performance or observance by any Borrower of any of
the terms, conditions, covenants, or agreements of this Agreement or any of the
Loan Documents, or (C) shall be responsible to any Lender or the Issuing Bank
for the state or condition of any properties of the Borrowers or any other
obligor hereunder constituting Collateral for the Obligations of the Borrowers
hereunder, or any information contained in the books or records of the
Borrowers; or (D) shall be responsible to any Lender or the Issuing Bank for the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (E) shall be responsible to any
Lender or the Issuing Bank for the validity, priority

112



--------------------------------------------------------------------------------



 



or perfection of any lien securing or purporting to secure the Obligations or
the value or sufficiency of any of the Collateral.
          (b) The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through their agents or attorneys-in-fact,and
shall be entitled to the advice of counsel concerning all matters pertaining to
their rights and duties hereunder or under the Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.
          (c) None of the Agents nor any of their respective directors,
officers, employees, or agents shall have any responsibility to the Borrowers on
account of the failure or delay in performance or breach by any Lender (other
than by any Agent in its capacity as a Lender) or the Issuing Bank of any of
their respective obligations under this Agreement or the Notes or any of the
Loan Documents or in connection herewith or therewith.
          (d) The Agents shall be entitled to rely, and shall be fully protected
in relying, upon any notice, consent, certificate, affidavit, or other document
or writing believed by them to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon the advice and statements
of legal counsel (including, without, limitation, counsel to the Borrowers),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Applicable Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.
     8.6 Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agents
have actual knowledge of the same or has received notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Agents obtain such actual knowledge or receive such a notice, the Agents
shall give prompt notice there of to each of the Lenders. The Agents shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders. Unless and until the Agents shall
have received such direction,the Agents may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as they shall deem advisable in the best interest of
the Lenders.
     8.7 Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Borrowers and has made its own decision to
enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing any Loan hereunder
have been satisfied and in taking or not taking any action under this Agreement
and the other Loan Documents.
     8.8 Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) each Agent for such Lender’s Commitment Percentage of any expenses and fees
incurred by such Agent for the benefit of the Lenders or the Issuing Bank under
this Agreement, the Notes and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services

113



--------------------------------------------------------------------------------



 



rendered on behalf of the Lenders or the Issuing Bank, and any other expense
incurred in connection with the operations or enforcement thereof not reimbursed
by the Borrowers and (y) each Agent for such Lender’s Commitment Percentage of
any expenses of such Agent incurred for the benefit of the Lenders or the
Issuing Bank that the Borrowers have agreed to reimburse pursuant to Section 9.4
and have failed to so reimburse and (ii) to indemnify and hold harmless the
Agents and any of their directors, officers, employees, or agents, on demand, in
the amount of such Lender’s Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement, the Notes or any of the Loan
Documents or any action taken or omitted by it or any of them under this
Agreement, the Notes or any of the Loan Documents to the extent not reimbursed
by the Borrowers (except such as shall result from their respective gross
negligence or willful misconduct). The provisions of this Section 8.8 shall
survive the repayment of the Obligations and the termination of the Commitments.
     8.9 Rights of Agents. It is understood and agreed that Bank of America
shall have the same rights and powers hereunder (including the right to give
such instructions) as the other Lenders and may exercise such rights and powers,
as well as its rights and powers under other agreements and instruments to which
it is or may be party, and engage in other transactions with the Borrowers, as
though it were not the Administrative Agent or the Collateral Agent,
respectively, of the Lenders under this Agreement. Without limiting the
foregoing, the Agents and their Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Borrowers and their Subsidiaries and
Affiliates as if it were not the Agent hereunder.
     8.10 Notice of Transfer. The Agents may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Loans for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 9.6(b).
     8.11 Successor Agent. Any Agent may resign at any time by giving five
(5) Business Days’ written notice thereof to the Lenders, the Issuing Bank, the
other Agents and the Lead Borrower. Upon any such resignation of any Agent, the
Required Lenders shall have the right to appoint a successor Agent, which so
long as there is no Default or Event of Default then in existence shall be
reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, the
retiring Agent may, on behalf of the Lenders, the other Agents and the Issuing
Bank, appoint a successor Agent which shall be a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least $500,000,000
which, so long as there is no Default or Event of Default, shall be reasonably
satisfactory to the Lead Borrower (whose consent shall not be unreasonably
withheld or delayed). Upon the acceptance of any appointment as Agent by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as such Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement.
     8.12 Reports and Financial Statements. Promptly after receipt thereof from
the Borrowers, the Administrative Agent shall remit to each Lender and the
Collateral Agent copies of all financial statements required to be delivered by
the Borrowers hereunder (or by making such financial statements available to the
Lenders and the Collateral Agent electronically) and all commercial finance
examinations and appraisals of the Collateral received by the Administrative
Agent.

114



--------------------------------------------------------------------------------



 



     8.13 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Outstandings shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Credit Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Outstandings and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank, the Administrative Agent and the other
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank, the Administrative
Agent, such Secured Parties and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Bank, the Administrative Agent and
such Secured Parties) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator,sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Issuing Bank, and the other
Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender, the
Issuing Bank or any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Issuing Bank or any other Secured Party or to authorize the Administrative
Agent to vote in respect of the claim of any Lender, the Issuing Bank or any
other Secured Party in any such proceeding.
     8.14 Delinquent Lender.
          (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Commitment Percentage of any
Revolving Loans, expenses or setoff or purchase its pro rata share of a
participation interest in the Swingline Loans (a “Delinquent Lender”) and such
failure is not cured within one (1) Business Day of receipt from the
Administrative Agent of written notice thereof,then, in addition to the rights
and remedies that may be available to the Agents, the other Lenders, the
Borrowers or any other party at law or in equity, and not in limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal
(provided that no Delinquent Lender’s Commitment may be increased without its
consent), (ii) a Delinquent Lender shall be deemed to have assigned any and all
payments due to it from the Borrowers, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining non-delinquent Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Loans until, as a result of application of such assigned

115



--------------------------------------------------------------------------------



 



payments the Lenders’ respective Commitment Percentages of all outstanding Loans
shall have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency, and (iii) at
the option of the Administrative Agent, any amount payable to such Delinquent
Lender hereunder (whether on account of principal, interest, fees or otherwise)
shall, in lieu of being distributed to such Delinquent Lender, be retained by
the Administrative Agent as cash collateral for future funding obligations of
the Delinquent Lender in respect of any Loan or existing or future participating
interest in any Swingline Loan or Letter of Credit. The Delinquent Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Delinquent Lender of its Commitment Percentage of any Loans, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the rate set forth in Section 2.10 hereof from the date when
originally due until the date upon which any such amounts are actually paid.
          (b) The non-delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration, (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right) the Delinquent Lender’s Commitment to
fund future Loans (the “Delinquent Lender’s Future Commitment”). Upon any such
purchase of the Commitment Percentage of any Delinquent Lender’s Future
Commitment, the Delinquent Lender’s share in future Loans and its rights under
the Loan Documents with respect thereto shall terminate on the date of purchase,
and the Delinquent Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest, including, if so requested,
an Assignment and Acceptance. Each Delinquent Lender shall indemnify the Agents
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by any Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its pro rata share of a Loan or to
otherwise perform its obligations under the Loan Documents.
     8.15 Agency for Perfection.
     Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC, the PPSA or any other Law of the United
States or any other jurisdiction can be perfected only by possession or control.
Should any Lender (other than the Agents) obtain possession or control of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.
     8.16 Risk Participation.
          (a) Upon the earlier of Substantial Liquidation or the Determination
Date, if all Canadian Liabilities have not been repaid in full (other than the
Other Canadian Liabilities of the Canadian Borrower and its Subsidiaries), then
the Domestic Lenders shall purchase (by way of a participation) from the
Canadian Lenders (on the date of Substantial Liquidation or the Determination
Date, as applicable) such portion of the Canadian Liabilities (other than Other
Canadian Liabilities relating to the Canadian Borrower and its Subsidiaries) so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Canadian Liabilities and all other
Obligations.
          (b) Upon the earlier of Substantial Liquidation or the Determination
Date, if all Obligations of the Domestic Borrowers (excluding those Obligations
relating to the Canadian Liabilities or the Other Domestic Liabilities of the
Domestic Borrowers) have not been repaid in full, then the Canadian Lenders
shall purchase from the Domestic Lenders (on the date of Substantial Liquidation
or the

116



--------------------------------------------------------------------------------



 



Determination Date, as applicable) such portion of such Obligations so that each
Lender shall, after giving effect to any such purchases, hold its Liquidation
Percentage of all outstanding Obligations of the Domestic Borrowers and the
Canadian Liabilities.
          (c) All purchases of Obligations under this Section 8.16 shall be at
par, for cash, with no premium, discount or reduction.
          (d) No Lender shall be responsible for any default of any other Lender
in respect of any other Lender’s obligations under this Section 8.16, nor shall
the obligations of any Lender hereunder be increased as a result of such default
of any other Lender. Each Lender shall be obligated to the extent provided
herein regardless of the failure of any other Lender to fulfill its obligations
hereunder.
          (e) Each Lender shall execute such instruments, documents and
agreements and do such other actions as may be necessary or proper in order to
carry out more fully the provisions and purposes of this Section 8.16 and the
purchase of Obligations or the Canadian Liabilities, as applicable, as provided
herein.
          (f) The obligations of each Lender under this Section 8.16 are
irrevocable and unconditional and shall not be subject to any qualification or
exception whatsoever including, without limitation, lack of validity or
enforceability of this Agreement or any of the Loan Documents or the existence
of any claim, setoff, defense or other right which any Credit Party may have at
any time against any of the Lenders.
     No fees required to be paid on any assignment pursuant to Section 9.6(b) of
this Agreement shall be payable in connection with any assignment under this
Section 8.16.
     8.17 Co-Syndication Agents and Documentation Agent. Neither the
Co-Syndication Agents, Documentation Agent, nor the Lead Arranger or Bookrunners
in their capacity as such, shall have any obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto. No party shall have any obligation or liability, or owe any performance,
hereunder, to the Co-Syndication Agents or Documentation Agent, each in their
capacity as such.
     9. MISCELLANEOUS.
     9.1 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
          (a) if to any Borrower, to it at Genesco Inc. Genesco Park, Suite 488,
1415 Murfreesboro Road, P.O. Box 731, Nashville, TN 37202-0731 Attention Jim
Gulmi, Chief Financial Officer (Telecopy No. (615) 367-7421), with a copy to
Bass, Berry & Sims PLC, 315 Deaderick Street, Suite 2700, Nashville, TN 37238,
Attention: Jennifer H. Noonan (Telecopy No. (615) 742-2765);
          (b) if to the Administrative Agent or the Collateral Agent, to Bank of
America, N.A., 100 Federal Street, Boston, Massachusetts 02110, Attention of
Matthew Potter (Telecopy No. (617) 434-4313), with a copy to Riemer &
Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
David S. Berman, Esquire (Telecopy No. (617) 880-3456);
          (c) if to any other Lender, to it at its address (or telecopy number)
specified in its Administrative Questionnaire.

117



--------------------------------------------------------------------------------



 



     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Notices and other communications to the Agents, the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites). Without limiting the
foregoing, such notices and other communications shall be deemed to have been
delivered when the Lead Borrower provides notice to the Administrative Agent by
e-mail that such materials are posted on the website of the Securities and
Exchange Commission at www.sec.gov or on another website accessible to the
Administrative Agent. The Borrowers agree that the Administrative Agent may make
such materials, as well as any other written information, documents, instruments
and other material relating to the Borrowers or any of their Subsidiaries or any
other materials or matters relating to this Agreement or any of the transactions
contemplated hereby, available to the Lenders by posting such notices on
Intralinks or a substantially similar electronic system. The foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if such
Lender or the Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.
     9.2 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender, the Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Credit Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Credit Party, any Lender, the Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     9.3 Waivers; Amendments.
          (a) No failure or delay by the Agents, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agents,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance

118



--------------------------------------------------------------------------------



 



of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Agents, any Lender or the Issuing Bank may have had
notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Agents and the Borrowers that are parties thereto, in each case with
the consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or L/C Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or L/C
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Commitments or the Maturity Date, without the written
consent of each Lender affected thereby, (iv) change Sections 2.18, 2.21, 2.22,
7.4 or Section 5.4 of the Security Agreement, without the written consent of
each Lender, (v) change any of the provisions of this Section 9.3 or the
definition of the term “Required Lenders”, “Required Supermajority Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Borrower or any Guarantor from its obligations
under any Loan Document, or limit its liability in respect of such Loan
Document, without the written consent of each Lender, (vii) except for sales
described in Section 6.5 or as permitted in the Security Documents, release all
or substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (viii) change the advance rates
contained in the definitions of “Canadian Borrowing Base”or, “Domestic Borrowing
Base” or “Tranche A-1 Borrowing Base” if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased, without the
written consent of each Lender, (ix) increase the Permitted Overadvance, without
the written consent of each Lender, (x) subordinate the Obligations hereunder,
or the Liens granted hereunder or under the other Loan Documents, to any other
Indebtedness or Lien, as the case may be without the prior written consent of
each Lender, (xi) except as provided in clause (viii) hereof, change the
definitions of “Canadian Borrowing Base”, “Domestic Borrowing Base”, “Tranche
A-1 Borrowing Base” or “Combined Borrowing Base” or any component definition
thereof if as a result thereof the amounts available to be borrowed by the
Borrowers would be increased, without the written consent of the Required
Supermajority Lenders provided that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Reserves, or
(xii) change Section 5.9(b) to reduce the number of appraisals and commercial
finance examinations permitted thereby, without the written consent of each
Lender, and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agents or the Issuing Bank without
the prior written consent of the affected Agent or the Issuing Bank, as the case
may be.
          (c) Notwithstanding anything to the contrary contained in this
Section 9.3, in the event that the Borrowers request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to Section 9.3(b) and such amendment
is approved by the Required Lenders, but not by the requisite percentage of the
Lenders, the Borrowers and the Required Lenders shall be permitted to amend this
Agreement without the consent of the Lender or Lenders which did not agree to
the modification or amendment requested by the Borrowers (such Lender or
Lenders, collectively the “Minority Lenders”) to provide for (w) the termination
of the Commitment of each of the Minority Lenders, (x) the addition to this
Agreement of one or more other financial institutions, or an increase in the
Commitment of one or more of the Required Lenders, so that the aggregate
Commitments after giving effect to such amendment shall be in the same amount as
the aggregate Commitments immediately before giving effect to such amendment,
(y) if any Loans are outstanding at the

119



--------------------------------------------------------------------------------



 



time of such amendment, the making of such additional Loans by such new or
increasing Lender or Lenders, as the case may be, as may be necessary to repay
in full the outstanding Loans (including principal, interest, and fees) of the
Minority Lenders immediately before giving effect to such amendment and (z) such
other modifications to this Agreement or the Loan Documents as may be
appropriate and incidental to the foregoing.
          (d) No notice to or demand on any Borrower shall entitle any Borrower
to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement shall be effective against the Borrowers unless
signed by the Borrowers.
     9.4 Expenses; Indemnity; Damage Waiver.
          (a) Except as otherwise limited herein, the Borrowers shall jointly
and severally pay (i) all reasonable out-of-pocket expenses incurred by the
Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents, outside consultants for each of them,
appraisers, and for commercial finance examinations, in connection with the
arrangement of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Agents, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel and any outside consultants for the Agents, the Issuing Bank or any
Lender, for appraisers, commercial finance examinations, and environmental site
assessments, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the Lenders who are not the Agents or the Issuing Bank shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case the Lenders may engage and
be reimbursed for such additional counsel as are required in connection with
such conflict).
          (b) The Borrowers shall jointly and severally indemnify the Agents,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other Credit Party, or any
Environmental Liability related in any way to Borrower or any other Credit
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by any Credit Party

120



--------------------------------------------------------------------------------



 



or any other Person, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Borrowers shall promptly pay the reasonable fees and expenses of
such counsel.
          (c) To the extent that any Borrower fails to pay any amount required
to be paid by it to the Agents or the Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Agents or the Issuing
Bank, as the case may be, such Lender’s Commitment Percentage of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents or the Issuing Bank.
          (d) To the extent permitted by Applicable Law, no party hereto shall
assert, and each party hereby waives, any claim against any Borrower or
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated by the Loan
Documents, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     9.5 Designation of Lead Borrower as Borrowers’ Agent.
          (a) Each Domestic Borrower hereby irrevocably designates and appoints
the Lead Borrower as that Domestic Borrower’s agent to obtain Loans and Letters
of Credit hereunder, the proceeds of which shall be available to each Domestic
Borrower for those uses as those set forth herein. As the disclosed principal
for its agent, each Domestic Borrower shall be obligated to the Agents and each
Lender on account of Loans so made and Letters of Credit so issued hereunder as
if made directly by the Lenders to that Domestic Borrower, notwithstanding the
manner by which such Loans and Letters of Credit are recorded on the books and
records of the Lead Borrower and of any Domestic Borrower.
          (b) Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower; provided that the Canadian Borrower shall be liable only for the
Canadian Liabilities.
          (c) The Lead Borrower shall act as a conduit for each Domestic
Borrower (including itself, as a “Domestic Borrower”) on whose behalf the Lead
Borrower has requested a Loan. The Lead Borrower shall cause the transfer of the
proceeds of each Loan to the (those) Domestic Borrower(s) on whose behalf such
Loan was obtained. Neither the Agents nor any Lender shall have any obligation
to see to the application of such proceeds.
          (d) Each of the Borrowers shall remain jointly and severally liable to
the Agents and the Lenders for the payment and performance of all Obligations
(which payment and performance shall continue to be secured by all Collateral
granted by each of the Borrowers) notwithstanding any determination by the
Administrative Agent to cease making Loans or causing Letters of Credit to be
issued

121



--------------------------------------------------------------------------------



 



to or for the benefit of any Borrower; provided that the Canadian Borrower shall
be liable only for the Canadian Liabilities and the Collateral granted by the
Canadian Borrower shall secure only the Canadian Liabilities.
          (e) The authority of the Lead Borrower to request Loans on behalf of,
and to bind, the Domestic Borrowers, shall continue unless and until the
Administrative Agent acts as provided in subparagraph (c), above, or the
Administrative Agent actually receives
          (i) written notice of: (i) the termination of such authority, and
(ii) the subsequent appointment of a successor Lead Borrower, which notice is
signed by the respective Presidents of each Domestic Borrower (other than the
President of the Lead Borrower being replaced) then eligible for borrowing under
this Agreement; and
          (ii) written notice from such successive Lead Borrower (i) accepting
such appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Domestic Borrowers eligible for
borrowing under this Agreement; and (iii) acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.
     9.6 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
          (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, each of the Lead Borrower (but only if no Event of Default
then exists), the Agents and the Issuing Bank must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Administrative Agent otherwise consents, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500. The assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the

122



--------------------------------------------------------------------------------



 



assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 9.4). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (e) Any Lender may, without the consent of the Borrowers, the Agents,
and the Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it), provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation in the Commitments, the
Loans and the Letters of Credit Outstandings shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.3(b) that
affects such Participant. Subject to paragraph (f) of this Section and
Section 2.28, the Borrowers agree that each Participant shall be entitled to the
benefits (and subject to the obligations) of Sections 2.23, 2.25, and 2.26 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.10 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.25(c) as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.23 or 2.26 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.26 unless
(i) the Lead Borrower is notified of the participation sold to

123



--------------------------------------------------------------------------------



 



such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.26(e) as though it were a Lender required to comply
with that Section and (ii) such Participant is eligible for exemption from the
withholding tax referred to therein, following compliance with Section 2.26(e).
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
     9.7 Survival. All covenants, agreements, representations and warranties
made by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.23, 2.26, and 9.4 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     9.8 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Agents and the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     9.9 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     9.10 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender

124



--------------------------------------------------------------------------------



 



shall have made any demand under this Agreement and although such obligations
may be unmatured and regardless of the adequacy of the Collateral. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.
     9.11 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
          (b) The Borrowers agree that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in any court of the State of
New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and consent
to the non-exclusive jurisdiction of such courts. The Borrowers hereby waive any
objection which they may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum. The
Borrowers agree that any action commenced by any Borrower asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in a court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consent to the
exclusive jurisdiction of such courts with respect to any such action. Nothing
in this agreement or in any other Loan Document shall affect any right that any
Secured Party may otherwise have to bring any action or proceeding relating to
this agreement or any other Loan Document against any Credit Party or its
properties in the courts of any jurisdiction.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
     9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     9.13 Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
     9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan or
otherwise regulated under Applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with Applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have

125



--------------------------------------------------------------------------------



 



been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     9.15 Additional Waivers.
          (a) The Obligations are joint and several obligations of each
Borrower, provided that the Canadian Credit Parties shall be liable only for the
Canadian Liabilities. To the fullest extent permitted by Applicable Law, the
obligations of Borrower hereunder shall not be affected by (i) the failure of
any Agent or any other Secured Party to assert any claim or demand or to enforce
or exercise any right or remedy against any other Borrower under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, or any other agreement,
with respect to any other Borrower of the Obligations under this Agreement, or
(iii) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Collateral Agent or any other Secured
Party.
          (b) To the fullest extent permitted by Applicable Law, the obligations
of each Borrower hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Borrower hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Borrower or that would
otherwise operate as a discharge of any Borrower as a matter of law or equity
(other than the payment in full in cash of all the Obligations).
          (c) To the fullest extent permitted by Applicable Law, each Borrower
waives any defense based on or arising out of any defense of any other Borrower
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, other
than the payment in full in cash of all the Obligations. The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other
Borrower, or exercise any other right or remedy available to them against any
other Borrower, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent that all the Obligations have been paid
in full in cash. Pursuant to Applicable Law, each Borrower waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against any other
Borrower, as the case may be, or any security.
          (d) Upon payment by any Borrower of any Obligations, all rights of
such Borrower against any other Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations. In addition, any indebtedness of
any Borrower now

126



--------------------------------------------------------------------------------



 



or hereafter held by any other Borrower is hereby subordinated in right of
payment to the prior payment in full of the Obligations. Until the Obligations
are paid in full, none of the Borrowers will demand, sue for, or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Borrower on account of (a) such subrogation, contribution,
reimbursement, indemnity or similar right or (b) any such indebtedness of any
Borrower, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Collateral Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
     9.16 Confidentiality. Each of the Lenders agrees that it will use its best
efforts not to disclose without the prior consent of the Borrowers (other than
to its employees, auditors, counsel or other professional advisors, to
Affiliates or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, which party shall be informed of the confidential nature
thereof) any information with respect to any Borrower which is furnished
pursuant to this Agreement provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
provided that if the Lender is able to do so prior to complying with the summons
or subpoena, such Lender shall provide the Borrowers with prompt notice of such
requested disclosure so that the Borrowers may seek a protective order or other
appropriate remedy (nothing contained herein however shall result in such
Lender’s non-compliance with Applicable Law), (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) in connection
with the enforcement of remedies under this Agreement and the other Loan
Documents, and (f) to any prospective transferee in connection with any
contemplated transfer of any of the Loans or Notes or any interest therein by
such Lender provided that such prospective transferee agrees to be bound by the
provisions of this Section. The Borrowers hereby agree that the failure of a
Lender to comply with the provisions of this Section 9.16 shall not relieve the
Borrowers of any of their obligations to such Lender under this Agreement and
the other Loan Documents.
     9.17 Release of Collateral and Guaranty Obligations.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Lead Borrower in connection with
any disposition of property permitted by the Loan Documents, the Collateral
Agent shall (without notice to or vote or consent of any Lender, or any
Affiliate of any Lender that may be a party to any Hedging Agreement) take such
actions as shall be required to release its security interest in any Collateral
being disposed of in such disposition, and to release any guarantee obligations
of a Person being disposed of in such disposition, to the extent necessary to
permit consummation of such disposition in accordance with this Agreement and
the other Loan Documents; provided that the Lead Borrower shall have delivered
to the Administrative Agent, at least five (5) Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Collateral being disposed of in such disposition and the terms of such
disposition in reasonable detail, together with a certification, in form and
substance reasonably acceptable to the Collateral Agent, by the Lead Borrower
stating that such transaction is in compliance with this Agreement and the other
Loan Documents, together with copies of such supporting documentation as the
Collateral Agent may reasonably request, and the Collateral Agent otherwise has
determined, in its Permitted Discretion, that such transaction is in compliance
with this Agreement and the other Loan Documents.
          (b) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (excluding Obligations in respect of
Hedging Agreements but including any contingent or indemnity obligations that
the Administrative Agent reasonably believes are likely to

127



--------------------------------------------------------------------------------



 



arise or be asserted) have been indefeasibly paid in full in cash, all
Commitments have irrevocably terminated or expired and no Letter of Credit shall
be outstanding (or cash collateralized as provided herein), upon request of the
Lead Borrower, the Collateral Agent shall (without notice to or vote or consent
of any Lender, or any Affiliate of any Lender that is a party to any Hedging
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Loan Document. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Secured Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect Bank Products and Cash Management Services, and (z) any
contingent indemnification or expense reimbursement Obligations under
Section 9.4 hereof (i) for which a claim has been asserted or has arisen and,
(ii) if the Credit Parties are the subject of a proceeding under any Debtor
Relief Law, that the Administrative Agent reasonably believes are likely to
arise or be asserted thereafter.
     9.18 Amendment and Restatement. Effective as of the date hereof, each
Borrower hereby agrees to become a borrower, debtor and obligor under, and to
bind itself to, the Existing Financing Agreements to which Borrowers are bound
generally (in each case, as modified and restated hereby), and, in such
capacity, to assume and bind itself to all Obligations of Borrowers thereunder
(as modified and restated hereby). The terms, conditions, agreements, covenants,
representations and warranties set forth in and relating to the Existing Credit
Agreement are hereby amended, restated, replaced and superseded in their
entirety by the terms, conditions, agreements, covenants, representations and
warranties set forth in this Agreement. This Agreement does not extinguish the
obligations, including, without limitation, obligations for the payment of
money, outstanding under the Existing Credit Agreement or discharge or release
the obligations or the liens or priority of any mortgage, pledge, security
agreement or any other security therefor, which shall continue, as modified and
restated hereby, without interruption and in full force and effect. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except in each
case as amended, restated, replaced and superseded hereby or by instruments
executed in connection herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Borrower or guarantor
from any of their obligations or liabilities under the Existing Financing
Agreements or any of the security agreements, pledge agreements, mortgages,
guaranties or other loan documents executed in connection therewith, except in
each case as amended, restated, replaced and superseded hereby or by instruments
executed in connection herewith. Each Borrower hereby confirms and agrees that
(i) the Existing Credit Agreement and each Existing Financing Agreement to which
it is a party is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects, in each case as amended,
restated, replaced and superseded hereby or by instruments executed in
connection herewith, except that on and after the Effective Date all references
in any such Existing Financing Agreement to “the Agreement”, “thereto”,
“thereof” “thereunder” or words of like import referring to the Existing Credit
Agreement shall mean the Existing Credit Agreement as amended, restated,
replaced and superseded by this Agreement; and (ii) to the extent that any such
Existing Financing Agreement purports to assign or pledge to the Collateral
Agent for the benefit of the Lenders a security interest in or lien on, any
collateral as security for the Obligations of any Borrower from time to time
existing in respect of the Existing Credit Agreement, such pledge, assignment or
grant of the security interest or lien is hereby ratified and confirmed in all
respects in favor of Collateral Agent for the benefit of Lenders, which shall
remain in full force and effect, except as amended, restated, replaced and
superseded hereby or by instruments executed in connection herewith.
     9.19 Commitments. Effective as of the date hereof, the Administrative Agent
shall reallocate the Commitments and Loans of the Lenders hereunder and shall
notify the Lenders of any payment required

128



--------------------------------------------------------------------------------



 



to be made so that the Commitments and Loans of the Lenders are in accordance
with Schedule 1.1. Upon receipt of such notice, each Lender shall make the
payments specified therein, if any.
     9.20 Judgment Currency
          (a) If, for the purposes of obtaining judgment in any court in any
jurisdiction with respect to this Agreement or any other Loan Document, it
becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any other Loan Document
in any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose “rate of exchange”
means the rate at which the applicable Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practice for the applicable currency conversion in the wholesale market.
In the event that there is a change in the rate of exchange prevailing between
the conversion date and the date of actual payment of the amount due, the Credit
Parties will pay such additional amount (if any, but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of Currency Due which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the conversion date. If the amount
of the Currency Due which the applicable Agent is so able to purchase is less
than the amount of the Currency Due originally due to it, the applicable Credit
Party shall indemnify and save the Agents, the Issuing Bank and the Lenders
harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any other Loan Document or under any judgment or order.
     9.21 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Credit Parties that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), it is required to obtain, verify and record information that identifies
the Credit Parties, which information includes the name and address of each
Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act.
     9.22 Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act).
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

129



--------------------------------------------------------------------------------



 



     9.23 Canadian Anti-Money Laundering Legislation.
          (a) Each Credit Party acknowledges that, pursuant to the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Lenders may be required
to obtain, verify and record information regarding the Credit Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Credit Parties, and the
transactions contemplated hereby. Each Credit Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or any prospective assignee or participant
of a Lender, the Issuing Bank or any Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence.
          (b) If the Administrative Agent or Canadian Agent has ascertained the
identity of any Credit Party or any authorized signatories of the Credit Parties
for the purposes of applicable AML Legislation, then the Administrative Agent or
Canadian Agent:
          (i) shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent and/or Canadian Agent within the
meaning of the applicable AML Legislation; and
          (ii) shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
     Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that neither the Administrative
Agent nor any other Agent has any obligation to ascertain the identity of the
Credit Parties or any authorized signatories of the Credit Parties on behalf of
any Lender, or to confirm the completeness or accuracy of any information it
obtains from any Credit Party or any such authorized signatory in doing so.
     9.24 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Credit Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Credit Parties, on the one hand, and the Secured Parties, on the other hand, and
each of the Credit Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Secured Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Secured Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Credit Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Secured Parties has advised or
is currently advising any Credit Party or any of its Affiliates on other
matters) and none of the Secured Parties has any obligation to any Credit Party
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Secured Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their

130



--------------------------------------------------------------------------------



 



respective Affiliates, and none of the Secured Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Secured Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Credit Parties hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against each of the Secured Parties with respect to any breach or alleged
breach of agency or fiduciary duty.
     9.25 Limitation of Canadian Borrower Liability.
     Notwithstanding anything to the contrary herein contained, the liability of
the Canadian Borrower hereunder and under any other Loan Documents shall be
limited to the Canadian Liabilities and the Canadian Borrower shall have no
liability whatsoever under the Loan Documents with respect to any other
Obligations of the Domestic Borrowers or the other Domestic Credit Parties.
     9.26 Language.
     The parties herein have expressly requested that this Agreement and all
related documents be drawn up in the English language. A la demande expresse des
parties aux présentes, cette convention et tout document y afférent ont été
rédigés en langue anglaise.
[balance of page left intentionally blank; signature pages follow]

131



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DOMESTIC BORROWERS:

GENESCO INC. as
Lead Borrower
      By           Name:           Title:           GENESCO BRANDS, INC.
as a Domestic Borrower
      By           Name:           Title:           HAT WORLD CORPORATION
as a Domestic Borrower
      By           Name:           Title:           HAT WORLD, INC.
as a Domestic Borrower
      By           Name:           Title:           FLAGG BROS. OF PUERTO RICO,
INC.
as a Domestic Borrower
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            KEUKA FOOTWEAR, INC.
as a Domestic Borrower
      By           Name:           Title:           CANADIAN BORROWER:

GCO CANADA INC.
as Canadian Borrower
      By           Name:           Title:        

[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, an Issuing Bank and a Lender
      By:           Name:   Christine HutchinsonMatthew Potter       Title:
Address:


Attn:

Telephone:
Telecopy: DirectorVice President
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Ms. Christine HutchinsonMr. Matthew Potter
 (617) 434-23852041
 (617) [      ]     

[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A. (ACTING THROUGH ITS
CANADA BRANCH),
as Canadian Agent and a Canadian Lender
      By:           Name:           Title:
Address: 1

Attn:
Telephone:
Telecopy:                                                       
[             ]   

 



--------------------------------------------------------------------------------



 



         

            OTHER LENDERS
      By:           Name:           Title:        

 